Michigan Supreme Court
                                                                                            Lansing, Michigan




Syllabus
                                                                Chief Justice:         Justices:
                                                                Stephen J. Markman     Brian K. Zahra
                                                                                       Bridget M. McCormack
                                                                                       David F. Viviano
                                                                                       Richard H. Bernstein
                                                                                       Kurtis T. Wilder
                                                                                       Elizabeth T. Clement
This syllabus constitutes no part of the opinion of the Court but has been             Reporter of Decisions:
prepared by the Reporter of Decisions for the convenience of the reader.               Kathryn L. Loomis



           CITIZENS PROTECTING MICHIGAN’S CONSTITUTION v SECRETARY OF STATE

               Docket No. 157925. Argued July 18, 2018 (Calendar No. 1). Decided July 31, 2018.

               Citizens Protecting Michigan’s Constitution (CPMC), Joseph Spyke, and Jeanne Daunt
       sought a writ of mandamus in the Court of Appeals ordering that defendants, the Secretary of
       State and the Board of State Canvassers (the Board), reject an initiative petition filed by
       intervening defendant Voters Not Politicians (VNP) to place on the November 2018 general
       election ballot a proposed amendment of Article 4, § 6 of the 1963 Michigan Constitution that
       would create an independent citizens commission to oversee legislative redistricting. Article 4,
       § 6 of the 1963 Michigan Constitution established a commission to regulate legislative
       redistricting, but the Supreme Court subsequently declared that provision was not severable from
       apportionment standards that were unconstitutional; accordingly, in more recent years, the
       Legislature has overseen redistricting. VNP’s proposal sought to bring the commission in line
       with constitutional requirements and revive its authority to set redistricting plans for the state
       house, state senate, and federal congressional districts. VNP gathered sufficient signatures for
       the petition to be placed on the ballot, but before the Board could certify the petition, plaintiffs
       sought a writ of mandamus directing the Secretary of State and the Board to reject the VNP
       proposal, arguing that the proposal was not an “amendment” of the Constitution that could be
       proposed by petition under Article 12, § 2 of the 1963 Michigan Constitution but rather was a
       “general revision” of the Constitution that could only be enacted through a constitutional
       convention under Article 12, § 3. VNP and other parties moved to intervene as defendants and
       to file a cross-complaint seeking a writ of mandamus to require that the proposal be placed on
       the ballot. The Court of Appeals, CAVANAGH, P.J., and K. F. KELLY and FORT HOOD, JJ.,
       rejected plaintiffs’ requested relief and granted the relief sought by intervening defendants,
       ordering the Secretary of State and the Board to take all necessary measures to place the proposal
       on the ballot. ___ Mich App ___ (2018) (Docket No. 343517). The Court of Appeals held that
       the proposal was an amendment rather than a revision because no fundamental government
       operations would be altered: the proposal would continue the redistricting commission, with
       modifications, already in the Constitution; the proposal involved a single, narrow focus—the
       independent citizens redistricting commission; and the Supreme Court would retain control over
       challenges to redistricting plans. CPMC sought leave to appeal in the Supreme Court and
       requested a stay of proceedings so that the Board would not certify the proposal while the case
       remained pending. The Supreme Court denied the motion for a stay but granted leave to appeal
       to consider whether the proposal was eligible for placement on the ballot as a voter-initiated
constitutional amendment under Article 12, § 2, or whether it was a general revision of the
Constitution and therefore ineligible for placement on the ballot. ___ Mich ___ (2018).

     In an opinion by Justice VIVIANO, joined by Justices MCCORMACK, BERNSTEIN, and
CLEMENT, the Supreme Court held:

        A voter-initiated amendment under Const 1963, art 12, § 2 is permissible if it proposes
changes that do not significantly alter or abolish the form or structure of the government in a
manner equivalent to creating a new constitution. Because VNP’s proposal would leave the
form and structure of the government essentially as it was envisioned in the 1963 Constitution, it
was not equivalent to a new constitution and was therefore a permissible amendment under
Article 12, § 2. Accordingly, the judgment of the Court of Appeals was affirmed.

        1. Const 1963, art 1, § 1 provides that all political power is inherent in the people. The
people have chosen to retain for themselves, in Const 1963, art 12, § 2, the power to initiate by
petition proposed constitutional amendments that, if various requirements are met, will be placed
on the ballot and voted on at an election. Specifically, Const 1963, art 12, § 2 requires every
petition to include the full text of the proposed amendment and to be signed by registered
electors of the state equal in number to at least 10% of the total votes cast for Governor in the
most recent general gubernatorial election. Once the person authorized by law to receive the
petition determines that the petition signatures were valid and sufficient, the proposed
amendment is placed on the ballot. The Constitution also provides, in Const 1963, art 12, § 3,
that the question of a general revision of the Constitution shall be submitted to the electors of the
state every 16 years and at such times as may be provided by law.

       2. In construing a constitutional provision, the objective is to determine the original
meaning of the text to the people at the time of ratification using the rule of common
understanding. To help discover the common understanding, constitutional convention debates
and the Address to the People, though not controlling, are relevant. The pertinent definitions of
“amendment” in dictionaries from the time Article 12, § 2 and its predecessor article in the 1908
Constitution were ratified did not directly address the breadth of the change that could be made
by amendment or provide any substantive limitations on amendments.

       3. The Michigan caselaw construing the meaning of the term “amendment” in Article 12,
§ 2 was not controlling. In Citizens Protecting Michigan’s Constitution v Secretary of State, 280
Mich. App. 273 (2008), aff’d in result only 482 Mich. 960 (2008), the Court of Appeals held that,
in order to determine whether a proposal effects a “general revision” of the Constitution rather
than an amendment of it, the Court must consider both the quantitative nature and the qualitative
nature of the proposed changes, specifically taking into account not only the number of proposed
changes or whether a wholly new constitution is being offered but also the scope of the proposed
changes and the degree to which those changes would interfere with or modify the operation of
government. In reaching this conclusion, the Court relied, in part, on Kelly v Laing, 259 Mich.
212 (1932), and Sch Dist of City of Pontiac v City of Pontiac, 262 Mich. 338 (1933), and also on
cases from other jurisdictions. However, Laing was clearly distinguishable because, while it
addressed the distinction between a “revision” and an “amendment,” it did so in the context of a
city charter under the Home Rule City Act, MCL 117.1 et seq., and that discussion was
unnecessary to resolving the case, and Pontiac Sch Dist summarily rejected the argument that a
proposed amendment amounted to a revision without any discussion of the text of the governing
constitutional provision or citation of any authority. Notably, the distinction between an
amendment and a revision was contained only in the parties’ arguments to the Court; speaking
for itself, the Pontiac Court did not actually embrace a dichotomy between amendments and
revisions but simply concluded that the proposal was not so dramatic a change as to “render it
other than an amendment.” At most, Pontiac suggested that there might be undefined limitations
on what could be achieved by an amendment. In Citizens, the Michigan Supreme Court had an
opportunity to resolve the case under the amendment/revision dichotomy but declined to do so,
affirming the result only and fracturing on the reasoning. The Court of Appeals again addressed
this issue in Protect Our Jobs v Bd of State Canvassers, unpublished per curiam opinion of the
Court of Appeals, issued August 27, 2012 (Docket No. 311828), which involved a CPMC
challenge to a proposal on the same grounds it asserted in Citizens and in this case: that the
proposal was a general revision of the Constitution under Article 12, § 3. The Court of Appeals
rejected CPMC’s challenge, using the “qualitative and quantitative” standard from Citizens and
concluding that although the proposal might affect various provisions and statutes, it was limited
to a single subject matter and changed only two sections of the Constitution, whereas the
proposal in Citizens sought to replace vast portions of the Constitution and massively modify the
structure and operation of Michigan’s government. However, on appeal, the Supreme Court did
not order briefing on the issue and did not address it.

        4. The predecessor of Const 1963, art 12, § 2, which was ratified as Const 1908, art 17,
§ 2, initially gave the Legislature a veto over voter-initiated amendments before the election at
which the proposal would appear on the ballot and allowed the Legislature to submit alternative
or substitute amendments. However, the legislative veto was deleted by amendment in 1913.
That change, which removed the clearest and most significant substantive check on the petition
power, counseled against finding atextual limitations on voter-initiated amendments when
construing Const 1963, art 12, § 2. The critical limitation in Const 1963, art 12, § 2, considering
the amount of discussion it prompted at the 1961–1962 convention, was instead the procedural
requirement of obtaining a certain number of signatures. A proposal at the convention that
would have made it progressively easier to obtain enough signatures as the population increased
was struck after a delegate argued that the voter-initiated amendments should not be too easy to
accomplish because amendments, unlike statutory matter, should be important enough to merit
inclusion in a constitution. Thus, the convention decided to keep voter-initiated amendments
difficult because amendments, like the Constitution itself, were intended to deal with serious
matters. Accordingly, the convention imposed what it viewed as the clearest and most stringent
limitation on initiative amendments: a signature requirement.

        5. The relevant substantive limitation on the scope of voter-initiated amendments arises
from the text of Article 12, § 2 when read together with Article 12, § 3. By adopting these two
different procedures for altering the Constitution, the framers intended that the mechanisms be
different in some regard. The result of a constitutional convention called to consider a “general
revision” under Article 12, § 3 is a proposed constitution or amendments adopted by the
convention and proposed to the electors. By contrast, if approved, a voter-initiated amendment
under Article 12, § 2 becomes part of the Constitution and abrogates or amends existing
provisions of the Constitution. Consequently, an amendment does not replace a constitution in
full, but simply adds to or abrogates specific provisions in an existing constitution. The fact that
only the convention has the power to propose a constitution implies that an initiative amendment
cannot do so, and because this limitation would be meaningless if it only required a new
constitution to be labeled as an amendment, it follows that an initiative amendment cannot
propose changes that are tantamount to a new constitution. The phrase “general revision”
supports this dichotomy between amendments and new constitutions. “General” means “dealing
with all or the overall, universal aspects of the subject under consideration,” and “revision” is
relevantly defined as “the act or work of revising,” which is how the term was characterized in
Laing and how it was described at the 1908 constitutional convention. The “revision” is simply
the process for reconsidering the Constitution as a whole; it is not, as some Court of Appeals
opinions suggest, a particular document or proposed change. Accordingly, the distinction
between the Article 12, § 3 convention process and the Article 12, § 2 amendment process was
that the former could produce a proposed constitution, while the latter was limited to proposing
less sweeping changes.

        6. In determining whether a voter-initiated amendment is equivalent to a new
constitution, the number of changes is not dispositive, as even a limited number of changes can
have the effect of creating a new constitution. The most basic functions of a constitution are to
create the form and structure of government, define and limit the powers of government, and
provide for the protection of rights and liberties. These are the basic threads of a constitution,
and when they are removed, replaced, or radically rewoven, the whole tapestry of the
constitution may change. Therefore, changes that significantly alter or abolish the form or
structure of our government, in a manner equivalent to creating a new constitution, are not
amendments under Article 12, § 2. Contrary to the suggestion in Pontiac Sch Dist, it is not
necessarily the impact on the operations of government that matters. Further, a change that
recalibrates the relative power of the branches of government—such as limiting or taking away a
specific power from one branch—is not, absent a significant effect on the structure of
government, a change tantamount to a new constitution.

        7. To determine whether VNP was proposing changes that would significantly alter or
abolish the form or structure of our government in a way that is tantamount to creating a new
constitution, it was necessary to examine Michigan law on redistricting and apportionment.
Michigan’s first three Constitutions gave the Legislature authority to redistrict. Because the
Legislature did not always carry out this responsibility, two competing voter-initiated
amendments were placed on the November 1952 ballot. One was approved, which wrote
directly into the Constitution the then-existing alignment of seats in the Senate provided for in
the 1952 amendment, added 10 seats to the House, and conferred upon the Board the obligation
to draw new house districts if the Legislature failed to act. When the 1963 Constitution was
ratified, it laid out a different framework for reapportionment and redistricting, under which the
members of the Legislature were to be elected according to the districts in which they resided.
The Constitution set forth apportionment factors and rules for individual districts, which were to
be redrawn after each federal census in accordance with formulas that considered land area and
population. The 1963 Constitution created a bipartisan commission on legislative apportionment
to draw the relevant district lines, with the Secretary of State being required to furnish all
necessary technical services and the Legislature being required to appropriate funds to enable the
commission to carry out its activities. If the commission could not agree on a plan,
commissioners could submit plans to the Supreme Court, which was required to determine which
plan complied most accurately with the constitutional requirements and direct that the plan be
adopted. Soon after the 1963 Constitution was ratified, the United States Supreme Court held in
Reynolds v Sims, 377 U.S. 533 (1964), that the seats in both houses of a bicameral state legislature
must be apportioned on a population basis and that geographical considerations could no longer
play a role in apportionment if they produced population deviations between the districts, and it
invalidated Michigan’s apportionment rules shortly thereafter. As a result, the Michigan
Supreme Court ordered the commission to adopt a new plan for redistricting and apportionment
that complied with Reynolds. After several instances in which the commission failed to reach an
agreement and required the Michigan Supreme Court’s intervention, the Supreme Court
ultimately held in 1982 that the commission was not severable from the provisions that had been
declared unconstitutional, stating that changing how legislators are chosen was a decision of
enormous importance that the people should make and suggesting that the people could do so by
initiating a constitutional amendment. Because the initiative process was time-consuming and a
plan was needed in the meantime, the Supreme Court appointed an individual to oversee the
drawing of a redistricting and apportionment plan, but it stressed that this plan was merely a
stopgap until the people or their representatives in the other two branches of government acted.
It was not until 1996 that the Legislature codified apportionment standards and committed itself
to drawing districts in the future. Thus, the last time the voters had direct input on this issue,
they opted for apportionment and redistricting to be conducted by a commission, and the
Legislature now exercises a power that the Constitution of 1963 expressly denied to it—to draw
legislative districts—because the Constitution has never been amended to modify the
unconstitutional provisions concerning apportionment and redistricting.

        8. VNP’s proposal would not significantly alter or abolish the form or structure of
government in a manner that is tantamount to creating a new constitution. The VNP amendment
would eliminate unconstitutional provisions that have remained in the Constitution and replace
them with standards that reflect many of the same principles that took the place of those
provisions, including adhering to federal law, requiring contiguous districts, respecting
municipal boundaries, and seeking reasonable compactness. While the proposal also contained
new items, such as considerations of partisan fairness, VNP’s proposed standards would
constitute neither a revolution in redistricting nor a transformation of Michigan’s form or
structure of government. Although the VNP proposal would affect the powers of all three
branches of government by adding limiting language to the vesting clauses of each branch, these
limitations were the result of VNP’s attempt to harmonize its changes with the rest of the
Constitution, and they would only place the proposal in jeopardy if the changes were equivalent
to the creation of a new constitution. The present Constitution does not accord the Legislature
any role in the redistricting or apportionment process; instead, as in VNP’s proposal, a
commission is placed in charge, and the commissions are materially similar. VNP’s proposal
seeks to ensure that the membership strikes a partisan balance and gives the Legislature a formal
role in this process, while it had no such role in the 1963 Constitution’s commission, but this
slightly increased level of participation by the Legislature would not come at the expense of
either of the other two branches of government. Although the Legislature has established the
standards and framework for redistricting and drafted the plans since 1996, that role was a
deviation from what the voters chose when they ratified the 1963 Constitution and was solely
due to a judicial remedy that was crafted when the unconstitutional apportionment standards the
commission was directed to implement were held not to be severable from the commission itself.
The executive branch would not be significantly affected by the proposal, which only slightly
expands the Secretary of State’s responsibilities. Any additional powers the executive currently
has in relation to redistricting flow not from the Constitution but from that same judicial remedy.
VNP’s proposal would only modestly change the judicial branch’s role in the redistricting
process. The conclusion that VNP’s proposal leaves the form and structure of the government
essentially as it was envisioned in the 1963 Constitution is consistent with the expectations of
key members of the 1961–1962 constitutional convention, the Michigan Supreme Court’s
suggestion in 1982 that Michigan’s apportionment system could be addressed through an
amendment to the Constitution initiated by the people, and the history of amendments to
Michigan’s Constitution, one of which expressly stripped the Legislature of the power to
redistrict in certain circumstances and gave it to an agency in the executive branch. Further,
other states have created independent redistricting commissions through voter-initiated
amendments, and proposals to create such commissions have appeared on ballots through the
initiative process numerous times in multiple states. Similarly, citizens in several states have
employed initiatives to accomplish redistricting. Also persuasive was Bess v Ulmer, 985 P2d
979 (Alas, 1999), in which the Alaska Supreme Court held that a proposed amendment before
the voters that would remove the reapportionment power from the executive branch, where the
state’s constitution had placed it, and transfer it to a “neutral body” was an amendment rather
than a revision. The framers of Michigan’s 1963 Constitution did not assign the apportionment
power to any elected body, and so the effect of the changes here would be even less significant
than those in Bess. Thus, the conclusion that VNP’s proposal was a permissible voter-initiated
amendment reflected the constitutional text, Michigan’s historical experience, logic, and the
wisdom of other states.

        9. VNP’s proposal did not amount to an abrogation under Const 1963, art 12, § 2 by
requiring commission members to take an oath that is prohibited under the Oath Clause, Const
1963, art 11, § 1. In Tedrow v McNary, 270 Mich. 332 (1935), this Court upheld a requirement
that candidates for a certain public office file an affidavit or other evidence of their educational
qualifications. Because the VNP proposal simply required candidates to attest to their
qualifications for a position on the commission—a requirement Tedrow allowed—the proposal
did not abrogate the Oath Clause by rendering it wholly inoperative.

       Affirmed.

         Chief Justice MARKMAN, joined by Justices ZAHRA and WILDER, dissenting, would have
held that the VNP proposal constituted a general revision of the Constitution and thus was
eligible for placement on the ballot only by the convention process of Const 1963, art 12, § 3.
The people have made it reasonably clear that while ultimately they do possess the authority to
restructure their own charter of government, as to the most fundamentally redefining of these
changes, this restructuring will be done only after reflective and deliberative processes of
decision-making. And Chief Justice MARKMAN was persuaded that the people would find
fundamentally redefining a restructuring of their Constitution that deprived them and their
chosen representatives of any role in the foundational process of our system of self-government:
the process by which election districts are established, citizens are joined together or separated
by political boundaries, and the building blocks of our governing institutions are determined.
Inserted in its place by the VNP proposal would be the governance of 13 randomly selected
people entirely lacking in any democratic or electoral relationship with the other 10 million
people of this state or their elected representatives. In the end, the people must be allowed to do
as they see fit; they can diminish the realm of governance of their representatives (and substitute
in its place an “independent” and unaccountable commission) and they can dilute the relationship
between themselves and their representatives, but the people, as they have spoken through their
Constitution, have also insisted that, before a change of this magnitude takes place, a serious and
considered public conversation must first take place, affording opportunities for sustained and
focused debate, give-and-take, compromise, and modification. Furthermore, references to the
fact that the commission is to be “independent” obscure the fundamental change that the
proposed measure would make to the people’s Constitution; the great value of our Constitution is
not the “independence” of public bodies but rather the separation of powers and the checks and
balances that define relationships between public bodies and thereby limit and constrain their
authority. While the VNP commission would indeed be “independent,” most conspicuously, it
would be “independent” of the people’s representatives in the Legislature, independent of the
people, and independent of the processes of self-government, especially the processes by which
the people, in whose name both VNP and the majority purport to speak, exert their impact upon
the “foundational” process of redistricting. Our constitutional heritage is poorly described by
advocates of this proposal as one predicated upon the “independence” of public bodies; it is far
better described as predicated upon the exercise of public authority that is limited, separated,
subject to appropriate checks and balances, and accountable to the citizenry. The proposed new
commission is grounded upon none of these. Whatever its merits, the creation of this
commission would effect “fundamental” change upon both our constitutional charter and the
system of government operating under this charter. It thus clearly warrants the kind of careful
deliberation best afforded by the processes of constitutional “revision” set forth in Article 12, § 3
of this state’s Constitution. For at least the past 85 years in Michigan, governing law concerning
direct constitutional change has recognized that alternative constitutional procedures exist for
instituting direct constitutional change and that determining which of these procedures is to be
used in a particular instance requires an assessment of the qualitative nature of the proposed
change, i.e., whether the changes would fundamentally alter the nature or operation of our
government. Chief Justice MARKMAN disagreed with the majority’s standard to the extent the
majority held that a proposed change must be tantamount to creating a new constitution in order
to be considered something other than an amendment. In this case, the VNP proposal would
strike all that is currently in the Constitution regarding redistricting and would create an
independent redistricting commission of a character effecting a fundamental change upon both
the Constitution and the system of government operating under that Constitution. The Court of
Appeals and the majority erred by assessing the nature of the change that would be effected by
the VNP proposal by comparing the commission to be established by the VNP with the
commission that had been created by the 1963 Constitution but thereafter was struck down. The
pertinent question was not whether replacing the commission created by the 1963 Constitution
with the VNP commission would fundamentally change the operation of government, but
whether removing the power to redistrict from the Legislature and conferring that power onto the
VNP commission would fundamentally change the operation of government because we are
obligated to consider how the government is currently operating in order to make the necessary
comparison, not how the government might once have operated, and it currently operates (as it
has almost always operated in the history of our state) with the Legislature responsible for
redistricting. The VNP proposal would affect the foundational power of government by
removing altogether from the legislative branch authority over redistricting and consolidating
that power instead in an independent commission made up of 13 randomly selected individuals
who are not in any way chosen by the people, representative of the people, or accountable to the
people, thereby effecting a fundamental alteration in the relationship between the people and
their representatives. The proposal would also modify the prefatory language of Articles 4, 5,
and 6 of the 1963 Constitution pertaining to the legislative, executive, and judicial powers,
suggesting that the commission itself is an entirely novel institution that would fundamentally
alter the Constitution’s separation of powers. Chief Justice MARKMAN therefore would have
held that because the VNP proposal, if adopted, would fundamentally change the operation of the
government, it was not an amendment that could be properly placed on the ballot by the initiative
process of Const 1963, art 12, § 2. Rather, the decision of the Court of Appeals should have
been reversed because the VNP proposal constituted a general revision that was only eligible for
placement on the ballot through the convention process of Const 1963, art 12, § 3.

        Justice WILDER, joined by Justice ZAHRA, dissenting, concurred in full with Chief Justice
MARKMAN’s dissent but wrote separately to address an alternative basis for rejecting the VNP
proposal. Article 12, § 2 of the 1963 Constitution and MCL 168.482(3) both require that ballot
proposals that would amend Michigan’s Constitution republish any existing constitutional
provisions that the proposed amendment would alter or abrogate. Article 4, § 6(2)(A)(III) of the
VNP proposal, which is distinct from the qualifications for office listed in Article 4, § 6(1) of the
VNP proposal, would require that applicants to the independent citizens redistricting commission
attest under oath either that they affiliate or do not affiliate with one of the two major political
parties. An applicant’s failure to attest under oath regarding his or her political party affiliation
would render that applicant ineligible for a position on the commission under VNP proposal, art
4, § 6(2)(D)(I). Because this oath requirement in the VNP proposal would abrogate Article 11,
§ 1 of the 1963 Constitution, which forbids requiring additional oaths or affirmations as a
qualification for public office, VNP was required to republish that provision on its petitions.
Strict compliance with the republication requirement was required, and it was uncontested that
VNP failed to republish Article 11, § 1. Therefore, an order of mandamus should have issued
directing the rejection of the VNP proposal.




                                     ©2018 State of Michigan
                                                                 Michigan Supreme Court
                                                                       Lansing, Michigan




OPINION
                                          Chief Justice:           Justices:
                                          Stephen J. Markman       Brian K. Zahra
                                                                   Bridget M. McCormack
                                                                   David F. Viviano
                                                                   Richard H. Bernstein
                                                                   Kurtis T. Wilder
                                                                   Elizabeth T. Clement

                                                           FILED July 31, 2018



                        STATE OF MICHIGAN

                               SUPREME COURT


CITIZENS PROTECTING MICHIGAN’S
CONSTITUTION, JOSEPH SPYKE, and
JEANNE DAUNT,

          Plaintiffs-Appellants,

v                                                   No. 157925

SECRETARY OF STATE and BOARD OF
STATE CANVASSERS,

          Defendants/Cross-
          Defendants-Appellees,

and

VOTERS NOT POLITICIANS BALLOT
COMMITTEE, d/b/a VOTERS NOT
POLITICIANS; COUNT MI VOTE, d/b/a
VOTERS NOT POLITICIANS; KATHRYN
A. FAHEY; WILLIAM R. BOBIER; and
DAVIA C. DOWNEY,

          Intervening Defendants/Cross-
          Plaintiffs-Appellees.
BEFORE THE ENTIRE BENCH

VIVIANO, J.
       The question in this case is whether the voter-initiated amendment proposed by

intervening defendant Voters Not Politicians (VNP) should be placed on the ballot. VNP

launched a petition drive to propose an amendment that would reestablish a commission

to oversee legislative redistricting. Plaintiffs brought suit to stop the petition from being

placed on the ballot, making the now familiar argument that the proposed amendment is

actually a “general revision” that can only be enacted through a constitutional

convention.

       We took this case to determine whether the VNP petition is a constitutionally

permissible voter-initiated amendment under Const 1963, art 12, § 2. To answer this

question, we must fulfill our Court’s most solemn responsibility: to interpret and apply

the pertinent provisions of our Constitution. After closely examining the text, structure,

and history of the Constitution, we hold that, to be permissible, a voter-initiated

amendment must propose changes that do not significantly alter or abolish the form or

structure of the government in a manner equivalent to creating a new constitution. We

reach this conclusion for the following reasons:

        The text of the relevant constitutional provisions, Const 1963, art 12, §§ 2 and
         3, makes it clear that a constitutional convention is required to produce a new
         constitution. (See pages 20 through 31 of this opinion.)

        The primary substantive limitation in the text of the predecessor provision to
         Const 1963, art 12, § 2 originally imposed on voter-initiated amendments was
         removed more than 100 years ago. (See pages 20 through 22 of this opinion.)

        Our caselaw on this topic—undeveloped and largely not on point—fails to
         establish any controlling standard in this area. (See pages 12 through 19 of this
         opinion.)


                                             2
         In this case, VNP’s amendment does not propose changes creating the equivalent

of a new constitution:

          VNP’s proposed redistricting commission is materially similar to the
           commission provided for in our current Constitution, and VNP’s proposed
           redistricting standards are similar to the ones presently used. (See pages 38
           through 44 of this opinion.)

          VNP’s proposal does not substantially change the powers of the three branches
           of government when compared to where the people placed those powers in the
           1963 Constitution. (See pages 44 through 50 of this opinion.)

          Finally, treating VNP’s proposal as an amendment accords with the stated
           expectations of key delegates to the 1961-1962 constitutional convention,
           statements from this Court on this very topic, and the treatment of this issue by
           other states. (See pages 50 through 55 of this opinion.)

Therefore, we affirm the judgment of the Court of Appeals that VNP’s proposal is a

permissible voter-initiated amendment.


                         I. FACTS AND PROCEDURAL HISTORY

         VNP is a ballot-question committee. It filed with defendant Secretary of State the

initiative petition at issue in this case. The initiative proposal would, among other things,

amend Const 1963, art 4, § 6, which established a commission to regulate legislative

redistricting. The commission prescribed by our present Constitution is inactive because

this Court declared that it could not be severed from apportionment standards contained

in the Michigan Constitution that had been held to be unconstitutional, as explained

further below.1 After that ruling, this Court oversaw redistricting until the Legislature



1
    In re Apportionment of State Legislature—1982, 413 Mich. 96; 321 NW2d 565 (1982).



                                              3
took control of the process. VNP’s proposal would bring Michigan’s constitutional

redistricting standards in line with federal constitutional requirements and revive the

redistricting commission’s authority to set redistricting plans for the state house, state

senate, and federal congressional districts.

         A sufficient number of registered electors signed the petition for it to be placed on

the November 2018 general election ballot. Before the Board of State Canvassers could

certify the petition for placement on the ballot,2 plaintiff Citizens Protecting Michigan’s

Constitution (CPMC), along with other plaintiffs,3 filed the present complaint for a writ

of mandamus directing the Secretary of State and the Board to reject the VNP proposal.

CPMC argued that the proposal was not an amendment of the Constitution that could be

proposed by petition under Const 1963, art 12, § 2; rather, the proposal amounted to a

“general revision” of the Constitution and could be enacted only through a constitutional

convention under Const 1963, art 12, § 3. The Court of Appeals granted the request by

VNP and other parties4 to intervene as defendants and to file a cross-complaint seeking a

writ of mandamus requiring the proposal to be placed on the ballot.

         In a unanimous published opinion, the Court of Appeals rejected plaintiffs’

requested relief and granted the relief sought by intervening defendants, ordering the

Secretary of State and the Board “to take all necessary measures to place the proposal on


2
    MCL 168.477.
3
 While multiple plaintiffs appear in the action, for ease of reading we will refer to CPMC
alone.
4
    Again, we will refer only to VNP and not the other parties.



                                               4
the November 2018 general election ballot.”5 The Court noted that our courts have long

distinguished between an “amendment” and a “revision.”6 The former was a narrower

concept focusing on specific changes to the Constitution, while the latter was a more

comprehensive modification of fundamental government operations.7 To determine if a

particular proposal changed the fundamental nature of the government, the Court of

Appeals considered the quantitative and qualitative features of the proposal.8

          Comparing the present proposal to those addressed in past cases, the Court

observed that the proposal would continue, with modifications, the redistricting

commission already in the Constitution (although not enforced).9 Also, the proposal

“involve[d] a single, narrow focus—the independent citizen redistricting commission.”10

While the proposal reduced this Court’s oversight of redistricting plans from the level

contemplated by the present Constitution, our Court would nonetheless retain control




5
  Citizens Protecting Michigan’s Constitution v Secretary of State, ___ Mich App ___
(2018), order entered June 7, 2018 (Docket No. 343517).
6
 Citizens Protecting Michigan’s Constitution v Secretary of State, ___ Mich App ___,
___; ___ NW2d ___ (2018) (Docket No. 343517) (CPMC); slip op at 15.
7
    Id. at ___; slip op at 16.
8
  Id. at ___; slip op at 16-17, citing Citizens Protecting Michigan’s Constitution v
Secretary of State, 280 Mich. App. 273, 305; 761 NW2d 210 (2008), aff’d in result only
482 Mich. 960 (2008). This 2008 Court of Appeals case and its affirming order will be
referred to as Citizens throughout this opinion.
9
    CPMC, ___ Mich App at ___, ___; slip op at 8 & n 21, 18-19.
10
     Id. at ___; slip op at 18.



                                             5
over challenges to redistricting plans.11 Regarding quantitative considerations, the Court

of Appeals noted the number of words the proposal would add to the Constitution (4,834)

and the fact that 11 sections would be changed across 3 articles of the Constitution.12

None of this, however, was enough to convince the Court that fundamental government

operations would be altered. Thus, the proposal was an amendment that could be brought

by petition, as it had been.

          CPMC sought leave to appeal here and requested a stay of proceedings below so

that the Board would not certify the proposal while the case remained pending. We

denied the motion for a stay,13 but we granted leave to appeal to consider “whether the

proposal at issue is eligible for placement on the November 2018 general election ballot

as a voter-initiated constitutional amendment under Const 1963, art 12, § 2, or whether it

is a revision to the Constitution and therefore is ineligible for placement on the ballot.”14




11
     Id. at at ___; slip op at 19.
12
     Id. at at ___; slip op at 20.
13
 Citizens Protecting Michigan’s Constitution v Secretary of State, ___ Mich ___; 912
NW2d 181 (2018).
14
  Citizens Protecting Michigan’s Constitution v Secretary of State, ___ Mich ___ (2018)
(Docket No. 157925).



                                              6
                               II. STANDARD OF REVIEW

         A lower court’s decision on whether to grant a writ of mandamus is reviewed for

an abuse of discretion.15 To the extent that a request for a writ of mandamus involves

questions of law, we review them de novo.16

                                      III. ANALYSIS

                        A. CONSTITUTIONAL INTERPRETATION

         Our Constitution is clear that “[a]ll political power is inherent in the people.”17

The people have chosen to retain for themselves, in Const 1963, art 12, § 2, the power to

initiate proposed constitutional amendments that, if various requirements are met, will be

placed on the ballot and voted on at election time. It has been observed that “there is no

more constitutionally significant event than when the wielders of ‘[a]ll political power’

under that document, Const 1963, art 1, § 1, choose to exercise their extraordinary

authority to directly approve or disapprove of an amendment thereto. Const 1963, art 12,

§§ 1 and 2.”18 In this case, we must determine the scope of the voters’ power to initiate

amendments.


15
     See People ex rel King v Wayne Circuit Judge, 41 Mich. 727; 49 N.W. 925 (1879).
16
     Bonner v City of Brighton, 495 Mich. 209, 221; 848 NW2d 380 (2014).
17
     Const 1963, art 1, § 1.
18
   Blank v Dep’t of Corrections, 462 Mich. 103, 150; 611 NW2d 530 (2000) (MARKMAN,
J., concurring). Indeed, Michigan is one of the leading states when it comes to direct
democracy reforms. In addition to retaining the right to amend the Constitution by direct
initiative, the people of Michigan have also reserved the power to propose and enact
statutes by initiative, Const 1963, art 2, § 9; to reject statutes by referendum, id.; and to
recall elected officials, Const 1963, art 2, § 8. Michigan is one of only eight states whose
people have retained each of these forms of direct democracy. See National Conference


                                              7
         In answering this question, we do not consider whether the proposed amendment

at issue represents good or bad public policy.19 Instead, we must determine whether the

amendment meets all the relevant constitutional requirements.20            There may be an

“overarching right” to the initiative petition, “but only in accordance with the standards

of the constitution; otherwise, there is an ‘overarching right’ to have public policy

determined by a majority of the people’s democratically elected representatives.”21 In

particular, we have stated that the “right [of electors to propose amendments] is to be

exercised in a certain way and according to certain conditions, the limitations upon its

exercise, like the reservation of the right itself, being found in the Constitution.”22




of       State      Legislatures,       Initiative      and      Referendum          States

(accessed July 30, 2018) [http://perma.cc/H7PP-NHJQ]; National Conference of State
Legislatures, Recall of State Officials 464 Mich. 359, 368-369; 630
NW2d 297 (2001) (YOUNG, J., concurring).
20
   Cf. id. at 389 (“[T]he people’s ability to decide [whether to retain a statute] by the
referendum process is not infinite; rather, it is circumscribed by the limitations placed in
the Michigan Constitution.”).
21
     Id. at 393 (MARKMAN, J., concurring).
22
  Scott v Secretary of State, 202 Mich. 629, 643; 168 N.W. 709 (1918); see also Protect
Our Jobs v Bd of State Canvassers, 492 Mich. 763, 772; 822 NW2d 534 (2012) (“This
Court has consistently protected the right of the people to amend their Constitution in this


                                               8
         Our inquiry here, then, is to determine the extent of the people’s right to initiate

constitutional amendments and whether any clear limitations may be found in the

Constitution.23 As with any constitutional provision, the objective of our interpretation

“ ‘is to determine the text’s original meaning to the ratifiers, the people, at the time of

ratification.’ ”24 The primary rule is that of “ ‘common understanding,’ ” as Justice

COOLEY explained long ago:

                A constitution is made for the people and by the people. The
         interpretation that should be given it is that which reasonable minds, the
         great mass of the people themselves, would give it. “For as the
         Constitution does not derive its force from the convention which framed,
         but from the people who ratified it, the intent to be arrived at is that of the
         people, and it is not to be supposed that they have looked for any dark or
         abstruse meaning in the words employed, but rather that they have accepted
         them in the sense most obvious to the common understanding, and ratified
         the instrument in the belief that that was the sense designed to be
         conveyed.”[25]




way, while enforcing constitutional and statutory safeguards that the people placed on the
exercise of that right.”).
23
   Such a clear limitation could, for example, look like the one we addressed in Mich
United Conservation Clubs, 464 Mich. 359. In that case, we examined Const 1963, art 2,
§ 9, which states that the constitutional referendum power “does not extend to acts
making appropriations for state institutions . . . .” We had little trouble deciding that an
appropriation to the state police was, under the constitutional exemption, not subject to
referendum. No analogous provision appears in Article 12, § 2.
24
     People v Tanner, 496 Mich. 199, 223; 853 NW2d 653 (2014) (citation omitted).
25
 Federated Publications, Inc v Bd of Trustees of Mich State Univ, 460 Mich. 75, 85; 594
NW2d 491 (1999), quoting 1 Cooley, Constitutional Limitations (6th ed), p 81 (quotation
marks and citations omitted).



                                               9
To help discover the “common understanding,” this Court has observed “that

‘constitutional convention debates and the address to the people, though not controlling,

are relevant.’ ”26

            B. OVERVIEW OF THE AMENDMENT AND REVISION PROCESS

           Three basic procedures allow for alterations of the Constitution. The first, not

directly relevant here, provides for “amendments” proposed in the Senate or House and

approved by two-thirds of the members in each chamber, then submitted to the voters for

approval.27      Const 1963, art 12, § 2 provides the second manner of altering the

Constitution, which is the one VNP attempted here: “Amendments may be proposed to

this constitution by petition of the registered electors of this state.”28 “Every petition

shall include the full text of the proposed amendment, and be signed by registered

electors of the state equal in number to at least 10 percent of the total vote cast” for

Governor in the most recent general gubernatorial election.29           Once the “person

authorized by law to receive such petition” determines that the petition signatures were

valid and sufficient, the proposed amendment is placed on the ballot.30 Finally, under


26
   Tanner, 496 Mich. at 226, quoting People v Nash, 418 Mich. 196, 209; 341 NW2d 439
(1983). Indeed, this Court has stated that convention records may be “highly valuable.”
Tanner, 496 Mich. at 226 n 20. Of course, we recognize that this evidence cannot be used
to contradict a limitation that appears in the constitutional text.
27
     Const 1963, art 12, § 1.
28
     Const 1963, art 12, § 2.
29
     Id.
30
     Id.



                                              10
Const 1963, art 12, § 3, the third manner of changing the Constitution is by constitutional

convention.31 Every 16 years, “and at such times as may be provided by law, the

question of a general revision of the constitution shall be submitted to the electors of the

state”; if the voters vote in favor of performing a “general revision,” a constitutional

convention is convened for that purpose.32

           We have explained that the adoption of the initiative power, along with other tools

of direct democracy, “reflected the popular distrust of the Legislative branch of our state

government.”33 While the right to propose amendments by initiative must be done

according to constitutional requirements, we have observed that “it may be said,

generally, that [the right] can be interfered with neither by the legislature, the courts, nor




31
     Const 1963, art 12, § 3.
32
     Id.
33
   Woodland v Mich Citizens Lobby, 423 Mich. 188, 218; 378 NW2d 337 (1985) (“ ‘The
initiative found its birth in the fact that political parties repeatedly made promises to the
electorate both in and out of their platforms to favor and pass certain legislation for which
there was a popular demand. As soon as election was over their promises were forgotten,
and no effort was made to redeem them. These promises were made so often and then
forgotten that the electorate at last through sheer desperation took matters into its own
hands and constructed a constitutional procedure by which it could effect changes in the
Constitution and bring about desired legislation without the aid of the legislature.’ ”),
quoting Hamilton v Secretary of State, 227 Mich. 111, 130; 198 N.W. 843 (1924); see also
1 Proceedings and Debates of the Constitutional Convention of the State of Michigan
1907-1908, p 590 (“The trouble is not with the representative government, it is with this
eternal mis-representative government . . . . We want the initiative on constitutional
amendments why? Because we want the legislature to sometimes pay some attention to
the voice of the people, and . . . this right in the people is necessary to a proper regulation
of the legislature.”) (statement of Delegate Frank Pratt).



                                               11
the officers charged with any duty in the premises.”34 Indeed, we have held that Article

12, § 2 is self-executing,35 although the Constitution explicitly allows the Legislature to

prescribe by law procedures regulating the initiative.36

               C. LIMTIATIONS ON VOTER-INITIATED AMENDMENTS

         The scope of the initiative amendment process and its relation to the “general

revision” process is at the heart of this case.      How extensive can a voter-initiated

amendment be, and does the Constitution place any relevant subject matter limitations on

such amendments?

                                      1. CASELAW

         We will begin with our caselaw on this topic, which ultimately proves

unilluminating. There is no controlling authority from this Court construing the meaning

of the term “amendment” in Article 12, § 2. The issue has been raised twice in the last 10

years, but neither case yielded a majority opinion from this Court construing the term

“amendment” in this context. In Citizens,37 the Court of Appeals addressed this issue for

the first time. In that case, a group called Reform Michigan Government Now! (RMGN)

submitted an initiative petition proposing a vast array of changes to Michigan’s




34
     Scott, 202 Mich. at 643.
35
     Ferency v Secretary of State, 409 Mich. 569, 590-591; 297 NW2d 544 (1980).
36
     Consumers Power Co v Attorney General, 426 Mich. 1, 7-8; 392 NW2d 513 (1986).
37
     Citizens, 280 Mich. App. 273.



                                             12
Constitution.38 CPMC argued that “the RMGN initiative petition [was] not eligible to be

placed on the ballot because it [was] not merely an ‘amendment’ to the constitution, but

[was] a ‘general revision’ . . . that only a constitutional convention [could] accomplish.”39

The Court distinguished an “amendment” from a “general revision” and held:

          [I]n order to determine whether a proposal effects a “general revision” of
          the constitution, and is therefore not subject to the initiative process
          established for amending the constitution, the Court must consider both the
          quantitative nature and the qualitative nature of the proposed changes.
          More specifically, the determination depends on not only the number of
          proposed changes or whether a wholly new constitution is being offered,
          but on the scope of the proposed changes and the degree to which those
          changes would interfere with, or modify, the operation of government.[40]

          In reaching this conclusion, the court reviewed: (1) the text of the constitutional

provisions at issue;41 (2) two cases from this Court—one interpreting a city charter under

the Home Rule City Act, MCL 117.1 et seq.,42 and one interpreting the predecessor

provisions of the 1908 Michigan Constitution;43 and (3) several cases from other


38
   By the Court of Appeals’ count, the RMGN initiative petition sought to alter four
separate articles of the Michigan Constitution and proposed at least 29 separate changes.
Id. at 279-281 (listing the proposed changes).
39
     Id. at 281-282.
40
     Id. at 305.
41
   The Court of Appeals did not do an extended exegesis of the constitutional text and
concluded that dictionary definitions from the time of ratification, “[w]hile somewhat
helpful to the analysis, . . . do not completely reveal the differentiation that was intended
by the framers of the constitution from their use of the words ‘amendment’ and
‘revision.’ ” Id. at 295.
42
     See Kelly v Laing, 259 Mich. 212; 242 N.W. 891 (1932).
43
     See Sch Dist of City of Pontiac v City of Pontiac, 262 Mich. 338; 247 N.W. 474 (1933).



                                              13
jurisdictions, including two leading cases decided by the California Supreme Court.44

The Court “agree[d] with the reasoning of these decisions” and found them “to be

consistent with Michigan law as stated in Laing and Pontiac School Dist.”45

          Much of the Court of Appeals’ analysis hinged on Laing and Pontiac Sch Dist, so

it is worth considering whether those cases did, in fact, establish the above standard, and

whether they are binding or persuasive authority. Despite the Court of Appeals’ reliance

on Laing and Pontiac Sch Dist, we find these cases to be of limited value on this topic.

Laing is clearly distinguishable because, while it addressed the distinction between a

“revision” and an “amendment,” it did so in the context of a city charter under the Home

Rule City Act.46 And, in any event, its discussion was unnecessary to resolving the case,

since it occurred immediately after the Court’s holding that “[t]he petition on its face is

not in the form required by law, and raised no duty in defendants to provide for an

election.”47 We agree with the Solicitor General that this case is not binding; however,

the Court’s opinion does give some insight into the plain meaning of the terms

“amendment” and “revision” 24 years after the 1908 Constitution was ratified:

                 “Revision” and “amendment” have the common characteristics of
          working changes in the charter and are sometimes used inexactly, but there
          is an essential difference between them. Revision implies a re-examination


44
  See McFadden v Jordan, 32 Cal 2d 330; 196 P2d 787 (1948); Livermore v Waite, 102
Cal 113, 118-119; 36 P. 424 (1894).
45
     Citizens, 280 Mich. App. at 304-305.
46
     Laing, 259 Mich. at 214.
47
     Id. at 216.



                                             14
           of the whole law and a redraft without obligation to maintain the form,
           scheme, or structure of the old. As applied to fundamental law, such as a
           constitution or charter, it suggests a convention to examine the whole
           subject and to prepare and submit a new instrument, whether the desired
           changes from the old be few or many. Amendment implies continuance of
           the general plan and purport of the law, with corrections to better
           accomplish its purpose. Basically, revision suggests fundamental change,
           while amendment is a correction of detail.[48]

           Nine months later, in Pontiac Sch Dist, this Court again addressed the distinction

between an “amendment” and a “revision,” this time in the context of a challenge to an

amendment of the Constitution proposed under Article 17, § 2 of the 1908 Constitution,

the predecessor to Article 12, § 2 of the 1963 Constitution.49 Without any discussion of

the text of the provision, or citation of any authority (notably absent was any citation of

Laing, decided less than a year earlier), the Court summarily rejected the argument that

the amendment amounted to a revision because it “does not so interfere with or modify

the operation of governmental agencies as to render it other than an amendment by way

of an addition to the Constitution.”50       It is hard to glean much meaning from this

statement, since the Court did not purport to set forth a standard to govern this question



48
  Id. at 217. Laing is noteworthy for another reason: in further dicta, the Court indicated
that it considered an increase in the number of city commissioners and a change in the
way their districts were drawn as properly the subject of an amendment to the city
charter. See id. at 222 (“Speaking generally and without stopping to examine the precise
effect of those at bar, it is evident that a proposal to increase the number of
commissioners from five to nine, with the machinery necessary therefor [i.e., abolishing
the existing districts so the new commission members could be elected by wards], would
merely be a change of detail and, therefore, an amendment.”).
49
     Pontiac Sch Dist, 262 Mich. at 345.
50
     Id.



                                               15
but instead merely rejected the argument in the form that it was presented. Notably, the

distinction between an amendment and a revision was contained only in the parties’

arguments to the Court; speaking for itself, the Court did not actually embrace a

dichotomy between “amendments” and “revisions” but simply concluded that the

proposal was not so dramatic a change as to “render it other than an amendment . . . .”51

           In Citizens, this Court had an opportunity to resolve the case under the

amendment/revision dichotomy but declined to do so, affirming the result only and

fracturing on the reasoning. Three justices gave a qualified endorsement of the Court of

Appeals’ articulation of the distinction between an “amendment” and a “general revision”

of the Constitution.52    The remaining four justices declined to adopt the Court of

Appeals’ standard. Three of the four agreed with the order affirming, but did so based on

grounds not addressed by the Court of Appeals, namely, that “a proposal of this

extraordinary scope and multitude of unrelated provisions clearly cannot be reasonably

communicated to the people in ‘not more than 100 words,’ ” as required by Article 12,

§ 2.53 By its willingness to dispose of the case on the alternative ground that “[t]his

language establishes a clear limitation on the scope of the constitutional amendments

under [Article 12, § 2],”54 the statement by this grouping of justices may be read as an


51
     Id.
52
   Citizens, 482 Mich at 964 (CORRIGAN, J., concurring, joined by TAYLOR, C.J., and
YOUNG, J.) (“On the basis of my review, which was limited by time constraints, I do not
see a clear error in the Court of Appeals articulation . . . .”).
53
     Id. at 961 (CAVANAGH, WEAVER, and MARKMAN, JJ., concurring).
54
     Id. at 960.



                                            16
implicit recognition that the “amendment/general revision” dichotomy did not provide

such a clear limitation, at least not under the Court of Appeals’ standard.55 Justice

KELLY’s dissent questioned the test developed by the Court of Appeals and lamented that

our failure to construct a clearer test left the state of the law unsettled.56

          The Court of Appeals again confronted this issue in Protect Our Jobs v Bd of State

Canvassers.57 As the Court summarized it, the ballot proposal at issue was narrow,

providing in one constitutional section the “people with the right to organize and bargain

collectively” with public and private employers, to the extent not preempted by federal

law, and in another section “protecting the rights of classified civil service employees to

bargain collectively concerning all conditions and aspects of employment except

promotions.”58      CPMC challenged the proposal on the same grounds it asserted in




55
   One member of this grouping wrote separately to make this point explicitly. See id. at
962 (WEAVER, J., concurring) (“The Court of Appeals opinion is an example of judicial
activism—of the unrestrained, mistaken use of the power of interpretation. . . . It
wrongly creates a ‘judicial veto’ over future voter-initiated proposed amendments by
petition even if such a proposed amendment were a one (1)-issue, single-purpose
amendment whose ‘not more than 100 words’ purpose statement for printing on the ballot
would easily be sufficient, understandable, impartial, and true.”). The Court of Appeals,
for its part, conceded that it was unable “to define with nicety the line of demarcation
between an ‘amendment’ and a ‘general revision.’ ” See Citizens, 280 Mich. App. at 305
(cleaned up).
56
     Citizens, 482 Mich. at 964, 966 (KELLY, J., dissenting).
57
  Protect Our Jobs v Bd of State Canvassers, unpublished per curiam opinion of the
Court of Appeals, issued August 27, 2012 (Docket No. 311828).
58
     Id. at 1-2.



                                               17
Citizens and is asserting in this lawsuit, i.e., that it was a general revision of the

Constitution under Article 12, § 3.

          The Court of Appeals rejected CPMC’s challenge, using the “qualitative and

quantitative” standard from its decision in Citizens and concluding that although the

proposal might affect “various provisions and statutes,” it was “limited to a single subject

matter” and changed only two sections of the Constitution.59 By contrast, the RMGN

proposal in Citizens

          sought to replace vast portions of the constitution and massively modify the
          structure and operation of Michigan’s government. The initiative proposal
          here is far more akin to a correction of detail than a fundamental change,
          when viewed in the proper context of the constitution as a whole. See
          Laing v Kelly, 259 Mich. 212, 217; 242 N.W. 891 (1932).[60]

This Court did not order briefing on the issue61 and our opinion declined to address it.62

          Thus, we could locate no controlling authority from this Court construing the

meaning of the term “amendment” in Article 12, § 2. At most, Pontiac suggests there

may be undefined limitations on what can be achieved by an amendment. Moreover, our

caselaw lacks a detailed examination of this issue, especially one that conducts the proper

analysis by examining the constitutional text. Perhaps as a result of veering from the

text, the rather vague standard that has developed below affords courts considerable



59
     Id. at 2.
60
     Id. at 2-3.
61
     Protect Our Jobs v Bd of State Canvassers, 492 Mich. 862 (2012).
62
     See Protect Our Jobs, 492 Mich. 763.



                                              18
discretion in this area.63 We believe the constitutional text provides a clearer standard,

which we turn to now.



63
  The Chief Justice’s dissent does not engage in a textual analysis of our Constitution—it
does not, for example, directly examine the meanings of the relevant terms, but rather
looks to what a few cases have said, generally, about those terms. However, “a judge
must remember ‘above all else that it is the Constitution which he swore to support and
defend, not the gloss which his predecessors may have put upon it.’ ” Markman, On
Interpretation and Non-Interpretation, 3 Benchmark 219, 220 (1987), quoting Douglas,
Stare Decisis, 49 Colum L Rev 735, 736 (1949); see also Goldstone v Bloomfield Twp
Pub Library, 479 Mich. 554, 561 n 4; 737 NW2d 476 (2007) (recognizing that “the actual
language of the proposed constitution constitutes the best evidence of the ‘common
understanding’ ” of the ratifiers).

        Even so, we believe the Chief Justice’s dissent engages in revisionist legal history
when it asserts that our precedents in this area have established “longstanding standards”
on this point that are “consistent and compatible with each other, as well as with what is
required by our Constitution . . . .” Post at 12. Indeed, the opinion labors to give its rule
some provenance by repeatedly citing the age of the cases he relies upon, rather than
focusing on their content. See post at 11 (“[F]or at least the past 85 years in Michigan,
governing law concerning direct constitutional change has been characterized by the
following . . . .”); post at 16 (“[O]ur Court would recognize, as [it has] for the past 85
years . . . .”); post at 17 (referring to “the standard set forth by our precedents over 85
years ago”); post at 18 (referring to “the standard set forth by our precedents over the
course of 85 years”). And, for good measure, the dissent accuses the majority of altering
these longstanding standards. But if the standard set forth in Laing and Pontiac Sch Dist
and the Court of Appeals decisions in Citizens and Protect Our Jobs was so clear and
longstanding on this point, one wonders why this Court refused to adopt it in 2008 in
Citizens, instead issuing a highly unusual order leaving this area of law in a state of
limbo. In any event, as already mentioned, Laing and Pontiac Sch Dist did not review
the text of the Constitution or purport to establish any constitutional standard at all on this
point. In light of this, it would be euphemistic to say that these cases have created a
judicial gloss supporting the dissent’s reasoning—instead, they appear to us more like a
spray-on tan.

       If it is bad to depart from the plain language of our Constitution on the basis of a
judicial gloss that is binding precedent, how much worse it must be to do so on the basis
of the spotty and inapposite authority the dissent relies upon in this case. Cf. Markman,
Resisting the Ratchet, 31 Harv J L & Pub Pol’y 983, 985 (2008) (“[T]o read the law


                                              19
                                   2. ARTICLE 12, § 2

       The textual analysis begins with examining the meaning of “amendment” as used

in the text.64 “Amendment” is relevantly defined as “an alteration of a legislative or

deliberative act or in a constitution; a change made in a law, either by way of correction

or addition,” or “the correction of an error in a writ, record, or other judicial document.”65

The definition does not directly speak to the breadth of the change that can be made by

amendment or provide any substantive limitations on amendments.



consistently with its language, rather than with its judicial gloss, is not to be ‘harsh’ or
‘crabbed’ or ‘Dickensian,’ but is to give the people at least a fighting chance to
comprehend the rules by which they are governed.”). Repeatedly calling these cases the
“best and most authoritative and most consistent” precedents of this Court, post at 9 n 2,
the “most compelling precedents of this state,” post at 9 n 2, and the “best and the most
enduring relevant precedents of this state,” post at 19 n 9, does not make them so, even if
with the use of italics.
64
   Because the predecessor to Article 12, § 2 first appeared in the 1908 Constitution,
Const 1908, art 17, § 2, and was retained in our current Constitution, which was ratified
in 1963, we will look to dictionaries from those periods to help interpret the term.
65
   The Century Dictionary: An Encyclopedic Lexicon of the English Language (1911),
p 173; see also The American Heritage Dictionary of the English Language (1969)
(“Amendment” is “[a] correction” or “a revision or change.”); Webster’s Third New Int’l
Dictionary (1966): (“Amendment” is the “act of amending,” the “correction of a fault or
faults,” or “the process of amending[.]”); The Random House Dictionary of the English
Language (1966) (“Amendment” is “the act or state of amending or the state of being
amended,” “an alteration of or addition to a motion, bill, constitution, etc.,” or “a change
made by correction, addition, or deletion[.]”). If “amendment” were considered a term of
art, the dictionary definition would not be materially different. See Black’s Law
Dictionary (2d ed, 1910) (“Amendment” is “[t]he correction of an error” in any
proceeding at law, or “[a]ny writing made or proposed as an improvement of some
principal writing.”); see also Ballentine’s Law Dictionary (3d ed, 1969) (“Amendment”
means “[a] correction or revision of a writing to correct errors or better to state its
intended purpose.”).



                                             20
         With regard to limitations on the scope of amendments, the text of the predecessor

provision to Article 12, § 2 was meaningfully changed soon after its ratification in 1908.

When it was ratified, the Constitution gave the Legislature a veto over voter-initiated

amendments before the election at which the proposal would appear on the ballot, and the

Legislature could also submit alternative or substitute amendments.66 Yet despite the

Legislature’s considerable oversight, the framers of the Constitution nonetheless thought

that “the effect of this provision [i.e., the initiative provision] will be the submission to a

vote of the electors of practically all amendments petitioned for.”67 In a telling passage

of the Address to the People, the framers explained that legislative oversight of the

amendments proposed by initiative was a crucial factor to the convention:

         The convention realized the far-reaching effect that each amendment to the
         constitution may have beyond the immediate purpose intended by it, and it
         was deemed essential in so important a matter as changing the fundamental
         law of the state that the very greatest care should be required in both the
         form and substance of amendments to it. Such care is secured by requiring
         the amendments proposed to pass the scrutiny of the legislature.[68]




66
   Const 1908, art 17, § 2 (“All petitions for amendments filed with the secretary of state
shall be certified by that officer to the legislature at the opening of its next regular
session; and when such petitions for any one proposed amendment shall be signed by not
less than the required number of petitioners, he shall also submit the proposed
amendment to the electors at the first regular election thereafter, unless the legislature in
joint convention shall disapprove of the proposed amendment by a majority vote of the
members elected. The legislature may, by a like vote, submit an alternative or a
substitute proposal on the same subject.”) (emphasis added).
67
     Address to the People, Const 1908, art 17, §§ 2 and 3 (1908), p 64 (emphasis added).
68
     Id. (emphasis added).



                                              21
But even the legislative veto—the clearest and most significant substantive check on the

petition power—was deleted by amendment in 1913.69 In light of this history, we should

be wary of finding atextual limitations on voter-initiated amendments.

         The critical limitation in Article 12, § 2—at least based on the amount of

discussion it prompted at the 1961–1962 convention—is instead the procedural

requirement of obtaining a certain number of signatures. Originally, signatures in a

number equal to 20 percent of the vote at the most recent election for secretary of state

had to be collected, but in 1913 this threshold was reduced to 10 percent of the votes for

Governor at the most recent general gubernatorial election.70 The importance of this

restriction in the constitutional framework was made abundantly clear by the framers of

the 1963 Constitution, who engaged in a spirited debate regarding the signature

requirement. At the convention, it was proposed, and briefly added to the constitution

under consideration, that the 10 percent requirement be amended to include “or 300,000

such registered electors, whichever shall be less.”71 The effect would have been to make

it progressively easier to obtain enough signatures as the population increased. Delegate

J. Harold Stevens successfully recommended striking this addition, arguing that the



69
   See Direct Government, p 19 (discussing the 1913 amendment); see also Fairlie, The
Referendum and Initiative in Michigan, 43 Annals of Am Acad of Pol and Soc Sci 146,
153 (Sept 1912) (observing that for a few years after the 1908 Constitution was in place,
no amendments were proposed, and speculating that this was “due in part to the
restrictions in the method provided”).
70
     See Const 1908, art 12, § 2.
71
     2 Official Record, Constitutional Convention 1961, p 2459 (capitalization altered).



                                              22
voter-initiated amendments should not be too easy to accomplish.72 But his concern

reflected his belief that initiative amendments should not be akin to “statutory matter.”73

He did not want to debase the Constitution by cluttering it with trivial amendments—in

other words, he wanted amendments to be important enough to merit inclusion in a

constitution. He was not, then, suggesting that initiative amendments should be limited

to trivial matters; quite the contrary.74

         Thus, the convention decided to keep voter-initiated amendments difficult because

amendments, like the Constitution itself, were intended to deal with serious matters. The

convention accomplished its goal by imposing what it viewed as the clearest and most

stringent limitation on initiative amendments: a signature requirement.75


72
     Id. at 2462-2465.
73
   Id. at 2462 (statement of Delegate Stevens). He later said his “objection to this
provision [i.e., the 300,000 vote provision] and the reason for this amendment is simply
to make it more difficult to amend the constitution than to pass an ordinary statute.” Id.
at 3199. This was a real concern because, as he noted, the Constitution at that time only
required signatures equal to 8 percent of the votes for Governor from the most recent
general gubernatorial election in order to propose legislation by initiative petition. Id. at
2462.
74
   A similar argument was made in 1913, when the Legislature was considering an
amendment that would relax the restrictions on voter-initiated amendments. See 1913
House Journal 698 (“It may be true that [requiring signatures from 20 percent of the
electors] is too high a percentage. However, the Constitution is the bulwark and
foundation of our laws, and constitutional amendments have broader significance than
statutory amendments,” and accordingly some figure higher than 8 percent was
appropriate.) (statement of Representative Charles McBride).
75
   There are, of course, other provisions in the text, such as the 100-word summary
requirement, that are not germane to resolving the present case. See Const 1963, art 12,
§ 2 (“The ballot to be used in such election shall contain a statement of the purpose of the
proposed amendment, expressed in not more than 100 words, exclusive of caption.”).



                                             23
           3. ARTICLE 12, §§ 2 AND 3: THE NEW-CONSTITUTION TEST

      The relevant substantive limitation on the scope of voter-initiated amendments

arises from the text of Article 12, § 2 when read together with Article 12, § 3. By

adopting these two different procedures for altering the Constitution, the framers intended

that the mechanisms must be different in some regard. As one treatise similarly observed

in 1910:

      It may be argued . . . that if a constitution specifically provides two
      methods of alteration, the language employed with reference to the proposal
      of amendments by the legislative method may, when read with that
      concerning the convention method, often be construed as an implied
      prohibition of complete constitutional revision by the legislative method.[76]

In other words, the distinction between changes proposed by amendments and changes

proposed by a convention indicates a substantive difference that limits the breadth of

amendments.

      Our Constitution tells us what this basic difference is.           The result of a

constitutional convention called to consider a “general revision” is a “proposed


76
  Dodd, The Revision and Amendment of State Constitutions (Baltimore: Johns Hopkins
Press, 1910), p 261. The treatise was written at time when popularly initiated
constitutional amendments, such as the petition initiative here, were just coming into use
and legislatively initiated amendments were more common; but in either case the
comparison is between an amendment and a revision. See generally Goebel, A
Government by the People: Direct Democracy in America, 1890–1940 (Chapel Hill:
University of North Carolina Press, 2002), pp 27-29 (noting that legislatures originated
many constitutional amendment proposals in the nineteenth century, and that the
mechanism for popularly initiated amendments began only in the last decade of that
century); Jameson, A Treatise on Constitutional Conventions; Their History, Powers, and
Modes of Proceeding (1887), § 544, pp 568-569 (writing near the end of the nineteenth
century and noting that, with few exceptions, constitutional change came only after the
legislature either called a convention or proposed an amendment).



                                            24
constitution or amendments” adopted by the convention and proposed to the electors.77

The convention, then, can propose amendments to the existing Constitution or offer a

new constitution.78 By contrast, if approved, a voter-initiated amendment under Article

12, § 2 “shall become part of the constitution, and shall abrogate or amend existing

provisions of the constitution . . . .”79 Consequently, an amendment does not replace a

constitution in full, but simply adds to or abrogates specific provisions in an existing

constitution.80 Thus, the constitutional text distinguishes between amendments that can



77
     Const 1963, art 12, § 3.
78
  As members of the 1961–1962 constitutional convention recognized, a convention had
unrestrained authority to offer a new constitution or narrower amendments. One delegate
noted that a convention, “if it so saw fit, could, for all intents and purposes disregard the
idea of a general revision and merely confine itself to a single amendment or a few
amendments and leave the basic document unchanged . . . .” 2 Official Record,
Constitutional Convention 1961, p 3007 (statement of Delegate Alvin Bentley). This was
because, as another delegate observed, conventions were “sovereign, autonomous
bodies.” Id. (statement of Delegate Donald Habermehl). A convention’s broad
discretion has long been noted. See Direct Government, p 9 (“[T]he convention is also
used for the purpose of initiating amendments to an existing document.”); Revision and
Amendment, p 258 (“Yet of course a constitutional convention when assembled may not
make a general revision but may simply propose specific amendments.”); id. at 258 n 243
(“It lies within the discretion of a convention ordinarily as to whether its action shall be
substituted (1) in the form of separate amendments, or (2) as a complete new constitution,
or (3) as a new constitution but with separate provisions which may be voted upon
independently. As between the first and second plans it may be said that the second is to
be preferred if the changes are so great as to make submission as separate amendments
confusing . . . .”).
79
     Const 1963, art 12, § 2.
80
   Cf. Livermore, 102 Cal at 118-119 (observing that “the significance of the term
‘amendment’ implies such an addition or change within the lines of the original
instrument”).



                                             25
be made by petition and new “constitutions.” Because only the convention has the power

to propose a constitution, by logical implication an initiative amendment cannot do so.

And since this limitation would be meaningless if it only required a new constitution to

be labeled as an amendment, it follows that an initiative amendment cannot propose

changes that are tantamount to the creation of a new constitution.81

         The phrase “general revision” supports this dichotomy between amendments and

“new” constitutions, although the phrase has engendered some confusion. The “purpose”

of a convention is to consider “the question of a general revision of the

constitution . . . .”82 “General” means “dealing with all or the overall, universal aspects

of the subject under consideration . . . .”83 “Revision,” in turn, is relevantly defined as


81
  Cf. Attorney General ex rel Vernor v Common Council of Detroit, 168 Mich. 249, 252;
133 N.W. 1090 (1912) (noting, with regard to changes to a city charter, that “a general
revision of an old charter may be treated as equivalent to the framing of a new charter”).
As one treatise explained, around the time we adopted our Constitution, it might be
“legally proper, . . . in the absence of specific constitutional restrictions to propose to the
people by the legislative process [for initiating amendments] any constitutional alteration
short of a complete revision or even a complete revision.” Revision and Amendment,
p 261. The treatise noted, however, that “if a constitution specifically provides two
methods of alteration, the language employed with reference to the proposal of
amendments by the legislative method may, when read with that concerning the
convention method, often be construed as an implied prohibition of complete
constitutional revision by the legislative method.” Id. The same basic point can be made
about our initiative method of amendment. But, as the explanation above demonstrates,
the text and structure of our Constitution establishes the prohibition on completely
rewriting the Constitution by means of an initiative amendment.
82
     Const 1963, art 12, § 3.
83
  The Random House Dictionary of the English Language (1966). Other dictionaries
accord with this definition. See, e.g., Webster’s Third New Int’l Dictionary (1967)
(“General” is “involving or belonging to the whole of a body . . . rather than to a limited
part, group, or section,” “concerned or dealing with universal rather than particular


                                              26
“the act or work of revising.”84 This is how we characterized the term in Laing85 and

how it was described at the 1908 convention: “What is meant by revision or to revise?

Why simply to re-examine for the purpose of correction—the act of reviewing or re-

examination for the purpose of correction.”86 The “revision” is simply the process for

reconsidering the constitution as a whole. It is not, as some Court of Appeals opinions

suggest,87 a particular document or proposed change.          Thus a “revision” is not




aspects,” “marked by broad overall character without being limited, modified, or checked
by narrow precise considerations[.]”).
84
   The Random House Dictionary of the English Language (1966). The same basic
definition appears in other dictionaries. See The American Heritage Dictionary of the
English Language (1969) (“Revision” is “[t]he act or procedure of revising.”); Webster’s
Third New Int’l Dictionary (1967) (“Revision” is “an act of revising : re-examination or
careful reading over for correction or improvement[.]”); The Century Dictionary: An
Encyclopedic Lexicon of the English Language (1911) (defining “revision” as “[t]he act
of revising; reëxamination and correction”). As with the term “amendment,” discussed
above, the relevant dictionary definition does not change if we considered “revision” to
be a legal term of art. See Ballentine’s Law Dictionary (3d ed, 1969) (“Revision” means
“[l]ooking over a thing . . . and reviewing it carefully for the purpose of making changes,
additions, and corrections, if such be deemed advisable.”); Black’s Law Dictionary (2d
ed, 1910) (not defining “revision” but defining “revise” as “[t]o review, re-examine for
correction; to go over a thing for the purpose of amending, correcting, rearranging, or
otherwise improving it”).
85
   See Laing, 259 Mich. at 217 (“Revision implies a re-examination of the whole
law . . . .”).
86
  1 Proceedings and Debates of the Constitutional Convention of the State of Michigan
1907-1908, p 611 (statement of delegate Benjamin Heckert).
87
   See, e.g., CPMC, ___ Mich App at ___; slip op at 15 (“Our courts long have
recognized that an amendment is not the same as a general revision and have attempted to
define the differences between them where the constitutional provisions themselves do
not define the terms.”); Citizens, 280 Mich. App. at 277 (“As we will explain, the


                                            27
contradistinguished from an “amendment.” Rather, as noted, the distinction between the

Article 12, § 3 convention process and the Article 12, § 2 amendment process is that the

former can produce a proposed constitution, while the latter is limited to proposing less

sweeping changes.88

       Having determined that the relevant substantive limitation is that a voter-initiated

amendment cannot be equivalent to a new constitution, we must determine what this

limitation entails. As an initial matter, the number of changes is not dispositive, as even a

limited number of changes can have the effect of creating a new constitution.89 A



Michigan Constitution clearly establishes separate methods for enacting an ‘amendment’
to, as compared to a ‘general revision’ of, the constitution.”).
88
   This distinction is further borne out by the much different requirements for calling a
convention under Article 12, § 3 and for initiating an amendment proposal under Article
12, § 2. The most significant hurdle to placing a proposed amendment on the ballot by
initiative petition under Article 12, § 2 is the requirement of obtaining signatures from
“registered electors of the state equal in number to at least 10 percent of the total vote
cast for all candidates for governor” at the most recent general gubernatorial election.
Const 1963, art 12, § 2. If the petitioner summarizes the proposal in a statement of not
more than 100 words and complies with various ministerial requirements, the initiative
will appear on the ballot. Id. By contrast, to call a convention, voters must either
persuade the Legislature to pass a bill placing on the ballot the question of whether to call
a convention, or the voters must wait until the question is placed on the ballot
automatically every 16 years. Const 1963, art 12, § 3. If a majority of the voters at that
election agree, a convention will be held. Id. This, in turn, requires 148 individual
elections for the delegates (determined by the number of senators and representatives in
the Legislature), the drafting and approval of language at the convention, and then a
subsequent vote of the electors on whatever the convention produces. Id. Clearly, the
more cumbersome and arduous process for calling a convention reflects the fact that a
convention can produce more sweeping changes than can a lone amendment proposed by
initiative. See Revision and Amendment, p 261.
89
  Cf. Opinion of the Justices, 264 A2d 342, 345 (Del, 1970) (“A threshold truism is that
the mere number of changes cannot make the difference. Legislative amendments are not


                                             28
constitution, after all, is more than words on a page. Its most basic functions are to create

the form and structure of government, define and limit the powers of government, and

provide for the protection of rights and liberties.90 These are the basic threads of a

constitution, and when they are removed, replaced, or radically rewoven, the whole

tapestry of the constitution may change.

       Therefore, changes that significantly alter or abolish the form or structure of our

government, in a manner equivalent to creating a new constitution, are not amendments




limited in number by [the constitution]; and a ‘revision’ . . . does not come into being by
reason of the mere number of changes or the mere fact that the changes concern the entire
Constitution.”). The test we adopt today is based on the constitutional text. By contrast,
the qualitative/quantitative test used by the Court of Appeals, and endorsed in an altered
form by the Chief Justice’s dissent, comes from a line of California caselaw that began in
the nineteenth century. See Citizens, 280 Mich. App. at 299-305 (tracing California law
and adopting it as consistent with our law).
90
   See New York Times Co v Sullivan, 376 U.S. 254, 275; 84 S. Ct. 710; 11 L. Ed. 2d 686
(1964) (noting the view of James Madison “that the Constitution created a form of
government under which ‘The people, not the government, possess the absolute
sovereignty.’ ”), quoting 4 Elliot’s Debates on the Federal Constitution (1876), pp 569-
570; Wood, Creation of the American Republic 1776–1787 (Chapel Hill: University of
North Carolina Press, 1969), p 600 (“A constitution for Americans, said Thomas Paine,
was ‘not a thing in name only; but in fact. . . . It is the body of elements to which you can
refer, and quote article by article; and which contains . . . every thing that relates to the
complete organization of a civil government, and the principles on which it shall act, and
by which it shall be bound.’ ”), quoting Paine, Rights of Man, in 1 Foner, ed, Complete
Writings of Thomas Paine (New York: The Citadel Press, 1945), p 278; see also
Friedman, A History of American Law (New York: Simon & Schuster, 2005), p 74 (“A
constitution is different from ordinary statute law. It has two crucial functions. First, it
sets up and sets out the structure of government—its permanent shape, its organs or parts,
and their rights, duties, boundaries, and limits. Second, it can list the essential rights of
the citizen; this list is supposed to limit what government is allowed to do[.]”).



                                             29
under Article 12, § 2.91 Contrary to the suggestion in Pontiac Sch Dist,92 it is not

necessarily the impact on the operations of government that matters—like the United

States Supreme Court, we decline to accept “the narrow-minded assumption” that the

only purpose of our constitutional provisions “is to make the government run as

efficiently as possible.”93 Further, a change that recalibrates the relative power of the

branches of government—such as limiting or taking away a specific power from one

branch—is not, absent a significant effect on the structure of government, a change that is

tantamount to the creation of a new constitution.94 Indeed, we have stated that, despite its

eliminating power from the judiciary or executive branch, an amendment permitting

indeterminate criminal sentences was “the people[’s] exercise[] [of] a right inherent in

them to adopt a constitutional amendment taking away from, or adding to, the powers of




91
  Cf. Bess v Ulmer, 985 P2d 979, 987 (Alas, 1999) (“The core determination is always
the same: whether the changes are so significant as to create a need to consider the
constitution as an organic whole.”); Amador Valley, 22 Cal 3d at 223 (1978) (“However,
even a relatively simple enactment may accomplish such far reaching changes in the
nature of our basic governmental plan as to amount to a revision also.”).
92
     See Pontiac Sch Dist, 262 Mich. at 345.
93
  Nat’l Labor Relations Bd v Noel Canning, 573 US ___, ___; 134 S. Ct. 2550, 2597; 189
L. Ed. 2d 538 (2014) (Scalia, J., concurring in judgment); see also id. at ___; 134 S. Ct. at
2597-2598 (“ ‘Convenience and efficiency,’ we have repeatedly recognized, ‘are not the
primary objectives’ of our constitutional framework.”) (citation omitted).
94
  See, e.g., Bess, 985 P2d at 988 (holding that a proposed amendment of a constitution
that would transfer reapportionment authority from the executive branch to an
independent board was a permissible amendment because “the qualitative force of this
narrow change” was not great enough, even though “[r]eassigning this power [was]
unquestionably a significant change in the present system”).



                                              30
either of the departments of government.”95 In fact, it would be difficult to imagine many

amendments that leave the proportionate powers of the branches completely unchanged.96

                                      IV. APPLICATION

         Given the above analysis, VNP’s proposal will be considered a permissible

amendment if it does not propose changes that significantly alter or abolish the form or

structure of our government in a way that is tantamount to creating a new constitution.

To answer this question, we must examine our current law on redistricting and

apportionment and how VNP’s proposal would change that law.

                       A. APPORTIONMENT AND REDISTRICTING

         Under our first three Constitutions, the Legislature was granted authority to

redistrict.97 But the Legislature did not always carry out this responsibility.98 In light of


95
     People v Cook, 147 Mich. 127, 132; 110 N.W. 514 (1907).
96
   Plaintiffs do not contend that the Constitution requires amendments to have only a
single purpose and that VNP’s proposal therefore fails because it has multiple purposes.
In fact, in the Court of Appeals, they disclaimed this argument. Therefore, we decline to
decide whether the Constitution requires amendments to have only a single purpose and
instead leave that question for another day.
97
     See Const 1835, art 4, § 3; Const 1850, art 4, § 4; Const 1908, art 5, § 4 (as ratified).
98
   For example, around 1910, when the federal census was completed showing that the
urban population was growing, “[m]embers of the legislature, the majority of whom
represented rural areas and small towns, balked at carrying out the requirement that the
legislature be reapportioned in 1913 and every tenth year thereafter,” and consequently,
no reapportionment occurred in 1923 or 1933 (although a belated senate reapportionment
was adopted in 1925). Dunbar & May, Michigan: A History of the Wolverine State
(Grand Rapids: William B Eerdmans Publishing Co, 1995), pp 548-549. Ten years later,
when it again came time to reapportion, the Senate was not reapportioned, although the
House passed legislation to reapportion. Id. at 549.



                                                31
this history, two competing voter-initiated amendments to the then-existing Constitution

were placed on the November 1952 ballot.99 One was approved, which wrote directly

into the Constitution the then-existing alignment of seats in the Senate provided for in the

1952 amendment, added 10 seats to the House, and conferred upon the Board of State

Canvassers the obligation to draw up new house districts if the Legislature failed to act.100

           Our present Constitution, as ratified by the voters in 1963, laid out a different

framework for reapportionment and redistricting, although for reasons that will become

clear below, it is not currently followed.101 Under the Constitution, “the 38 members of

Michigan’s senate and the 110 members of the house of representatives are elected

according to the district in which they reside.            The Constitution sets forth the

apportionment factors and rules for individual districts, which are redrawn after” the

federal census is published.102 The Constitution aligns the senate districts with counties

and apportions senators based on “factors” consisting of percentages of the county’s



99
     Id.
100
      See id.; Const 1908, art 5, §§ 2 through 4 (as amended).
101
    Concern was expressed at the convention that redistricting by the Legislature may not
be the best approach. See 2 Official Record, Constitutional Convention 1961, p 2014
(noting that “[r]eliance on legislatures to reapportion themselves generally has been
futile. Most authorities agree that self reapportionment poses so many problems that it is
seldom voluntarily undertaken by legislatures”) (statement by Delegate John Hannah);
see also id. at 2015 (“[The committee on legislative organization] became convinced that
it is totally unrealistic to expect a legislature to redistrict and reapportion seats in its own
body. Redistricting inevitably involves the possible denial of seats to members of the
existing legislature . . . .”).
102
      CPMC, ___ Mich App at ___; slip op at 5, citing Const 1963, art 4.



                                              32
population and “land area” in the state.103 The house districts were based on counties and

apportioned according to population.104 In other words, the apportionment was based on

“weighted land area/population formulae.”105

            A key innovation of the 1963 Constitution was to create a bipartisan “commission

on legislative apportionment” to draw the relevant district lines.106 The commission

consisted of eight seats, with the major political parties each entitled to appoint four

members.107 The Secretary of State was the commission’s nonvoting secretary, required

to furnish “all necessary technical services,” and the Legislature was required to

“appropriate funds to enable the commission to carry out its activities.”108            The

commission was required to “hold public hearings as may be provided by law.”109 The

commission had to complete its work within 180 days of the census data becoming

available.110 Each final apportionment and districting plan adopted by the commission

had to be published and would become law 60 days after publication.111                If the


103
      Const 1963, art 4, § 2.
104
      Const 1963, art 4, § 3.
105
      In re Apportionment of State Legislature—1982, 413 Mich. at 107.
106
      Const 1963, art 4, § 6.
107
      Id.
108
      Id.
109
      Id.
110
      Id.
111
      Id.



                                               33
commission could not agree on a plan, commissioners could submit plans to our Court,

which was required to “determine which plan complies most accurately with the

constitutional requirements” and direct that the plan be adopted.112 The Court was also

given jurisdiction over any application filed by electors within 60 days of publication of

the plan.113

            As our present Constitution was being deliberated at the 1961–1962 constitutional

convention, the United States Supreme Court was also considering constitutional

challenges to apportionment schemes.           In 1962, that Court held that challenges to

apportionment plans were justiciable, setting the stage for vast changes in this area of

law.114 Two years later, in Reynolds v Sims, the Court held that “the Equal Protection

Clause requires that the seats in both houses of a bicameral state legislature must be

apportioned on a population basis.”115              Geographical considerations, such as

apportionment based on counties, could no longer play a role in apportionment if they

produced population deviations between the districts.116 One week after Reynolds was

decided, the United States Supreme Court peremptorily reversed a federal district court’s



112
      Id.
113
    Id. In 1963, the Legislature passed a statute to provide for the redistricting
commission. 1963 (2d Ex Sess) PA 46, MCL 4.11 et seq. The statute has never been
repealed and remains on the books.
114
      Baker v Carr, 369 U.S. 186, 237; 82 S. Ct. 691; 7 L. Ed. 2d 663 (1962).
115
      Reynolds v Sims, 377 U.S. 533, 568; 84 S. Ct. 1362; 12 L. Ed. 2d 506 (1964).
116
   See id. at 567 (“[T]he weight of a citizen’s vote cannot be made to depend on where
he lives.”).



                                               34
earlier judgment that Michigan’s apportionment rules were constitutional, which

invalidated them.117

       Days after Reynolds was decided, we ordered the commission to adopt a new plan

for redistricting and apportionment that complied with the Supreme Court’s decisions in

Reynolds and various related cases decided the same day.118 When the commission failed

to reach an agreement, we issued an opinion directing it to adopt the so-called Austin-

Kleiner Plan, as it most closely adhered to the new constitutional requirements.119 In a

concurrence, Justice SOURIS argued that the commission “was so dependent upon the

continuing validity of the [now unconstitutional apportionment formula] by which the

commission’s duties were specified and expressly limited, that it could not survive

alone.”120




117
  See Marshall v Hare, 378 U.S. 561; 84 S. Ct. 1912; 12 L. Ed. 2d 1036 (1964), rev’g 227 F
Supp 989 (ED Mich, 1964).
118
   In re Apportionment of State Legislature—1964, 373 Mich. 247, 248-249; 128 NW2d
721 (1964).
119
   In re Apportionment of State Legislature—1964, 373 Mich. 250, 254; 128 NW2d 722
(1964).
120
   Id. at 259 (SOURIS, J., concurring); see also id. (“It is incomprehensible to me that the
people of this State . . . would have intended to grant a commission composed of 8
members selected by the 2 major political parties in the State from 4 specifically
designated areas of the State the power of apportionment and districting of the State’s
legislature without the very specific and rigidly limiting directions unconstitutionally and
ineffectually sought to be imposed upon the commission by the [apportionment
formulas].”).



                                            35
          The apportionment issue was back before the Court in 1972 after the commission

once again deadlocked and invoked our supervision.121 We ordered the adoption of a

proposed apportionment plan, but did not comment on the viability of the commission.122

Justice T. G. KAVANAGH dissented, reaching the same conclusion Justice SOURIS had in

1964: the commission could not exist—i.e., was not severable from—the unconstitutional

apportionment standards in our Constitution.123

          In 1982, with yet another deadlocked commission seeking our supervision, we

adopted the position of Justices SOURIS and T. G. KAVANAGH by declaring that the

commission was not severable from the unconstitutional apportionment provisions it was

directed to implement.124       We thought the commission was inseparable from the

unconstitutional standards because holding otherwise would have required us to opine on

whether the people would have voted for the commission without those standards.125

Because the issue of changing how legislators are chosen is “a fundamental matter,” we

would not “speculate on a matter of such enormous importance.”126         Critically, we




121
   See In re Apportionment of State Legislature—1972, 387 Mich. 442; 197 NW2d 249
(1972).
122
      Id. at 458.
123
      Id. at 493 (T. G. KAVANAGH, J., dissenting).
124
      In re Apportionment of State Legislature—1982, 413 Mich. at 116.
125
      Id. at 136-137.
126
      Id. at 137-138.



                                              36
emphasized repeatedly that “[t]his is a decision which the people should make.”127 It was

a decision, we suggested, that the people could initiate through a constitutional

amendment:

          The power to redistrict and reapportion the Legislature remains with the
          people. The people, however, can only exercise that power, as a practical
          matter, by amending the constitution, which, unless the Legislature
          proposes an amendment acceptable to the people, is a difficult and time-
          consuming process.[128]

Tellingly, we noted in the same discussion that “[t]he initiative process is also difficult

and time-consuming.”129       Because that process was slow, and a plan needed to be

formulated in the meantime, we appointed an individual to oversee the drawing of a

redistricting and apportionment plan consistent with various principles we established.130

We noted, however, that the Legislature could draw its own plan, which would supersede

the one we set in motion.131 But again, we stressed that our plan was merely a stopgap

that would “stand until the people act, or it is changed by the collective action of the other

two branches of this government, composed of persons who are the most immediate

representatives of the people.”132 It was not until 1996 that the Legislature codified


127
  Id. at 138; see also id. (“The matter should be returned to the political process in a
manner which highlights rather than hides the choices the people should make.”).
128
      Id. at 139-140.
129
      Id. at 140 n 25.
130
      Id. at 140-142.
131
      Id. at 142-143.
132
      Id. at 140.



                                             37
apportionment standards and committed itself to drawing districts in the future.133

         Thus, the last time the voters had direct input on this issue, they opted for

apportionment and redistricting to be conducted by a commission. The rules to be

implemented by that commission have been declared unconstitutional, and we

deactivated the commission by concluding that it was not severable from those

unconstitutional rules. The Legislature now exercises a power that the Constitution of

1963 expressly denied to it—to draw legislative districts—because our Constitution has

never been amended to modify the unconstitutional provisions concerning apportionment

and redistricting.

                                 B. THE VNP PROPOSAL

         That is precisely what VNP’s constitutional amendment proposes to do.            To

accomplish this task, the proposal would eliminate the current language in the

Constitution laying out the apportionment formulae.134         Instead, seven criteria are

proposed, requiring that the districts must, in order of priority: (1) have “equal population

as mandated by the United States Constitution,” (2) “be geographically contiguous,” (3)

“reflect the state’s diverse population and communities of interest,” (4) “not provide a

disproportionate advantage to any political party,” measured by “accepted measures of

partisan fairness,” (5) “not favor or disfavor an incumbent elected official,” (6) “reflect




133
    See 1996 PA 463 (state legislative districts); 1999 PA 221 (federal congressional
districts).
134
      VNP proposal, art 4, §§ 2 through 3.



                                             38
consideration of county, city, and township boundaries,” and (7) “be reasonably

compact.”135

            Rather than rewriting the constitutional section governing the commission, the

VNP proposal simply deletes the language in Const 1963, art 4, § 6 establishing the

commission.136 In its place, the proposal offers a reformed commission that is similar to

its predecessor.137 Like the old one, it consists of four members from each major political

party, but it would have five additional members who are declared independent voters.138

All 13 members would be selected from a pool of candidates who have submitted

applications, taken oaths, and met various other requirements.139 The leaders of both

parties in the Senate and House can strike, in total, 20 names from the applicant pools.140

The commission, once selected, must hold public hearings and its contact with the public

is regulated in detail by the proposal.141 A plan is adopted only with at least two votes




135
    VNP proposal, art 4, § 13. Although the proposed language is presented capitalized,
this opinion presents it in standard type throughout for ease of reading.
136
      VNP proposal, art 4, § 6.
137
      VNP proposal, art 4, § 6(2)
138
      Id.
139
      Id.
140
      VNP proposal, art 4, § 6(2)(E).
141
      VNP proposal, art 4, §§ 6(8) through (11).



                                              39
from each subgroup (Republicans, Democrats, and independents), as well as a majority of

the whole.142

         The proposal continues nearly verbatim various ancillary provisions from the 1963

commission. The Secretary of State, for example, remains a nonvoting secretary of the

commission, charged with providing the commission “all technical services that the

commission deems necessary.”143           Likewise, the Legislature remains obligated to

“appropriate funds” for the commission, although the proposal provides a detailed

breakdown of what the funds go to, whereas the 1963 Constitution simply required the

appropriation of sufficient funds “to enable the commission to carry out its activities.”144

Our Court has a similar, if perhaps narrower, jurisdictional grant under the proposal: we

can “direct the Secretary of State or the commission to perform their respective duties,”

and we may also “review a challenge to any plan adopted by the commission” and “shall

remand a plan to the commission for further action if the plan fails to comply with the

requirements of this Constitution, the Constitution of the United States or superseding

federal law.”145 The proposal adds various provisions clarifying that the commission’s




142
      VNP proposal, art 4, § 6(14).
143
    VNP proposal, art 4, § 6(4); see Const 1963, art 4, § 6 (“all necessary technical
services”).
144
      VNP proposal, art 4, § 6(5); Const 1963, art 4, § 6.
145
    VNP proposal, art 4, § 6(19). By statute, we presently have “original and exclusive
state jurisdiction to hear and decide all cases or controversies in . . . involving a
redistricting plan” drawn under the current scheme. MCL 4.262.



                                               40
power is legislative and not subject to the Legislature’s146 or the Governor’s147 control,

and the vesting clauses of the judicial, executive, and legislative branches are amended so

as to vest power in their respective branches “except to the extent limited or abrogated”

by certain of the new provisions.148

                              C. ASSESSING THE PROPOSAL

         To determine whether VNP’s proposal is a permissible amendment, we must ask

whether it significantly alters or abolishes the form or structure of our government in a

manner that is tantamount to creating a new constitution.149



146
      VNP proposal, art 6, § 6(22).
147
      VNP proposal, art 5, § 2.
148
      VNP proposal, art 4, § 1; VNP proposal, art 5, § 1; VNP proposal, art 6, § 1.
149
     The baseline for measuring these changes includes more than just the current
procedure, but also, and perhaps even more importantly, the provisions in the 1963
Constitution that are no longer effective. It is, after all, the Constitution that would be
amended by VNP’s proposal, not the current statutory scheme that has filled the gap
created by our decision holding that the present constitutional provisions are
unconstitutional. See In re Apportionment of State Legislature—1982, 413 Mich. at 115-
116. Despite our ruling, we have no power to make the law disappear. Cf. Steffel v
Thompson, 415 U.S. 452, 469; 94 S. Ct. 1209; 39 L. Ed. 2d 505 (1974) (“ ‘Of course, a
favorable declaratory judgment may nevertheless be valuable to the plaintiff though it
cannot make even an unconstitutional statute disappear.’ ”) (citation omitted); Winsness v
Yocom, 433 F3d 727, 728 (CA 10, 2006) (“There is no procedure in American law for
courts or other agencies of government—other than the legislature itself—to purge from
the statute books, laws that conflict with the Constitution as interpreted by the courts.”);
Pidgeon v Turner, 538 S.W.3d 73, 88 n 21 (Tex, 2017) (“When a court declares a law
unconstitutional, the law remains in place unless and until the body that enacted it repeals
it, even though the government may no longer constitutionally enforce it.”); see generally
Mitchell, The Writ-of-Erasure Fallacy, 104 Va L Rev (forthcoming 2018), pp 4-5 (“[T]he
statute continues to exist, even after a court opines that it violates the Constitution, and it
remains a law until it is repealed . . . .”). Indeed, that is why VNP’s proposal strikes out


                                               41
         One central feature of the VNP amendment is that it sweeps away unconstitutional

provisions that have remained in the Constitution for some time. The “weighted land

area/population formulae” and the accompanying apportionment factors150 are gone, and

so counties would not be the organizing feature of redistricting plans. But these changes

involve no great transformation because these features were held unconstitutional 36

years ago. In their place our state has used federal constitutional requirements and



various provisions long held unconstitutional. This is not to say that those provisions
could now constitutionally be enforced; rather, they simply remain relevant in
determining the degree of change wrought by VNP’s proposal. In this regard, it is also
noteworthy that the statutory framework created in 1963 to effectuate the redistricting
commission has never been repealed. See MCL 4.11 to 4.20. In other words, current
statutes appear to require that the commission convene and submit redistricting plans.

       The Chief Justice’s dissent appears to suggest that judges have the power not just
to declare a legal provision to be unconstitutional (i.e., to say what the law is), but rather
to actually amend the Constitution by deleting from it any text the judge declares to be
unconstitutional. His dissent, then, seems to suggest that a court can physically remove
written text of statutes and constitutions. But that is simply not how a judgment of even
the highest court in the land works. Cf. Mitchell, Textualism and the Fourteenth
Amendment, 69 Stan L Rev 1237, 1298 (2017) (“Judicial review means only that the
Court may decline to enforce a federal statute in a particular case—if (and only if) the
Court concludes that enforcing the statute would conflict with its paramount duty to obey
the Constitution.       But federal statutes that the Supreme Court has declared
‘unconstitutional’ remain laws until Congress repeals them, and the Court must enforce
those laws when it can do so consistent with the Constitution.”) (citations omitted).
Tellingly, the Chief Justice’s dissent cites several abrogated federal constitutional
provisions, but these are easily distinguished given that the people have chosen to
affirmatively abrogate them by ratifying superseding amendments. That is not the case
here. Our decision declaring that the commission could not be severed from
unconstitutional standards was not a superseding constitutional amendment, but rather a
judicial remedy to cure a conflict between our state Constitution and the United States
Constitution.
150
      In re Apportionment of State Legislature—1982, 413 Mich. at 107.



                                             42
various state “guidelines,”151 enacted in 1996, including that the districts “[be] areas of

convenient territory contiguous by land,”152 “preserve county lines with the least cost to

the principle of equality of population,”153 and remain as compact as possible when

drawn within a city or township with multiple districts.154 VNP’s proposed standards

reflect many of the same principles, including, of course, adhering to federal law, and

also requiring contiguous districts, respecting municipal boundaries, and seeking

reasonable compactness.155         The proposal contains a few new items too, such as

considerations of partisan fairness.       But given their continuities with the current

standards, VNP’s proposed standards are no revolution in redistricting, and they certainly

do not portend a transformation of our form or structure of government.

         As noted above, various provisions in VNP’s proposal mirror those in the current

Constitution. The Secretary of State has substantially the same general responsibilities,

being the nonvoting secretary of the commission responsible for furnishing its needs.156

The Secretary of State has more detailed obligations under the proposal, involving the




151
      MCL 4.261; MCL 3.63.
152
      MCL 4.261(c); MCL 3.63(c)(i).
153
   MCL 4.261(e); see also MCL 3.63(c)(ii) (“Congressional district lines shall break as
few county boundaries as is reasonably possible.”).
154
      MCL 4.261(i); MCL 3.63(c)(vi).
155
      VNP proposal, art 4, § 13.
156
      Compare Const 1963, art 4, § 6, with VNP proposal, art 4, § 6(4).



                                              43
formation of the commission.157 But these tasks are ministerial and in line with our

current Constitution—requiring the Secretary of State to manage applications or other

records is business as usual, not a new way of governing Michigan.158

         Since plaintiffs and the Chief Justice’s dissent concede that “the people can alter

the power of redistricting by amending the Constitution,”159 the more significant

argument against the VNP proposal is that it disrupts the separation of powers. The

powers are most glaringly reconfigured, according to plaintiffs, by the proposal’s

inclusion of limiting language in the vesting clauses of each branch. The legislative,

executive, and judicial branches are given their respective powers “except to the extent

limited or abrogated” by certain parts of the proposal.160 The dissent takes the position

that these changes “fundamentally change the operation of our government” by limiting

the vested powers of the branches and creating a new commission with responsibility for

redistricting.161 We disagree.



157
   VNP proposal, art 4, § 6(2) (requiring the Secretary of State to make applications
available and accept completed applications, require oaths to be taken, remove
incomplete or inadequate applications, and randomly select applicants).
158
   See, e.g., MCL 324.80320(3) (“Receipt by the secretary of state of a properly tendered
application for a certificate of title on which a security interest in a watercraft is to be
indicated is a condition of perfection of a security interest in the watercraft . . . .”); MCL
257.248(1) (requiring the Secretary of State to “conduct [an] investigation within 15 days
after receiving the application” for a dealer license).
159
      Post at 23 n 12.
160
      VNP proposal, art 4, § 1; VNP proposal, art 5, § 1; VNP proposal, art 6, § 1.
161
      Post at 37.



                                               44
         The limitations in the vesting clauses are, in many ways, the result of VNP’s

attempt to comply with other requirements in Article 12, § 2. By including this language,

the proposal simply seeks to harmonize its changes with the rest of the Constitution. This

is important because Article 12, § 2 requires that the proposal republish for the voters any

portion of the present Constitution that the proposed amendments would alter or

abrogate.162 This requirement has kept at least one proposal off the ballot in the recent

past.163 By explicitly adding limitations to the vesting clauses here, VNP sought to avoid

any argument that it was implicitly altering or abrogating the vesting clauses or other

parts of the Constitution. More broadly, by adding this language, the proposal makes

explicit what would have been implicit without the language—the proposal does have

some effect on the responsibilities and powers of the branches of government. But the

proposed language in the vesting clauses tells us nothing useful to the critical inquiry: just

how significant are the changes? The proposal is in jeopardy only if the changes are

equivalent to the creation of a new constitution. To answer that question, we have to

examine the proposed changes that affect the branches’ relative powers.

         To begin, consider how the proposal would change the present Constitution with

regard to the Legislature. The present Constitution does not accord the Legislature any

role in the redistricting or apportionment process.       Instead, like VNP’s proposal, a



162
      Const 1963, art 12, § 2.
163
   See Protect Our Jobs, 492 Mich. at 773-774 (holding that one of the proposed
amendments altered or abrogated an existing constitutional provision, triggering the
republication requirement).



                                             45
commission is placed in charge. The commissions are materially similar. Both are

charged with drawing a redistricting plan based on various guidelines. And while the

guidelines have changed, as explained above, VNP’s proposal actually reflects many of

the same standards currently used. The major difference between the 1963 Constitution’s

commission and VNP’s is the process by which commission members are chosen.

VNP’s proposal is undoubtedly more elaborate on this point. Nonetheless, as with the

old commission, VNP’s proposal seeks to ensure that the membership strikes a partisan

balance. In fact, in doing so, VNP’s proposal gives the Legislature a formal role in the

process, with the majority and minority leaders of each house entitled to a certain number

of vetoes on members.164 The Legislature has no such role in the 1963 Constitution’s

commission. If anything, then, VNP’s proposal increases, slightly, the Legislature’s

participation in the process over the level contemplated in 1963. And the Legislature’s

new, minor role does not come at the expense of either of the other two branches, which

have no real part in this process.

         Of course, we are not oblivious to the fact that the Legislature, since 1996, has

established the standards and framework for redistricting, as well as drafted the plans.165

But the current state of affairs is a deviation from what the voters chose when they

ratified the 1963 Constitution.166      Under the 1963 Constitution, the power to draw


164
      VNP proposal, art 4, § 6(2)(E).
165
  See, e.g., MCL 4.801 (current plan for Senate districts); MCL 4.802 (current plan for
House districts).
166
    The Chief Justice’s dissent also invites us to apply the repudiated concept of
legislative acquiescence to the people’s failure to amend the Constitution after our


                                             46
districts never belonged to the Legislature. Rather, its present role is solely due to a

judicial remedy we crafted in light of our conclusion that the unconstitutional

apportionment standards the commission was directed to implement could not be severed

from the commission itself.167       Nothing about the commission was intrinsically

unconstitutional. Thus, to the extent that the Legislature’s power is being diminished,

that power had not been granted by the people through the Constitution. If anything,

VNP’s proposal is an attempt to correct the constitutional deficiencies so that the basic

design of the 1963 Constitution—which created an independent redistricting



decision in 1982 rendering the redistricting commission ineffective. The theory of
legislative acquiescence is that the Legislature, by failing to correct a judicial decision,
has acquiesced in that decision. See generally McCahan v Brennan, 492 Mich. 730, 749-
750; 822 NW2d 747 (2012). The Chief Justice’s dissent suggests this basic theory should
be imported here, based on “the entirety of the ‘indirect input’ in representative self-
government in which the people have been engaged during the ensuing 55 years . . . .”
Post at 24 n 14. That is simply another way of saying that our analysis should credit the
people’s inaction—that they have somehow acquiesced in our 1982 decision. But we
have rightly rejected theories of interpretation relying on acquiescence by nonaction. See
McCahan, 492 Mich. at 749-750 (“First and foremost, legislative acquiescence has been
repeatedly repudiated by this Court because it is . . . an exceptionally poor indicator of
legislative intent. When used in a case like this, the theory requires a court to intuit
legislative intent not by anything that the Legislature actually enacts, but by the absence
of action. Yet ‘a legislature legislates by legislating, not by doing nothing, not by
keeping silent.’ Thus, the doctrine of legislative acquiescence ‘is a highly disfavored
doctrine of statutory construction; sound principles of statutory construction require that
Michigan courts determine the Legislature’s intent from its words, not from its
silence.’ ”) (citations omitted); see also Markman, On Interpretation, at 226 n 60 (“[N]o
sensible theory of statutory interpretation would require Congress to devote a substantial
portion of its time to extinguishing judicial forest fires.”). Given that it is much more
difficult for the people to directly act on this topic—i.e., amend the Constitution—their
failure to act sheds even less light on the matter.
167
      See In re Apportionment of State Legislature—1982, 413 Mich. at 116.



                                            47
commission—can be implemented. We cannot reasonably conclude that this effort to

revivify and improve upon a feature of the present Constitution amounts to a substantial

alteration in the form or structure of our government.168

         The executive branch is not significantly affected by the proposal. Under the 1963

Constitution, the executive played no role in redistricting except for the Secretary of

State’s various responsibilities. Those would expand under VNP’s proposal, as noted

above, but not in any material respect. VNP’s proposal neither adds to nor subtracts from

any other responsibilities or powers of the executive branch compared to its position

under the present Constitution. Any additional powers the executive might currently

have—such as a veto over the Legislature’s statutorily drawn redistricting—do not flow

from a constitutional grant of power, but instead from the provisional situation that has

been created by declaring the 1963 commission to be inseverable from the

unconstitutional apportionment standards.

         Finally, VNP’s proposal only modestly changes the judicial branch’s role in the

redistricting process. The 1963 Constitution has provided this Court with jurisdiction

when the commission reached an impasse, which it often did.169 In such cases, the



168
   Cf. Laing, 259 Mich. at 217 (“Amendment implies continuance of the general plan and
purport of the law, with corrections to better accomplish its purpose.”); Opinion of the
Justices, 264 A2d at 346 (“A constitutional ‘amendment’ was defined . . . as ‘such an
addition or change within the lines of the original instrument as will effect an
improvement or better carry out the purpose for which it was framed.’ ”) (emphasis
added), quoting Livermore, 102 Cal at 118-119; see also Bess, 985 P2d at 985 (quoting
the same language from Livermore).
169
      Const 1963, art 4, § 6.



                                             48
commission members could submit proposed plans to this Court, and we would have to

select the one that best reflected constitutional requirements.170         Additionally, the

Constitution provided us original jurisdiction over applications by electors after the

commission published a plan—we could then direct the Secretary of State and the

commission to “perform their duties,” review the commission’s proposed plan, and

remand the plan to the commission “if it fails to comply with the requirements of this

constitution.”171 Thus, the Constitution offered this Court a limited array of options to

review redistricting plans. VNP’s proposal does likewise. In some ways, in fact, the

review is slightly broader. When the original commission failed to reach agreement

under the current Constitution, this Court was empowered only to select between the

plans proposed by the commission members. Under VNP’s proposal, we can review any

challenge to a plan for compliance not only with this Constitution, but also the United

States Constitution and “superseding federal law.”172 Thus, the Court would no longer

have the option to choose a plan—from those presented—but it would maintain the same

general powers it wielded under the 1963 Constitution as ratified.173


170
      Id.
171
      Id. (emphasis added).
172
      VNP proposal, art 4, § 6(19).
173
    Under the present state of affairs, the Legislature has reconfirmed our “original state
jurisdiction provided under section 6 of article IV of the state constitution of 1963 . . . .”
MCL 4.262(3). While the statute provides a few other powers that we would lack under
VNP’s proposal, it must be repeated that the present system of redistricting is merely a
stopgap designed to address the fact that the relevant constitutional provisions are not
currently in effect. As a result, the system does not flow explicitly from the Constitution.



                                             49
         In sum, VNP’s proposal leaves the form and structure of the government

essentially as it was envisioned in the 1963 Constitution.         Consequently, it is not

equivalent to a new constitution and is therefore a permissible amendment under Const

1963, art 12, § 2.174

         This conclusion finds support from a host of other considerations. It is consistent

with the expectations of key members of the 1961–1962 constitutional convention, as

evidenced by their discussion of the signature requirement in Article 12, § 2. During that

discussion, which centered on whether to add an alternative requiring only 300,000

signatures,175 some delegates expressed the belief that a voter-initiated amendment could

be used to change the apportionment system, which was a noted problem at the

convention. One delegate—referring to the United States Supreme Court’s then-recent

decision in Baker v Carr, which opened the door to constitutional challenges to

redistricting176—thought that the initiative could be “a remedy to the problem of




174
    Indeed, for this reason, this proposal should be construed as an “amendment” even
under the standard set forth in the Chief Justice’s dissent. The dissent argues that the
essential inquiry is whether the VNP proposal “fundamentally change[s] the operation of
our government,” post at 37, but as we have shown, no fundamental change is being
wrought relative to what the voters themselves approved in 1963. The dissent gets
around this by arguing that popular acquiescence in the provisional arrangement this
Court put in place in 1982 amounts to a de facto amendment of the Constitution, but as
noted earlier in this opinion, this Court has rejected acquiescence as a technique of
interpreting legislative texts.
175
      See pages 22 through 23 of this opinion.
176
      Baker, 369 U.S. at 237.



                                                 50
reapportionment.”177 Delegate Stevens, one of the leading proponents of keeping the

amendment process difficult, agreed, opining that “the initiative could be used for

amending the constitution to make apportionment . . . or changing the apportionment

easier.”178

         Similarly, when declaring the redistricting commission not viable in 1982, this

Court suggested that our apportionment system could be addressed through an

amendment to the Constitution initiated by the people.179 Our statement, quoted above,

bears repeating: “The power to redistrict and reapportion the Legislature remains with

the people.”180 It was only because the amendment process—whether initiated by the

Legislature or the people—was time-consuming that we invited the Legislature to fill the

void.181 As Justice LEVIN later explained, our approach in 1982 was based, in part, on the

“assumption . . . that responsible persons would come forth and place on the ballot, and

the people would adopt, new apportionment rules in time for the 1992 and 1994 elections.


177
    2 Official Record, Constitutional Convention 1961, p 2463 (“[I]t seemed to me that
one of the important things for Michigan to pass muster is to be sure that the people have
a remedy to the problem of reapportionment, and that ease of amending the constitution
would be an important remedy.”) (statement of Delegate Dorothy Judd).
178
      Id. (statement of Delegate Stevens).
179
   In re Apportionment of State Legislature—1982, 413 Mich. at 139-140. As another
court similarly noted, “The makeup and apportionment of the Legislature . . . . are
[questions] far better entrusted to the collective political wisdom of the Legislature
subject to the power of initiative and referendum reserved to the people.” Silver v Brown,
63 Cal 2d 270, 280; 405 P2d 132 (1965) (emphasis added).
180
      In re Apportionment of State Legislature—1982, 413 Mich. at 139 (emphasis added).
181
      Id. at 140.



                                             51
Indeed, that was one of the arguments for non-severability—to highlight the need for a

new constitutional provision regarding legislative apportionment.”182         “The Court’s

exhortation,” he added, “has not been heeded.”183

            The history of our constitutional amendments, too, supports treating VNP’s

proposal as a proper voter-initiated amendment.184 Most directly, the voters have in the

past proposed a number of amendments dealing with apportionment,185 including one

successful amendment that, in certain circumstances, expressly stripped the Legislature of

the power to redistrict.        In 1952, voters initiated two competing constitutional

amendments addressing apportionment.186 The successful amendment “guaranteed the

decennial reapportionment of the house of representatives substantially on a population

basis, and fixed senate districts permanently in the constitution . . . .”187 The Legislature



182
  In re Apportionment of State Legislature, 437 Mich. 1208, 1211 (1990) (statement of
LEVIN, J.).
183
      Id.
184
   See Young, Jr., A Judicial Traditionalist Confronts Unique Questions of State
Constitutional Law Adjudication, 76 Alb L Rev 1947, 1949 (2013) (noting that if doubt
remains as to the meaning of a constitutional provision, courts can use “anything else that
might provide an historical context”).
185
   Indeed, earlier initiatives dealing with apportionment were placed on the ballot in
1924, 1928, and 1930. See Pollock, The Initiative and Referendum in Michigan (Ann
Arbor: University of Michigan Press, 1940), pp 81-82.
186
      Michigan: A History, pp 548-549.
187
   Lamb, Pierce & White, Apportionment and Representative Institutions: The Michigan
Experience (Washington, DC: Institute for Social Science Research, 1963), p 130; see
also Const 1908, art 5, §§ 2 through 4 (as amended).



                                             52
was responsible for reapportioning the house, but, critically, if it failed to do so “in

accordance with the mandate of this [constitutional] article, the board of state canvassers”

was required to reapportion the districts.188     In other words, the voters initiated an

amendment that, in certain cases, eliminated the Legislature’s reapportionment power and

gave it to an agency in the executive branch. By comparison, VNP’s proposal is more

modest—the present Constitution prescribes a commission for these purposes, and VNP’s

amendment would retain that commission. The voters have also approved, in the past,

various amendments creating commissions or affecting the powers of government at

various levels and branches.189

         Other states have created independent redistricting commissions through voter-

initiated amendments, including Arizona and California.190 And the issue of whether to



188
      Const 1908, art 5, § 4 (as amended).
189
    For example, in 1940, the people voted to amend Const 1908, art 6, to create the Civil
Service Commission, which manages employment for all three branches of government.
See Const 1908, art 6, § 22; Const 1963, art 11, § 5. In 1968, the people successfully
amended article 6 of our Constitution to create the Judicial Tenure Commission, a body
tasked with investigating instances of judicial misconduct throughout the state. See
Const 1963, art 6, § 30. The people enacted the Headlee Amendment in 1978,
significantly limiting the taxing powers of state and local government. See Const 1963,
art 9, §§ 6, 25 through 34. Term limits for members of the Legislature, as well as the
Governor, Attorney General, and Secretary of State, were established by initiative in
1992. See Const 1963, art 4, § 54; Const 1963, art 5, § 30.
190
   See Arizona State Legislature v Arizona Independent Redistricting Comm, 576 US
___, ___; 135 S. Ct. 2652, 2662; 192 L. Ed. 2d 704 (2015) (“Some States, in common with
Arizona, have given nonpartisan or bipartisan commissions binding authority over
redistricting. The California Redistricting Commission, established by popular initiative,
develops redistricting plans which become effective if approved by public referendum.”).



                                             53
create such a commission has appeared on the ballot, by virtue of the initiative process,

numerous times in multiple states.191 Similarly, citizens in several states have employed

initiatives to accomplish redistricting.192

          Our conclusion today is also reinforced by the reasoning in Bess v Ulmer, which

addressed a similar argument concerning a similar ballot proposal.193           In Bess, a

“Legislative Resolve” placed a proposed amendment before the voters that would remove

the reapportionment power from the executive branch (where the state’s constitution had

placed it) and transfer it to a “neutral body.”194 Using a test similar to what the Court of

Appeals employed in this case—focusing on the quantity and quality of the proposed

changes and whether the changes were few, simple, and of less importance—the Alaska

Supreme Court determined that the proposal was an amendment:




191
    Stephanopoulos, Reforming Redistricting: Why Popular Initiatives to Establish
Redistricting Commissions Succeed or Fail, 23 J L & Pol 331, 343-377 (2007)
(discussing in detail 12 times when the question of creating a redistricting commission
was voted on as a result of voter-initiated amendments).
192
    See Miller, Direct Democracy and the Courts (New York: Cambridge University
Press, 2009), p 151 (“In several initiative states, citizen lawmakers participated in
legislative redistricting. For example, in Arizona (1918, 1932), California (1926),
Colorado (1932, 1962), Oregon (1952), and Washington (1956), citizens used the
initiative power either to determine district lines or to establish new criteria for the
legislature to follow when drawing districts.”); id. at 152 n 122 (noting that “[c]itizen
lawmakers in two other states, Arkansas (1936) and Michigan (1952), also accomplished
redistricting through the initiative process”).
193
      Bess, 985 P2d at 981.
194
      Id. at 988.



                                              54
                 Reassigning this power is unquestionably a significant change in the
          present system of Alaskan government. It does not, however, deprive the
          executive branch of a “foundational power,” and as a result does not
          constitute a revision. As the quantitative effect of the proposal is minimal,
          the qualitative force of this narrow change would have to be greater to
          satisfy our hybrid test. The essential function of the executive branch—to
          enforce the laws of the state—remains unchanged, as does its structure. No
          executive power is delegated to either of the other two branches. In fact,
          the intent of the Framers in giving the reapportionment power to the
          executive was primarily to prevent the abuse or neglect of that power in the
          hands of the legislature, rather than to safeguard a uniquely executive
          function.[195]

In our case, the framers of the 1963 Constitution did not assign the apportionment power

to any elected body, and so the effect of the changes here would be even less significant

than that in Bess.196

          Thus, our holding here reflects the constitutional text, our historical experience,

logic, and the wisdom of other states. For all the above reasons, then, we conclude that

VNP’s proposal does not create the equivalent of a new constitution by significantly

altering or abolishing the form or structure of our government and is, instead, a

permissible voter-initiated amendment.197


195
      Id. (citations omitted).
196
   Though Bess used a qualitative/quantitative test, its underlying reasoning regarding
the effect of the amendment on the balance of powers is useful under the standard we
adopt today.
197
    CPMC also argues, and Justice WILDER agrees in his separate dissent, that the VNP
proposal cannot be put on the ballot because the proposal failed to republish “existing
provisions of the constitution which would be altered or abrogated thereby . . . .” Const
1963, art 12, § 2. In particular, Justice WILDER concludes that the VNP proposal
abrogates the Oath Clause, Const 1963, art 11, § 1, which states that, excepting the oath
that officers will “faithfully discharge the duties” of their offices, “[n]o other oath,
affirmation, or any religious test shall be required as a qualification for any office or


                                               55
                                     V. CONCLUSION

       The question we face today has broad significance for the people of this state:

what limitations have they placed, in the Constitution they ratified, on their power to put

forward voter-initiated amendments? This question implicates some of the oldest and




public trust.” The VNP proposal requires applicants to “attest under oath that they meet
the qualifications set forth in this section; and either that they affiliate with one of the two
political parties with the largest representation in the Legislature . . . and if so, identify
the party with which they affiliate, or that they do not affiliate with either of the major
parties.” VNP Proposal, art 4, § 6(2)(A)(III) (emphasis added). Because of this
abrogation, according to Justice WILDER’s dissent, VNP was required to republish Const
1963, art 11, § 1, and because it did not, the proposal must be kept off the ballot.

        We do not agree that the VNP proposal amounts to an abrogation under Const
1963, art 12, § 2 by requiring an oath that is prohibited under Const 1963, art 11, § 1. As
VNP noted in its brief, our Court addressed this basic issue in Tedrow v McNary, 270
Mich. 332; 258 N.W. 868 (1935). In that case, the issue was whether the Oath Clause
prohibited a statute that required candidates for a certain public office to file an affidavit
or other evidence of their educational qualifications. We upheld the requirement,
observing that the Legislature could prescribe qualifications for office and that requiring
proof of those qualifications, including in the form of an affidavit, “in no way conflicts
with the constitutional provision.” Id. at 335. See also Attorney General v Macdonald,
164 Mich. 590, 593; 129 N.W. 1056 (1911) (holding that a residency requirement “is not ‘a
test,’ as that word is used in the Constitution, but is rather a special qualification”). This
reasoning is why, for example, all judicial candidates are statutorily required to complete
an “affidavit . . . stating that he or she possesses the constitutional qualifications set forth
in section 19 of article VI of the state constitution.” MCL 168.544b. Otherwise, it would
be impossible to require judicial candidates to confirm that they meet the constitutional
qualifications for office. And it is also why all candidates for elective office in Michigan
(except those running for president or vice president of the United States) are required to
file an affidavit of identity. MCL 168.558. Further, as Justice WILDER notes in his
dissent, there is nothing improper about inquiring into a candidate’s political affiliation to
determine eligibility for a bipartisan commission or board. Therefore, because the VNP
proposal simply requires candidates to attest to their qualifications for a position on the
commission—a requirement Tedrow allows—the proposal in no way “renders [the Oath
Clause] wholly inoperative.” Protect Our Jobs, 492 Mich. at 773; see also Massey v
Secretary of State, 457 Mich. 410, 418; 579 NW2d 862 (1998); Ferency, 409 Mich. at 597.


                                              56
most perplexing problems in political theory, such as the nature of sovereignty,

republicanism, and democracy. But it is not a judge’s role to philosophize a theory of

government. Rather, we are stewards of the people and must faithfully abide by the

decisions they make through the laws they adopt. We accomplish this by adhering to the

plain meaning of the text of those laws. Here, that approach leads us to conclude that a

voter-initiated amendment under Const 1963, art 12, § 2 is permissible if it does not

significantly alter or abolish the form or structure of our government, making it

tantamount to creating a new constitution. VNP’s proposal surpasses these hurdles and is

a permissible voter-initiated amendment under Article 12, § 2.        Accordingly, the

judgment of the Court of Appeals is affirmed. Pursuant to MCR 7.315(C)(3), the Clerk

of the Court is directed to issue the judgment forthwith.


                                                        David F. Viviano
                                                        Bridget M. McCormack
                                                        Richard H. Bernstein
                                                        Elizabeth T. Clement




                                            57
                           STATE OF MICHIGAN

                                  SUPREME COURT


CITIZENS PROTECTING MICHIGAN’S
CONSTITUTION, JOSEPH SPYKE, and
JEANNE DAUNT,

             Plaintiffs-Appellants,

v                                                          No. 157925

SECRETARY OF STATE and
BOARD OF STATE CANVASSERS,

             Defendants/Cross-Defendants-
             Appellees,

and

VOTERS NOT POLITICIANS BALLOT
COMMITTEE, d/b/a VOTERS NOT
POLITICIANS; COUNT MI VOTE, d/b/a
VOTERS NOT POLITICIANS; KATHRYN
A. FAHEY; WILLIAM R. BOBIER; and
DAVIA C. DOWNEY,

             Intervening Defendants/Cross-
             Plaintiffs-Appellees.



MARKMAN, C.J. (dissenting).

      I respectfully dissent from the majority’s affirmance of the judgment of the Court

of Appeals. The majority concludes that the proposal at issue, i.e., the Voters Not

Politicians (VNP) proposal, is eligible for placement on the November 2018 election

ballot by the initiative process of Const 1963, art 12, § 2. I dissent because I conclude
that the proposal constitutes a “general revision” of the Constitution and thus is eligible

for placement on the ballot only by the convention process of Const 1963, art 12, § 3.

                                   I. INTRODUCTION

       This case, I would emphasize, does not concern whether the VNP proposal is wise

or unwise, prudent or imprudent. Nor does it concern whether the people of this state

possess the ultimate authority to restructure the government of this state, for they

indisputably do. Rather, it concerns only whether the VNP proposal is better understood

as a constitutional “amendment,” and thus eligible for placement on the ballot by the

initiative process, or a “general revision” of the Constitution, and thus eligible for

placement on the ballot only by the convention process.

       The “people” have been referenced frequently during oral argument and by the

majority opinion, as if merely to invoke their name compels the conclusion that the

present measure must be placed on the ballot. However, the “people” wear many hats.

The “people” invoke the initiative process, or at least 315,654 “people” do so; the

“people” vote on the initiative process; “[w]e, the people” have ordained and established

our Constitution, Const 1963, preamble; all political power is inherent in the “people,”

Const 1963, art 1, § 1; government is instituted for the equal benefit, security, and

protection of the “people,” id.; laws and ordinances issued under the Constitution define

the rights and responsibilities of the “people”; and, of course, 13 “people,” all randomly

selected, are to sit on the commission established by the VNP proposal. After assessing

the interests of the “people” in this matter, I believe that what is most significant is that

these “people” have made it reasonably clear that the permanent things of their




                                             2
Constitution are not to be cast away lightly-- that while ultimately the “people” do

possess the authority to restructure their own charter of government, as to the most

fundamentally redefining of these changes, this restructuring will be done only after the

most reflective and deliberative processes of decision-making.           And my further

assessment persuades me that the “people” would find “fundamentally redefining” a

restructuring of their Constitution that deprived them and their chosen representatives of

any role in the foundational process of our system of self-government-- the process by

which election districts are established, citizens are joined together or separated by

political boundaries, and the building blocks of our governing institutions are determined.

Inserted in place is the governance of 13 randomly selected “people” entirely lacking in

any democratic or electoral relationship with the other 10 million “people” of this state or

their elected representatives. In the end, the “people” must be allowed to do as they see

fit; they can diminish the realm of governance of their representatives (and substitute in

its place an “independent” and unaccountable commission) and they can dilute the

relationship between themselves and their representatives, but the “people,” as I

understand them to have spoken through their Constitution, have also insisted that, before

a change of this magnitude takes place, a serious and considered public conversation

must first take place, affording opportunities for sustained and focused debate, give-and-

take, compromise, and modification.

       Furthermore, references to the fact that the commission is to be “independent”

obscures the fundamental change that the proposed measure would make to the

“people’s” Constitution as well; the great value of our Constitution is not the

“independence” of public bodies but rather the separation of powers and the checks and


                                             3
balances that define relationships between public bodies and thereby limit and constrain

their authority.     While the VNP commission would indeed be “independent,” most

conspicuously, it would be “independent” of the people’s representatives in the

Legislature, independent of the people, and independent of the processes of self-

government, especially the processes by which the “people”-- in whose name both VNP

and the majority purport to speak-- exert their impact upon the “foundational” process of

redistricting.     Our constitutional heritage is poorly described by advocates of this

proposal as one predicated upon the “independence” of public bodies; it is far better

described as predicated upon the exercise of public authority that is limited, separated,

subject to appropriate checks and balances, and accountable to the citizenry.          The

proposed new commission is grounded upon none of these. Whatever its merits, the

creation of this commission would effect “fundamental” change upon both our

constitutional charter and the system of government operating under this charter. It thus

clearly warrants the kind of careful deliberation best afforded by the processes of

constitutional “revision” set forth in Article 12, § 3 of this state’s Constitution.

                                    II. BACKGROUND

       The people have reserved to themselves the authority to modify the Constitution

by petition and popular vote. “This Court has consistently protected the right of the

people to amend their Constitution in this way, while enforcing constitutional and

statutory safeguards that the people placed on the exercise of that right.” Protect Our

Jobs v Bd of State Canvassers, 492 Mich. 763, 772; 822 NW2d 534 (2012). Indeed, a




                                               4
century ago, in Scott v Secretary of State, 202 Mich. 629, 643; 168 N.W. 709 (1918), this

Court stated:

              Of the right of qualified voters of the State to propose amendments
       to the Constitution by petition it may be said, generally, that it can be
       interfered with neither by the legislature, the courts, nor the officers
       charged with any duty in the premises. But the right is to be exercised in a
       certain way and according to certain conditions, the limitations upon its
       exercise, like the reservation of the right itself, being found in the
       Constitution. [Emphasis added.]

In the instant case, we must decide whether the right is being exercised “in a certain way

and according to certain conditions . . . being found in the Constitution.” Id.

       Const 1963, art 12, § 2 addresses amendments of the Constitution through the

initiative process and provides:

              Amendments may be proposed to this constitution by petition of the
       registered electors of this state. Every petition shall include the full text of
       the proposed amendment, and be signed by registered electors of the state
       equal in number to at least 10 percent of the total vote cast for all
       candidates for governor at the last preceding general election at which a
       governor was elected. Such petitions shall be filed with the person
       authorized by law to receive the same at least 120 days before the election
       at which the proposed amendment is to be voted upon. Any such petition
       shall be in the form, and shall be signed and circulated in such manner, as
       prescribed by law. The person authorized by law to receive such petition
       shall upon its receipt determine, as provided by law, the validity and
       sufficiency of the signatures on the petition, and make an official
       announcement thereof at least 60 days prior to the election at which the
       proposed amendment is to be voted upon.

              Any amendment proposed by such petition shall be submitted, not
       less than 120 days after it was filed, to the electors at the next general
       election. Such proposed amendment, existing provisions of the constitution
       which would be altered or abrogated thereby, and the question as it shall
       appear on the ballot shall be published in full as provided by law. Copies
       of such publication shall be posted in each polling place and furnished to
       news media as provided by law.



                                              5
              The ballot to be used in such election shall contain a statement of the
      purpose of the proposed amendment, expressed in not more than 100
      words, exclusive of caption. Such statement of purpose and caption shall
      be prepared by the person authorized by law, and shall consist of a true and
      impartial statement of the purpose of the amendment in such language as
      shall create no prejudice for or against the proposed amendment.

             If the proposed amendment is approved by a majority of the electors
      voting on the question, it shall become part of the constitution, and shall
      abrogate or amend existing provisions of the constitution at the end of 45
      days after the date of the election at which it was approved. If two or more
      amendments approved by the electors at the same election conflict, that
      amendment receiving the highest affirmative vote shall prevail.

      Const 1963, art 12, § 3 addresses general revisions of the Constitution through the

convention process and provides:

              At the general election to be held in the year 1978, and in each 16th
      year thereafter and at such times as may be provided by law, the question of
      a general revision of the constitution shall be submitted to the electors of
      the state. If a majority of the electors voting on the question decide in favor
      of a convention for such purpose, at an election to be held not later than six
      months after the proposal was certified as approved, the electors of each
      representative district as then organized shall elect one delegate and the
      electors of each senatorial district as then organized shall elect one delegate
      at a partisan election. The delegates so elected shall convene at the seat of
      government on the first Tuesday in October next succeeding such election
      or at an earlier date if provided by law.

             The convention shall choose its own officers, determine the rules of
      its proceedings and judge the qualifications, elections and returns of its
      members. To fill a vacancy in the office of any delegate, the governor shall
      appoint a qualified resident of the same district who shall be a member of
      the same party as the delegate vacating the office. The convention shall
      have power to appoint such officers, employees and assistants as it deems
      necessary and to fix their compensation; to provide for the printing and
      distribution of its documents, journals and proceedings; to explain and
      disseminate information about the proposed constitution and to complete
      the business of the convention in an orderly manner. Each delegate shall
      receive for his services compensation provided by law.




                                            6
             No proposed constitution or amendment adopted by such convention
      shall be submitted to the electors for approval as hereinafter provided
      unless by the assent of a majority of all the delegates elected to and serving
      in the convention, with the names and vote of those voting entered in the
      journal. Any proposed constitution or amendments adopted by such
      convention shall be submitted to the qualified electors in the manner and at
      the time provided by such convention not less than 90 days after final
      adjournment of the convention. Upon the approval of such constitution or
      amendments by a majority of the qualified electors voting thereon the
      constitution or amendments shall take effect as provided by the convention.

      This Court has long recognized that there is a rational distinction between an

“amendment” and a “revision.” Kelly v Laing, 259 Mich. 212; 242 N.W. 891 (1932); Sch

Dist of City of Pontiac v City of Pontiac, 262 Mich. 338, 345; 247 N.W. 474 (1933). In

Kelly, this Court addressed this distinction in the context of proposed changes to a

municipality’s home-rule charter. As we then explained:

      Revision implies a re-examination of the whole law and a redraft without
      obligation to maintain the form, scheme, or structure of the old. As applied
      to fundamental law, such as a constitution or charter, it suggests a
      convention to examine the whole subject and to prepare and submit a new
      instrument, whether the desired changes from the old be few or many.
      Amendment implies continuance of the general plan and purport of the law,
      with corrections to better accomplish its purpose. Basically, revision
      suggests fundamental change, while amendment is a correction of detail.
      [Kelly, 259 Mich. at 217 (emphasis added).]

Furthermore:

      An amendment is usually proposed by persons interested in a specific
      change and little concerned with its effect upon other provisions of the
      charter. The machinery of revision is in line with our historical and
      traditional system of changing fundamental law by convention, which
      experience has shown best adapted to make necessary readjustments. [Id.
      at 221-222 (emphasis added).]

Finally, we held in Kelly that “[b]oth from the number of changes in the charter and the

result upon the form of government, the proposal to abolish the office of city manager


                                            7
requires revision of the charter and must be had by the method the statute provides

therefor.” Id. at 223-224 (emphasis added).1

       Subsequently, in Pontiac Sch Dist, 262 Mich. at 345, we held that a proposed

amendment regarding property taxes constituted an amendment, rather than a revision,

because it “does not so interfere with or modify the operation of governmental agencies

as to render it other than an amendment by way of an addition to the Constitution.”

(Emphasis added.)2


1
  The majority argues that Kelly’s discussion of the distinction between an amendment
and a revision is dictum. I respectfully disagree. Kelly held that the proposal at issue
could not be placed on the ballot because “[t]he petition on its face is not in the form
required by law . . . .” Kelly, 259 Mich. at 216. However, Kelly also went on to hold that
the proposal could not be placed on the ballot because it was a revision rather than an
amendment. Id. at 223-224. In other words, Kelly held that the proposal could not be
placed on the ballot for two independent reasons. That does not mean that one of those
reasons is dictum, because it is well established that “where there are two grounds, upon
either of which an appellate court may rest its decision, and it adopts both, the ruling on
neither is obiter, but each is the judgment of the court, and of equal validity with the
other.” United States v Title Ins & Trust Co, 265 U.S. 472, 486; 44 S. Ct. 621; 68 L. Ed.
1110 (1924) (quotation marks and citation omitted). See also Massachusetts v United
States, 333 U.S. 611, 623; 68 S. Ct. 747; 92 L. Ed. 968 (1948) (Where a case has “been
decided on either of two independent grounds” and “rested as much upon the one
determination as the other,” the “adjudication is effective for both.”); Richmond Screw
Anchor Co, Inc v United States, 275 U.S. 331, 340; 48 S. Ct. 194; 72 L. Ed. 303 (1928) (“It
does not make a reason given for a conclusion in a case obiter dictum, because it is only
one of two reasons for the same conclusion.”). Furthermore, while the discussion in
Kelly in support of the first rationale is less than two pages, the discussion in support of
the second rationale is eight pages. There are no grounds for considering the first
rationale binding precedent but not the second.
2
  The majority does not explain why it does not believe Pontiac Sch Dist to be binding
precedent, other than to note that Pontiac Sch Dist “summarily” rejected the argument
that the proposed amendment constituted a revision. Whatever the length of its analysis,
Pontiac Sch Dist is fully consistent with the text of the Constitution, other Michigan
precedent, and, indeed, as discussed later, even with the majority’s application of its own


                                             8
       Thereafter, in Citizens Protecting Michigan’s Constitution v Secretary of State,

280 Mich. App. 273, 305; 761 NW2d 210 (2008) (Citizens), the Court of Appeals held that

“in order to determine whether a proposal effects a ‘general revision’ of the constitution,

and is therefore not subject to the initiative process established for amending the

constitution, the Court must consider both the quantitative nature and the qualitative

nature of the proposed changes.”          (Emphasis added.)       “More specifically, the

determination depends on not only the number of proposed changes, or whether a wholly

new constitution is being offered, but on the scope of the proposed changes and the

degree to which those changes would interfere with, or modify, the operation of

government.”    Id. (emphasis added).     The Court of Appeals ruled that the Reform

Michigan Government Now! (RMGN) proposal constituted a general revision, id. at 307,



standard that it adopts today. Moreover, in its discussion of this case, the majority
somehow finds it relevant to observe, “[W]e decline to accept . . . that the only purpose of
our constitutional provisions is to make the government run as efficiently as possible.”
(Quotation marks and citation omitted.) To whom exactly is the majority purporting to
respond by this observation out of nowhere? Who exactly is asserting to the contrary?
Certainly, no one on this dissenting opinion or in the Pontiac Sch Dist opinion. While the
majority accuses this dissent of “labor[ing] to give its rule some provenance by
repeatedly citing the age of the cases [it] relies upon,” why exactly should that not be
thought a relevant consideration? Why exactly should it not be thought relevant that the
best and most authoritative and most consistent precedents of this Court and of our Court
of Appeals are of a reasonably settled and longstanding character? If there is any
“laboring” undertaken in our respective opinions, it seems as if the lion’s share takes
place within the confines of the majority opinion in distinguishing in secondary ways
what are inarguably the most compelling precedents of this state-- imperfect as we have
acknowledged these to be. And as we have argued elsewhere, even the majority itself, by
its specific inquiries into the impact of the VNP proposal, inquires of things that are
largely consistent with these precedents, although it does so in pursuit of a new test-- one
that lacks any provenance within the judicial precedents of this state.



                                             9
and this Court affirmed in an order, Citizens Protecting Michigan’s Constitution v

Secretary of State, 482 Mich. 960 (2008).3



3
  Justices CAVANAGH, WEAVER, and myself joined in a concurrence affirming the Court
of Appeals’ decision because the RMGN proposal “clearly cannot be reasonably
communicated to the people in ‘not more than 100 words,’ ” id. at 961 (CAVANAGH,
WEAVER, and MARKMAN, JJ., concurring), while Justice WEAVER wrote a separate
concurrence criticizing the Court of Appeals for reading California law into Michigan
law, id. at 962 (WEAVER, J., concurring). Justice CORRIGAN, joined by Chief Justice
TAYLOR and Justice YOUNG, wrote a concurrence in support of the Court of Appeals, id.
at 964 (CORRIGAN, J., concurring), and Justice KELLY wrote a dissent that would have
remanded to the Board of Canvassers for the submission of a 100-word statement of the
purpose of the initiative, id. (KELLY, J., dissenting). The RMGN proposal would have
effected an array of changes to the Constitution, including reductions in numbers of state
legislators and judges, granting citizen standing for certain environmental lawsuits, and
limiting lobbying activities.

        The majority contends that this opinion “engages in revisionist legal history when
it asserts that our precedents in this area have established ‘longstanding standards’ on this
point that are ‘consistent and compatible with each other, as well as with what is required
by our Constitution’ ” because “if the standard set forth in Laing and Pontiac Sch Dist
and the Court of Appeals decisions in Citizens and Protect Our Jobs was so clear and
longstanding on this point, one wonders why this Court refused to adopt it in 2008 in
Citizens, instead issuing a highly unusual order leaving this area of law in a state of
limbo.” While I cannot speak as to the intentions of any other justice in 2008, I can offer
that I joined a short concurring statement in that case that held that the proposal before
the Court was not an amendment under Const 1963, art 12, § 2, for what I viewed as the
simplest and most straightforward of reasons-- it could not be reasonably summarized in
100 words or less; it was far too expansive in its reach and impact. Nothing in that
statement suggested in any way that I rejected the standard set forth in the instant case or
any other standard, merely that in the context of what was then also an election
emergency, there was simply no time-- and even more importantly, no need-- to assess or
to apply the more nuanced and difficult standard articulated today. In the present case,
on the other hand, the “100 words or less” standard is, in my judgment, the standard that
is more difficult to apply and one that was not addressed by the lower court.
Furthermore, given that the Citizens standard was derived from both Kelly and Pontiac
Sch Dist, each of which constitutes binding precedent, and given that Citizens itself was a
published opinion and thus constitutes a further binding precedent, the law was hardly
left in any “state of limbo,” even within the context of the difficult and exigent


                                             10
       Most recently, in Protect Our Jobs v Bd of State Canvassers, unpublished per

curiam opinion of the Court of Appeals, issued August 27, 2012 (Docket No. 311828),

addressing whether a proposed amendment concerning collective bargaining rights was a

general revision or an amendment, the Court of Appeals reasoned that the proposed

initiative was an amendment because it “is limited to a single subject matter, and it only

directly adds one section to the constitution and changes one other . . . .” Id. at 2. The

panel further held that “[t]he initiative proposal here is far more akin to a correction of

detail than a fundamental change, when viewed in the proper context of the constitution

as a whole.” Id. at 2-3 (emphasis added). On appeal, this Court affirmed, but on wholly

different grounds dealing with the republication requirement. Protect Our Jobs, 492

Mich. 763.

                                     III. STANDARDS

       What I believe fairly can be derived from these decisions is that for at least the

past 85 years in Michigan, governing law concerning direct constitutional change has

been characterized by the following: (a) alternative constitutional procedures exist for

instituting such change and (b) determining which of these procedures is to be utilized in

a particular instance requires an assessment of the “qualitative nature” of the proposed

change-- that is, the extent to which the proposal “[impacts] our form of government,”



circumstances that the majority should well understand attend our election emergency
cases. The majority also opines that the Citizens standard “comes from a line of
California caselaw . . . .” In part, this is so, and in part, it is not, because the majority in
Citizens largely relied on Kelly and Pontiac Sch Dist; while it did also rely on California
law, it did not do so in any different manner than does the majority in the present case.



                                              11
entails “fundamental” change, or “would interfere with, or modify, the operation of

government.” While these standards have been phrased differently over time in judicial

decisions, they are nonetheless consistent in supplying this common guidance.

       While reasonable persons therefore may articulate these standards in slightly

different ways, as indeed might the justices on this dissent, these standards are

nonetheless consistent and compatible with each other, as well as with what is required

by our Constitution, in distinguishing between the realms of the initiative and the

convention. And while election disputes tend disproportionately to arise in the same

circumstances as this case, this counsels in favor of greater rather than lesser deference to

reasonably settled standards, while the majority purports to alter these standards. I say

“purports” because, as discussed in further detail later, I do not believe that the majority’s

application of its standard in this case is actually all that different from these

longstanding standards, only that the majority articulates its standard in a novel manner.

       The Court of Appeals in the instant case purported to apply the standards set forth

in Citizens and Protect Our Jobs.         Citizens Protecting Michigan’s Constitution v

Secretary of State, ___ Mich App ___; ___ NW2d ___ (2018) (Docket No. 343517)

(CPMC). The first question then concerns whether these decisions articulated the proper

standard for determining whether a proposal constitutes an “amendment” or a “revision,”

and I believe that they do, although I would clarify several points. Most importantly, I

believe that the ultimate judicial assessment depends most upon the qualitative nature of

the proposed changes, i.e., whether these would “fundamentally” alter the nature or

operation of our government. Although the quantitative nature of the proposed changes

may sometimes also be relevant in this assessment, it is not determinative or even on an


                                             12
equal footing with the qualitative nature of the proposed changes. For example, if there

were a proposal to modify all the references to “he” in the Constitution with “he or she,”

that would constitute a substantial quantitative change. However, it would not seemingly

implicate anything fundamental in a qualitative sense, and therefore the proposal would

almost certainly constitute an “amendment” rather than a “revision.” On the other hand,

if there were a proposal to transform the position of the governor into a lifetime

appointment, although this would require relatively few textual modifications in the

Constitution, such a change would be significant in a qualitative sense, and therefore the

proposal would likely constitute a “revision” rather than an “amendment.” Accordingly,

I would clarify the focus of our caselaw to emphasize the qualitative impact of the

proposed changes rather than the quantitative impact.

      Similarly, I would clarify that while the sheer number of subjects to which a

proposal pertains is also a relevant consideration, it is for the same reason as just

observed pertaining to the sheer number of textual changes, not necessarily a dispositive

consideration. For example, if there was a proposal to change our Legislature from

bicameral to unicameral, although that would relate to a single subject, it would

nonetheless constitute a fundamental change to the nature and operation of our

government and therefore would constitute a “revision” rather than an “amendment.”4



4
  Since statehood, Michigan has vested the legislative power in a bicameral legislature
consisting of a Senate and a House of Representatives. See Const 1835, art 4, § 1; Const
1850, art 4, § 1; Const 1908, art 5, § 1; Const 1963, art 4, § 1. Moreover, the federal
government and every state government with the exception of one also provide for a
bicameral legislature. US Const, art I, § 1; see Rodriguez, Turning Federalism Inside
Out: Intrastate Aspects of Interstate Regulatory Competition, 14 Yale L & Pol’y Rev


                                           13
Article 12, § 2 of Michigan’s 1963 Constitution requires the ballot to contain “a

statement of the purpose of the proposed amendment . . . .” (Emphasis added.) Because

“the” is a definite article and “purpose” is a singular noun, it seems reasonably clear that

this phrase “statement of the purpose of the proposed amendment” likely contemplates a

single purpose. See Robinson v Detroit, 462 Mich. 439, 462; 613 NW2d 307 (2000).

Therefore, if a proposal contains multiple purposes, it would not seem to constitute an

amendment under Const 1963, art 12, § 2. However, this is not the only constitutional

limitation on the meaning of an amendment.5 In other words, although a proposal that

contains multiple purposes cannot be considered an amendment under Const 1963, art 12,

§ 2, a proposal that contains a single purpose is not necessarily an amendment under that

same provision.




149, 163 (1996).
5
  Indeed, the same language in Const 1963, art 12, § 2 requiring “a statement of the
purpose of the proposed amendment” proceeds in the same sentence to require that this
statement be “expressed in not more than 100 words,” and this effectively imposes
another limitation on the breadth of an amendment. In Citizens, 482 Mich. at 960, three
justices joined in asserting that “[t]his language establishes a clear limitation on the scope
of constitutional amendments under § 2.” In other words, a proposal that “cannot be
reasonably [and presumably fully] communicated to the people in ‘not more than 100
words’ ” cannot be considered an amendment for purposes of Const 1963, art 12, § 2. Id.
at 961. However, the Court of Appeals in the instant case held that “[t]he above language
does not impose, or even suggest, limitation on the scope of a voter initiative proposing a
constitutional amendment.” CPMC, ___ Mich App at ___; slip op at 14. While I
disagree with the Court of Appeals on that point, I do agree with the Court that the
distinctive purposes and processes set forth by §§ 2 and 3 (amendments and revisions)
further impose a limitation on the scope of proposed voter-initiated changes to our
Constitution.



                                             14
       Article 12 of Michigan’s Constitution sets forth two very different ways by which

our Constitution can be directly modified.6 One way is by the amendment process set

forth in Const 1963, art 12, § 2. This process requires the supporters of a proposed

amendment to obtain a certain number of signatures from registered electors of the state

in order for the proposal to be placed on the ballot, i.e., “10 percent of the total vote cast

for all candidates for governor at the last preceding general election at which a governor

was elected,” and then once it is placed on the ballot, it requires “approv[al] by a majority

of the electors voting on the question . . . .” Id. The other way the Constitution can be

directly modified is by the revision process set forth in Const 1963, art 12, § 3. This

process requires a majority of electors to vote in favor of a convention; it then requires

electors to choose delegates; it then requires delegates to meet, deliberate, and propose

new constitutional language; and finally, it requires a majority of qualified electors to

support the new or modified constitutional language.

       The latter obviously sets forth a lengthier and more deliberative process. It is a

process by which issues can be thoroughly discussed and debated in a structured and

sustained manner, and in which proposed language can be clarified and refined. It is also

a process in which give-and-take among persons of disparate viewpoints can be pursued,

proposals and counterproposals fleshed out, compromises undertaken, and risks to our

historical form of government assessed and minimized.             That is, it is a process



6
  Article 12 actually sets forth a third way by which our Constitution can be modified,
i.e., an amendment by legislative proposal and a vote of electors, Const 1963, art 12, § 1,
but that mode of constitutional change is not at issue in this case.



                                             15
considerably different from the amendment process in which voters, after a reasonably

brief period of consideration (roughly 90 days in the present case), and after a very

different type of public debate, must accept or reject the proposed amendment in whole.

It makes sense that our Constitution would provide, and our Court would recognize, as

both have for the past 85 years, that there are distinctions between “amendments” and

“revisions” and that each process serves a distinctive need within our governmental and

constitutional systems. The broader and the more fundamental the proposed changes, the

more likely these would be of a character requiring the deliberativeness of the convention

process; the more discrete and limited the proposed changes, the more likely these would

be of a character requiring the expedition of the initiative process.7




7
  Although I recognize that this is not a bright-line test and that reasonable people, and
judges, will sometimes disagree as to whether a particular constitutional proposal does or
does not call for “fundamental” change, this test nonetheless is compatible with
constitutional text, our judicial precedents, and the evident purposes of the alternative
processes contained in Article 12. Furthermore, this is hardly the first area of the law in
which a court has been required to address whether something is “fundamental” or not.
See, e.g., AFT Mich v Michigan, 497 Mich. 197, 245; 866 NW2d 782 (2015) (stating that
whether a law infringes on “fundamental rights” is relevant in the context of a substantive
due-process claim); In re Request for Advisory Opinion Regarding Constitutionality of
2011 PA 38, 490 Mich. 295, 326; 806 NW2d 683 (2011) (stating the same with regard to
an Equal Protection Clause claim); McBurney v Young, 569 U.S. 221, 226; 133 S. Ct. 1709;
185 L. Ed. 2d 758 (2013) (“[T]he Privileges and Immunities Clause protects only those
privileges and immunities that are ‘fundamental.’ ”); Slaughter-House Cases, 83 US (16
Wall) 36; 21 L. Ed. 394 (1872) (stating the same with regard to the Privileges and
Immunities Clause). Principally, however, what is most important in establishing a
proper judicial test is not the extent to which it avoids disagreements, or mechanically
compels a determination, but the alignment of the test, as best as this can be done, with
the underlying legal question to be resolved.



                                             16
       For the reasons generally set forth in this opinion, I disagree with the majority that

the standard set forth by our precedents over 85 years ago is not reasonably grounded in

the text of the Constitution itself or that I myself “do[] not engage in a textual analysis of

our Constitution[.]” Given that the people decided to incorporate two very different

processes of modifying the Constitution, these differences must be given meaning, and

one way by which to do this, in addition to assessing text and caselaw, is to examine the

manifest purposes of these alternative processes in light of their respective strengths and

weaknesses.    Such an analysis makes reasonably clear that the people intended for

broader and more fundamental changes to the Constitution to be accomplished by way of

the general revision/convention process, while more narrow and discrete changes would

be accomplished by way of the amendment/initiative process. This understanding is

reinforced by the fact that when the people adopted the 1963 Constitution containing

these alternative processes, Kelly and Pontiac Sch Dist had already been decided;

therefore, the people already would have been apprised that this reflected the judicial

understanding of the differences between the two processes. See People v Nutt, 469

Mich. 565, 575; 677 NW2d 1 (2004) (“We conclude that, at the time of the ratification of

our 1963 Constitution, the people of this state intended that the words ‘same offense’ be

construed consistent with state and federal double jeopardy jurisprudence as it then

existed.”). In other words, this would have been the “common understanding” of the

people at the time the 1963 Constitution was ratified. See Goldstone v Bloomfield Twp

Pub Library, 479 Mich. 554, 558; 737 NW2d 476 (2007) (“When interpreting

constitutional provisions, our primary objective is to realize the intent of the people by

whom and for whom the constitution was ratified. That is, we seek the ‘common


                                             17
understanding’ of the people at the time the constitution was ratified.”) (quotation marks

and citation omitted).

       Furthermore, I do not believe that the majority’s standard is any less “vague” than

the standard set forth by our precedents over the course of 85 years. Indeed, I do not

believe that the majority’s standard, in particular its application of that standard, is very

much different from the standard set forth by our precedents. This is especially true

when one looks to the meaning that the majority ascribes to “changes that are tantamount

to the creation of a new constitution.”8 The majority articulates the standard in terms of


8
  To the extent the majority holds that a proposed change must be “tantamount to creating
a new constitution” in order to be considered something other than an “amendment,” I
strongly disagree and see no constitutional basis for this conclusion. But I see much
constitutional basis for the contrary conclusion, namely, that by evaluating the distinctive
elements of the initiative and convention processes, one gains reasonable insight as to the
distinctive application of each, and therefore a proposal constitutes an “amendment”
unless it would “fundamentally” alter the nature or operation of our government. I do not
believe the majority’s test is warranted by precedent or the text of the Constitution.
Although Kelly, 259 Mich. at 217, does refer to a revision in terms of creating “a new
instrument,” it proceeds to hold that a “revision suggests fundamental change, while
amendment is a correction of detail.” In addition, Pontiac Sch Dist, 262 Mich. at 345,
held that the proposed change in that case constituted an amendment because it “does not
so interfere with or modify the operation of governmental agencies as to render it other
than an amendment . . . .” And Citizens, 280 Mich. App. 273, and Protect Our Jobs,
unpub op, each focused on the scope of the proposed changes and the degree to which
those changes would interfere with, or modify, the operation of government. Our
precedents viewed as a whole do not stand for the proposition that anything short of
creating an entirely new constitution must be considered an “amendment.” And although
the majority’s standard on its face certainly appears to be in accord with this flawed
proposition, reading the majority opinion as a whole, especially its actual application of
its own standard, I do not believe this to be an accurate summation of what the majority
itself is engaged in doing in the present case. That is, although the majority employs the
“new constitution” language to describe its own standard, its actual analysis of the VNP
proposal falls short of inquiring whether it would actually yield a “new constitution.”
There is considerable room under our Constitution between an “amendment” and the


                                             18
whether the proposal “propose[s] changes that significantly alter or abolish the form or

structure of our government in a way that is tantamount to creating a new constitution.”

Kelly, too, spoke of a revision in terms of creating “a new instrument,” producing

“fundamental change,” and changing “the result upon the form of government . . . .”

Kelly, 259 Mich. at 217, 223-224. Similarly, Pontiac Sch Dist spoke in terms of whether

the proposal would “so interfere with or modify the operation of governmental agencies

as to render it other than an amendment . . . .” Pontiac Sch Dist, 262 Mich. at 345.9

       The majority, to its credit, does not hold that any changes short of a total rewrite of

the Constitution can be considered an “amendment.” Rather, the majority recognizes that

an amendment is “limited to proposing less sweeping changes,” and the majority focuses,

just as I do, on the “qualitative” significance of the proposed changes to determine

whether the changes would significantly alter our government, as the majority recognizes

that “[a] constitution . . . is more than words on a page,” “[i]ts most basic functions are to

create the form and structure of government, define and limit the powers of government,

and provide for the protection of rights and liberties,” and “[t]hese are the basic threads of


creation of an entirely new constitution.
9
  Given the resemblances between the majority’s own standard (or at least its application
of that standard) and our state’s judicial precedents, it is ironic that the majority would
remark that “it would be euphemistic to say that these cases have created a judicial gloss
supporting the dissent’s reasoning—instead, they appear to us more like a spray-on tan.”
The majority thus rejects the best and the most enduring relevant precedents of this state
in developing its own test, disparages these precedents as tantamount to a “spray-on tan,”
and then, notwithstanding, proceeds reasonably to apply the very precedents it has both
rejected and disparaged. While we respectfully disagree with the majority’s ultimate
conclusions, we do not find these to be indefensible or outrageous, merely less defensible
and less reasonable than those reached in this dissent.



                                             19
a constitution, and when they are removed, replaced, or radically rewoven, the whole

tapestry of the constitution may change.” Well said!10 Indeed, in its application section,

the majority considers, just as I do, the extent to which the VNP proposal would take

power away from the three different branches of government, i.e., how the proposed

changes would “affect the branches’ relative powers,” for example, “how the proposal

would change the present Constitution with regard to the Legislature,” whether “[t]he

executive branch [would be] significantly affected by the proposal,” and how “VNP’s

proposal [would] change[] the judicial branch’s role in the redistricting process.” In other

words, although the majority and I reach very different conclusions, I do not believe that

our tests are all that different; we engage in similar inquiries and consider in common

whether the proposed changes would fundamentally alter our system of government.

       To emphasize again, it is not that the people in Michigan, if they choose to do so,

cannot radically restructure their government by the direct processes of constitutional

change (subject, of course, to federal constitutional requirements, such as the obligation

of states to preserve a “Republican [or representative] Form of Government,” US Const,

art IV, § 4), but merely that the most consequential of proposed changes require greater

forethought and deliberation. This is a precondition for direct constitutional change

prudently recognized 100 years ago-- a century before today’s “emergency” decision--

when this Court observed that the process of direct change must be carried out “in a



10
  Well said, but less well applied. Does the majority not believe that the “basic threads
of [our] constitution” might be understood as consisting in part of our system of
separated powers, checks and balances, and representative self-government?



                                            20
certain way and according to certain conditions . . . found in the Constitution.” Scott, 202

Mich. at 643.

                             IV. PRESENT CONSTITUTION

       In order to determine whether the VNP proposal would fundamentally alter the

nature or operation of our government and Constitution, we must obviously understand

the manner in which these presently operate. We begin with what the Constitution,

ratified in 1963, originally stated, although we have not operated under that system for

the past 36 years. The Constitution as ratified in 1963 called for state legislative districts

to be apportioned under a weighted formula based on land area and population. Const

1963, art 4, §§ 2 and 3. It also provided that senatorial districts should be “compact,

convenient, and contiguous by land, [and] as rectangular in shape as possible . . . .”

Const 1963, art 4, § 2(2). In addition, house districts were to “consist of compact and

convenient territory contiguous by land.” Const 1963, art 4, § 3. It also established a

commission on legislative apportionment “consisting of eight electors, four of whom

shall be selected by the state organizations of each of the two political parties whose

candidates for governor received the highest vote at the last general election at which a

governor was elected preceding each apportionment.” Const 1963, art 4, § 6. And it

provided that the commission should “receive compensation provided by law” and that

the Legislature should “appropriate funds to enable the commission to carry out its

activities.” Id. With regard to this Court’s involvement in redistricting, that Constitution

also provided:

            If a majority of the commission cannot agree on a plan, each
       member of the commission, individually or jointly with other members,


                                             21
       may submit a proposed plan to the supreme court. The supreme court shall
       determine which plan complies most accurately with the constitutional
       requirements and shall direct that it be adopted by the commission and
       published as provided in this section.

              Upon the application of any elector filed not later than 60 days after
       final publication of the plan, the supreme court, in the exercise of original
       jurisdiction, shall direct the secretary of state or the commission to perform
       their duties, may review any final plan adopted by the commission, and
       shall remand such plan to the commission for further action if it fails to
       comply with the requirements of this constitution. [Id.]

       However, in Reynolds v Sims, 377 U.S. 533, 577; 84 S. Ct. 1362; 12 L. Ed. 2d 506

(1964), the United States Supreme Court ruled that weighted land area/population

formulas violated the Equal Protection Clause and that states must “make an honest and

good faith effort to construct districts, in both houses of its legislature, as nearly of equal

population as is practicable.”11 In In re Apportionment of State Legislature—1982, 413

Mich. 96, 116; 321 NW2d 565 (1982), this Court held that “[t]he weighted land

area/population formulae, invalidated by Reynolds v Sims . . . and the remaining

apportionment rules of art 4, §§ 2-6, are inextricably interdependent and therefore are not

severable.” “Similarly, the function of the commission, which depends on those rules,




11
   But Reynolds also held that “[s]o long as the divergences from a strict population
standard are based on legitimate considerations incident to the effectuation of a rational
state policy, some deviations from the equal-population principle are constitutionally
permissible with respect to the apportionment of seats in either or both of the two houses
of a bicameral state legislature.” Id. at 579. And the Court subsequently held that “the
State’s policy of maintaining the integrity of political subdivision lines” is a “rational
state policy.” Mahan v Howell, 410 U.S. 315, 325, 328; 93 S. Ct. 979; 35 L. Ed. 2d 320
(1973). It also held that a 16.4% deviation from exact population equality did not violate
the Equal Protection Clause if it was done in furtherance of such a rational state policy.
Id. at 329.



                                              22
and indeed the commission itself, are not severable from the invalidated rules.” Id.

Accordingly, this Court struck down both the apportionment rules and the commission

itself.12

        Subsequently, the Legislature, in 1996, enacted guidelines for the redistricting of

the Senate and House of Representatives, see MCL 4.261 et seq., and, in 1999, it enacted

the Congressional Redistricting Act, MCL 3.61 et seq. Thus, after the past two federal

decennial censuses, redistricting has occurred without a commission, as the Legislature

has decided the districts. The commission originally formulated in the 1963 Michigan




12
   The majority highlights that this Court in In re Apportionment of State Legislature—
1982, 413 Mich. at 139-140, opined that “[t]he power to redistrict and reapportion the
Legislature remains with the people,” but that “[t]he people, however, can only exercise
that power, as a practical matter, by amending the constitution . . . .” I do not disagree in
any way with the proposition that the power to redistrict and reapportion the Legislature
remains with the people. Nor do I disagree that the people can alter the power of
redistricting by amending the Constitution. However, the issue here is whether the
specific proposal offered by VNP does so in a manner that can be properly characterized
as an amendment, as that term is used in Const 1963, art 12, § 2, a question that was
obviously not considered by this Court in In re Apportionment of State Legislature—
1982. In other words, I do not believe that any measure pertaining to redistricting would
thereby be rendered inapt for consideration by the initiative process, only that the
particular measure before us today does not, in my judgment, satisfy constitutional
standards. For similar reasons, I do not find statements made at the constitutional
convention suggesting that voter-initiated amendments could be adopted regarding
redistricting to be as illuminating as does the majority. Of course, voter-initiated
amendments regarding redistricting may well be compatible with either Const 1963, art
12, § 2 or Const 1963, art 12, § 3, for there are no limitations in these provisions
concerning subject matter, cf. US Const, art IV, § 4. I simply believe that the present
proposal is compatible only with the convention process of voter-initiated change.



                                             23
Constitution has not been active since 1972, and it has in no way been a part of that

Constitution since 1982.13

       MCL 4.261 grants the Legislature the authority to enact a redistricting plan and

sets forth the guidelines that it must follow. This Court has original and exclusive

jurisdiction to hear and decide all cases or controversies involving a redistricting plan.

MCL 4.262(1). This Court has the authority to modify the plan or remand the plan to a

special master for further action if the plan fails to comply with the statutory

requirements. MCL 4.262(3). If the Legislature fails to enact a redistricting plan before

the deadline, this Court has the authority to create a redistricting plan. MCL 4.263. To

summarize, the redistricting commission created by the 1963 Constitution was shortly

thereafter struck down and in its place the people, through their elected representatives,

restored the power to redistrict back to the Legislature.14



13
   I am cognizant that the commission met in 1982 and proposed redistricting plans, but
this Court rejected those plans and also struck down that part of the Constitution creating
the commission. In re Apportionment of State Legislature—1982, 413 Mich. at 116.
14
   The majority asserts that “the last time the voters had direct input on this issue, they
opted for apportionment and redistricting to be conducted by a commission.” (Emphasis
added.) Well, that is a finely put observation, but only if one chooses to ignore the
entirety of the “indirect input” in representative self-government in which the people
have been engaged during the ensuing 55 years (as well as for the previous 125 years of
our state’s history). During that time, the people have been free to petition or otherwise
to encourage their legislators to reinstate some form of commission; they have been free
to elect judges and justices who might reconsider the lack of constitutionality of the
former commission; they have been free to call for conventions or initiatives that might
propose a new form of commission; and they have been free to urge upon their
representatives whatever other alternatives to the redistricting status quo they desire.
Indeed, the lack of involvement of the commission during the past four redistricting
cycles, and the Legislature’s involvement during the past two cycles, might have been


                                             24
                                   V. VNP PROPOSAL

       The VNP proposal would strike all that is currently in the Constitution regarding

redistricting and in Article 4, § 6 would create an “independent citizens redistricting

commission.”15 Article 4, § 6(1) would provide that the commission shall consist of 13

commissioners, each of whom would have to complete an application and attest under

oath that he or she does or does not affiliate with one of the two major political parties.

VNP proposal, art 4, § 6(2)(A)(III). Each commissioner would also have to:



thought sufficient to prompt some or all of these actions if they had been viewed as
critical by the people.

       Furthermore, none of the above discussion has anything to do with “legislative
acquiescence.” While it is kind of the majority to cite one of my own writings in its
explanation of this doctrine, and while its analysis of the doctrine seems to me correct, it
is nonetheless irrelevant in the present context. If the purpose of the above discussion
had been to assert that the Legislature, by failing to replace the commission struck down
in 1982, had thereby shown its opposition to the commission, that would have been an
exercise in the dubious assertion of “legislative acquiescence”-- although even this gives
short shrift to the fact that the doctrine is exclusively one of statutory interpretation and
that there is no statute here whose meaning is being considered by either this dissent or
the majority. Instead, the only purpose of the above discussion is to respond to the
majority that the Constitution as ratified in 1963 continues in all respects to reflect the
best present intentions of the people, despite that Constitution not having been in
existence in relevant respects since 1982, and despite ample opportunities since then for
the people to have revived or restored the commission by a variety of constitutional
means.

        Finally, it warrants clarification that the “direct input” in 1963 to which the
majority hearkens is exactly the kind of input that this dissent would facilitate-- a
statewide convention-- except that this convention, unlike that in 1963, which involved a
complete rewrite of the Constitution and in which voters cast no specific vote on a
redistricting commission, would focus exclusively upon this matter.
15
   The VNP proposal would also render all the statutes enacted by the Legislature
regarding redistricting unconstitutional.



                                             25
              (B) not currently be or in the past 6 years have been any of the
       following:

              (I) a declared candidate for partisan federal, state, or local office;

              (II) an elected official to partisan federal, state, or local office;

              (III) an officer or member of the governing body of a national, state,
       or local political party;

              (IV) a paid consultant or employee of a federal, state, or local
       elected official or political candidate, of a federal, state, or local political
       candidate’s campaign, or of a political action committee;

              (V) an employee of the Legislature;

             (VI) any person who is registered as a lobbyist agent with the
       Michigan bureau of elections, or any employee of such person; or

               (VII) an unclassified state employee who is exempt from
       classification in state civil service pursuant to article XI, Section 5, except
       for employees of courts of record, employees of the state institutions of
       higher education, and persons in the armed forces of the state.

               (C) not be a parent, stepparent, child, stepchild, or spouse of any
       individual disqualified under part (1)(B) of this section[.] [VNP proposal,
       art 4, § 6(1).]

In addition, “for five years after the date of appointment, a commissioner [would be]

ineligible to hold a partisan elective office at the state, county, city, village, or township

level in Michigan.” VNP proposal, art 4, § 6(1)(E).

       The Secretary of State would have to make applications available to the general

public and mail these to 10,000 registered voters “selected at random.” VNP proposal,

art 4, § 6(2)(A)(I). The Secretary of State would then have to “randomly” select 60

applicants for each pool of affiliating applicants and 80 applicants from the pool of

nonaffiliating applicants and submit these names to the majority and minority leaders of

the Senate and the Speaker of the House of Representatives and the minority leader of the


                                               26
House of Representatives.16 VNP proposal, art 4, § 6(2)(D). They would be able to each

strike five applicants from any pool or pools, up to a maximum of 20 total strikes by the

four legislative leaders. VNP proposal, art 4, § 6(2)(E). The Secretary of State would

then randomly draw the names of four commissioners from each of the two pools of

remaining applicants affiliating with a major party and five commissioners from the pool

of remaining nonaffiliating applicants. VNP proposal, art 4, § 6(2)(F).

       Article 4, § 6(5) would provide that “the Legislature shall appropriate funds

sufficient to compensate the commissioners and to enable the commission to carry out its

functions, operations and activities” and that “the state of Michigan shall indemnify

commissioners for costs incurred if the Legislature does not appropriate sufficient funds

to cover such costs.” Article 4, § 6(6) would provide that “the commission shall have

legal standing to prosecute an action regarding the adequacy of resources provided for the

operation of the commission . . . .”

       Article 4, § 6(13) would provide:

             The commission shall abide by the following criteria in proposing
       and adopting each plan, in order of priority:



16
  “The random selection process used by the Secretary of State to fill the selection pools
[would have to] use accepted statistical weighting methods to ensure that the pools, as
closely as possible, mirror the geographic and demographic makeup of the state[.]” VNP
proposal, art 4, § 6(2)(D)(II). How such “randomness” is to be reconciled with achieving
a “mirroring” of the “geographic and demographic” makeup of the state is difficult to
understand, but it is a matter not now before this Court. This “random” selection process
would also be predicated on all persons self-identifying as either Republican, Democrat,
or independent, with certain classes of persons altogether excluded from the process,
including elected officials, lobbyists, and their relatives.



                                           27
             (A) Districts shall be of equal population as mandated by the United
      States Constitution, and shall comply with the voting rights act and other
      federal laws.

            (B) Districts shall be geographically contiguous. Island areas are
      considered to be contiguous by land to the county of which they are a part.

             (C) Districts shall reflect the state’s diverse population and
      communities of interest. Communities of interest may include, but shall
      not be limited to, populations that share cultural or historical characteristics
      or economic interests. Communities of interest do not include relationships
      with political parties, incumbents, or political candidates.

             (D) Districts shall not provide a disproportionate advantage to any
      political party. A disproportionate advantage to a political party shall be
      determined using accepted measures of partisan fairness.

             (E) Districts shall not favor or disfavor an incumbent elected official
      or a candidate.

            (F) Districts shall reflect consideration of county, city, and township
      boundaries.

             (G) Districts shall be reasonably compact.

“A final decision of the commission to adopt a redistricting plan [would] require[] a

majority vote of the commission, including at least two commissioners who affiliate with

each major party, and at least two commissioners who do not affiliate with either major

party.” VNP proposal, art 4, § 6(14)(C).

      Article 4, § 6(19) would provide:

              The Supreme Court, in the exercise of original jurisdiction, shall
      direct the Secretary of State or the commission to perform their respective
      duties, may review a challenge to any plan adopted by the commission, and
      shall remand a plan to the commission for further action if the plan fails to
      comply with the requirements of this Constitution, the Constitution of the
      United States or superseding federal law. In no event shall any body,
      except the independent citizens redistricting commission acting pursuant to
      this section, promulgate and adopt a redistricting plan or plans for this state.




                                            28
Article 4, § 6(22) would provide that “the powers granted to the commission are

legislative functions not subject to the control or approval of the Legislature, and are

exclusively reserved to the commission.”

                                    VI. APPLICATION

       To begin with, the Court of Appeals (and now the majority) err in assessing the

nature of the change that would be effected by the VNP proposal by comparing the

commission to be established by VNP with the commission created by the 1963

Constitution but thereafter struck down. In short, by the time of the Court of Appeals’

asserted comparison, the commission created by the 1963 Constitution had not been a

part of that Constitution for 36 years and had not actually been used to establish a

districting plan for 46 years.17 The Legislature has been in charge of redistricting since at


17
   Nobody would say, for example, that the congressional term limits contained in Const
1963, art 2, § 10, which were struck down by US Term Limits, Inc v Thornton, 514 U.S.
779; 115 S. Ct. 1842; 131 L. Ed. 2d 881 (1995); or the three-fifths clause of US Const, art I,
§ 2, superseded by the Fourteenth Amendment; or Prohibition, the Eighteenth
Amendment, repealed by the Twenty-First Amendment; or the Vice President runner-up
rule, US Const, art II, § 1, superseded by the Twelfth Amendment; or the apportionment
requirement for income taxes, US Const, art I, § 2, superseded by the Sixteenth
Amendment, remain real or operative parts of a constitution simply because these defunct
provisions remain visible as bracketed antique pieces within their respective charters. It
is sophistry to suggest that any of these nullified provisions define a charter of
government to be deployed here for purposes of comparison with a proposed
constitutional amendment whose legitimacy is dependent upon its effect on that
constitution. That these provisions were once part of that charter does not mean that they
remain so. No redistricting commission has been a part of Michigan’s Constitution for at
least 36 years. Contrary to the majority’s contention, I do not believe that this Court
possesses the authority to “actually amend the Constitution by deleting from it any text
the [Court] declares to be unconstitutional,” but who even understands what the majority
is trying to say by this? It is really not complicated what this dissenting opinion has said--
once this Court, or the United States Supreme Court, has struck down a provision of our


                                             29
least 1996. Therefore, the pertinent question is not whether replacing the commission

created by the 1963 Constitution with the VNP commission would fundamentally change

the operation of government, but whether removing the power to redistrict from the

Legislature and conferring that power in the VNP commission would fundamentally

change the operation of government. We are obligated to consider how the government

is currently operating in order to make the necessary comparison, not how the

government might once have operated. And it currently operates (as it has almost always

operated in the history of our state) with the Legislature responsible for redistricting.18

       As this Court has recognized, “[e]lection redistricting is principally a legislative

function,” LeRoux v Secretary of State, 465 Mich. 594, 619; 640 NW2d 849 (2002),

redistricting “goes to the heart of the political process in a constitutional democracy,” In

re Apportionment of State Legislature—1982, 413 Mich. at 136, and “[a]ny change in the

means by which the members of the Legislature are chosen is a fundamental matter,” id.



Constitution, as was done in In re Apportionment of State Legislature—1982, 413 Mich.
at 116, that provision is struck down. And it is no longer a part of the Constitution. It is
not, as the majority apparently believes, a part of the Constitution in abeyance, the
Constitution in waiting, the backup Constitution, or the Constitution to be risen again
someday. Rather, such a provision no longer has the force of law and is no longer a part
of the governing charter of the state.
18
   Indeed, both before the establishment of an apportionment commission in the 1963
Constitution, dating back to 1835, and after the commission was struck down in 1982 and
legislation enacted in 1996, the Legislature has always been in charge of redistricting.
See Const 1835, art 4, § 3; Const 1850, art 4, § 4; Const 1908, art 5, § 4. Notably for
purposes of the present case, the only period during which this power was completely
taken from the Legislature and invested in a commission-- any manner of commission,
much less the specific form of commission proposed by VNP-- occurred as a product of
the convention process, not the initiative process.



                                              30
at 136-137 (emphasis added). Indeed, one of RMGN’s proposed changes would have

removed from the Legislature its authority over redistricting, resituated this authority in a

redistricting commission within the executive branch, and removed the procedure for

judicial review of redistricting. The Court of Appeals concluded that such a proposal

“affects the ‘foundation power’ of government by ‘wresting from’ the legislative branch

and the judicial branch any authority over redistricting and consolidating that power in

the executive branch, albeit in a new independent agency with plenary authority over

redistricting.” Citizens, 280 Mich. App. at 306.

       The same is true in the present case.        The VNP proposal would affect the

“foundation” power of government by removing altogether from the legislative branch

authority over redistricting and consolidating that power instead in an “independent”

commission made up of 13 randomly selected individuals who are not in any way chosen

by the people, representative of the people, or accountable to the people.19 This, in my



19
   The Court of Appeals held that the VNP proposal would not wrest complete power
from the legislative branch because “the legislature retains the power to veto potential
commission members . . . .” CPMC, ___ Mich App at ___; slip op at 19. More precisely,
the VNP proposal would allow 4 members of the Legislature to remove 5 applicants each
from the pool of 200 applicants. I would not describe this authority as constituting an
effective “legislative veto,” much less an example of how the Legislature retains
meaningful power over the commission. In addition, although the Court of Appeals is
correct that the VNP proposal would not wrest complete power from the judicial branch,
it would wrest from the judiciary its power to create its own redistricting plan. While I do
not necessarily view this as a “bad” alteration of the Constitution, that is not the issue.
Rather, it is whether this can be understood to constitute a “fundamental” reform of the
Constitution. The majority does not answer this but instead concludes that the
“Constitution offered this Court a limited array of options to review redistricting plans”
and “VNP’s proposal does likewise.” However, the part of the “Constitution” that the
majority refers to here is exactly that part that has been struck down by this Court. In


                                             31
judgment, reflects a fundamental alteration in the relationship between the people and

their representatives. Instead of 10 million Michigan citizens possessing some measure

of influence over the system by which election districts are established in this state and

citizens joined together or separated by political boundaries and the building blocks of

our governing institutions determined, the VNP proposal would substitute the decision-

making of 13 randomly selected citizens. And instead of the democratically elected

representatives of these 10 million people having a constitutional role in this same

process, the VNP proposal would substitute the decision-making of these self-same

randomly selected citizens. And thus instead of this “foundation” power of redistricting

being carried out by traditional institutions of American self-government, it will instead

be carried out by an “independent” commission, utterly removed from the processes of

self-government.

       Furthermore, although this commission would nominally be placed within Article

4, describing the legislative branch of government, and invested with the legislative

power of redistricting, it would nonetheless be “independent” from the Legislature. See

VNP proposal, art 4, § 6(22) (“[T]he powers granted to the commission are legislative

functions not subject to the control or approval of the Legislature, and are exclusively

reserved to the commission.”). For that reason, it is incumbent that VNP redefines, as it

does, the threshold description of the “legislative power” in Article 4, § 1. That language



other words, instead of comparing the VNP proposal to existing laws that currently define
this Court’s authority with regard to redistricting, the majority compares the VNP
proposal to an obsolete part of the 1963 Constitution, that is, a provision that for at least
the past 36 years has been a non-part of that or any other constitution.


                                             32
now reads, “The legislative power of the State of Michigan is vested in a senate and a

house of representatives.” It would be modified to read, “Except to the extent limited or

abrogated by [the VNP proposal], the legislative power of the State of Michigan is vested

in a senate and a house of representatives.”      (Emphasis added.)    This is a change

occasioned by the fact that one of the Constitution’s three separated powers, the

“legislative power,” would be exercised by a body that is neither the “senate” nor the

“house of representatives,” but an “independent” commission. While this new language

might avoid what would otherwise be an unconstitutional exercise of authority by the

commission, that is only because such language alters the Constitution’s fundamental

expression of the legislative power.

       Indeed, the proposal goes on to introduce the same prefatory language in Articles

5 and 6 of the Constitution, addressing respectively the executive and judicial powers of

the Constitution,20 each of which hitherto has remained essentially unchanged since our

state’s first constitution in 1835. All of which merely underscores that the impact of

these changes is quite “fundamental.” While it is reasonably clear that the new prefatory

language set forth in Article 6 is designed to communicate that current understandings of


20
   Const 1963, art 5, § 1 would be modified to read, “Except to the extent limited or
abrogated by [the VNP proposal], the executive power is vested in the governor,” and
Const 1963, art 6, § 1 would be modified to read, “Except to the extent limited or
abrogated by [the VNP proposal], the judicial power of the state is vested exclusively in
one court of justice . . . .” (Emphasis added.) Taken together, these redefinitions of the
foundational articles and sections of our system of separated powers speak eloquently
concerning the breadth of the changes being enacted by the VNP proposal. While the
proposed changes may or may not ultimately prove sensible or prudent, they will almost
certainly prove consequential, and that is what is at issue.



                                           33
the “judicial power” are somehow to be altered, at a minimum by striking the present

authority of the judiciary to initiate redistricting plans where necessary,21 it is less clear

why the prefatory language set forth in Article 5 is similarly required, although it must be

presumed that this is because alterations in the exercise of the executive power are also

contemplated, possibly in the extent of its ability to exercise its present veto authority22 or

its general supervisory authorities over the so-called administrative branch of

government. I do not know exactly what was in the mind of the drafters of the VNP

proposal in these regards, but we soon will doubtlessly be apprised of this in the course of

litigation seeking to make clear how truly “independent” the VNP commission is of all

checks and balances, and restraints, of the sort imposed upon every other institution of

government. Whereas descriptions of the administrative state as a “fourth branch” may

heretofore have been exaggerated, it is difficult to survey the express authorities and the



21
   Furthermore, the VNP proposal would require the commission to consider such factors
as a “state’s diverse population and communities of interest,” which would include, but
not be limited to, “populations that share cultural or historical characteristics or economic
interests.” VNP proposal, art 4, § 6(13)(C). The commission would also be required to
“not provide a disproportionate advantage to any political party,” which would be
determined by using “accepted measures of partisan fairness.” VNP proposal, art 4,
§ 6(13)(D). And the commission would be required to “not favor or disfavor an
incumbent elected official or a candidate.” VNP proposal, art 4, § 6(13)(E) (emphasis
added). Moreover, this Court somehow would be required to review and ensure that the
commission had complied with each of these “criteria” in its adoption of redistricting
plans. Contrary to the majority’s contention, the plain language of these criteria in no
way resembles those criteria applicable to the short-lived 1963 constitutional commission
or the criteria by which the Legislature currently abides.
22
  An authority wrongly characterized by VNP as a “legislative power” in their briefing to
this Court.



                                              34
constitutional placement of the VNP commission and not conclude that it is designed to

be an “independent” body of a genuinely unique character.

       In sum, Article 4, § 1, Article 5, § 1, and Article 6, § 1, the foundational articles of

our system of separated powers, have each been modified in recognition of the authority

bequeathed upon the new commission. While lawyers, scholars, and public officials may

now be increasingly engaged in reconsidering the proper expanse of the administrative

state-- its impact upon our three branches, understandings of governmental accountability

to the citizenry, and the rule of law, Michigan now embarks upon the establishment of a

super-administrative, or “independent,” commission to carry out the foundational role of

self-government.    This measure is precisely of a kind that warrants the reflection,

deliberation, and consensus decision-making of the convention processes of Const 1963,

art 12, § 3.23


23
   The majority contends that it is appropriate to treat the VNP proposal as a voter-
initiated “amendment” under Const 1963, art 12, § 2, in part, because in 1952 a voter-
initiated amendment modified the Constitution to provide that “should the legislature
within [a certain period of time] fail to apportion anew the representatives in accordance
with the mandate of this article, the board of state canvassers, within [a certain period of
time] shall apportion anew such districts in accordance with the provisions of this
article . . . .” Const 1908, art 5, § 4. Putting aside for the moment the vast differences
between these two proposals, the 1952 proposal was, to the best of my knowledge, never
challenged on the basis that it was not a proper voter-initiated “amendment.” The
majority rejects proper judicial precedents in defining a standard for the consideration of
voter-initiated amendments while invoking nonprecedents for illustrating what does and
does not satisfy its own standard. Furthermore, the 1952 proposal was vastly different
from the instant proposal. The 1952 proposal gave the power of redistricting to the board
of state canvassers only if the Legislature failed to timely exercise that power, while the
instant proposal would take the power of redistricting completely away from the
Legislature and place it in the hands of an unprecedentedly “independent” redistricting
commission.



                                              35
       What these three “[e]xcept to the extent limited or abrogated by” provisions most

of all suggest is that the commission itself is an entirely novel institution that would

fundamentally breach our Constitution’s separation of powers, see Const 1963, art 3, § 2

(“The powers of government are divided into three branches; legislative, executive and

judicial. No person exercising powers of one branch shall exercise powers properly

belonging to another branch except as expressly provided in this constitution.”), but for

the addition of these three provisions. Why would it be necessary to expressly redefine

the wielder of each of our Constitution’s three separated powers unless the VNP proposal

was thought to implicate each of these?24 Yet, to the extent that the commission would,


24
   Indeed, even the majority admits that “by adding this language, the proposal makes
explicit what would have been implicit without the language—the proposal does have
some effect on the responsibilities and powers of the branches of government,” but that
effect, according to the majority, does not amount to a “substantial alteration in the form
or structure of our government.” To say the least, I disagree with this latter conclusion
and note that it is only reached after a comparison with a long-defunct commission that
for a short time was part of the Constitution but has not been for at least 36 years and has
not been operative for nearly half a century. In order to assess the impact of a proposed
constitutional change, and by that assessment determine whether the proposal effects a
“fundamental” change or a change in accordance with the majority’s own standard, the
majority would do better to compare the proposal with the actual Constitution than to the
once-upon-a-time constitution that produces the most favorable comparison. “Changes”
are generally assessed by how the present, the status quo, the current moment, the here-
and-now is being affected by some new development, not by the irrelevant comparison
engaged in by the majority. Accordingly, the majority does not address the critical
question, which is whether the VNP proposal would fundamentally alter the government
as it currently operates. Perhaps if the majority would have addressed this question, it
would have agreed with this dissent that the proposal does fundamentally alter the
government as it now operates. Finally, to be clear, I do not agree with the majority’s
comparison, even on its own terms. That is, the 1963 commission and the VNP
commission bear little serious comparison with one another in terms of their scope, their
“independence,” and their relationship with either the other institutions of government or
the “people” themselves.



                                            36
in fact, wield these combined powers, it would not only be a unique constitutional

institution, but in express breach of Const 1963, art 3, § 2, one of the several

constitutional provisions not republished by VNP proponents.       See note 27 of this

opinion. Thus, this VNP commission would be as close to representing a “fourth branch”

of government as any within our Constitution-- an “independent” body certainly, but

more relevantly for purposes of constitutional analysis, an “unaccountable” body.25 The

present issue, once again, is not the wisdom of the changes being made by the VNP

proposal, but whether these changes are fundamental. I believe that they are, even by the

most rigorous understanding of what is and is not “fundamental” to our constitutional

system of governance.26

                                 VII. CONCLUSION

      For these reasons, I conclude that the VNP proposal, if adopted, would

fundamentally change the operation of our government and, as a result, it is not an

“amendment” that can be properly placed on the ballot by the initiative process under

Const 1963, art 12, § 2, but rather a general “revision” that requires resort to the


25
   “The accumulation of all powers, legislative, executive, and judiciary, in the same
hands, whether of one, a few, or many, and whether hereditary, self-appointed, or
elective, may justly be pronounced the very definition of tyranny.” The Federalist No. 47
(Madison) (Rossiter ed, 1961), p 301.
26
   Concerning the quantitative nature of the changes effected by the VNP proposal, it
would alter 11 sections within 3 articles of the Constitution, and it would add more than
3,000 words to the Constitution while deleting more than 1,000 other words. While I am
not of the view that there is some numerical threshold beyond which a proposal cannot
qualify for ballot placement as an initiative, these figures concerning the VNP proposal
certainly demonstrate a considerable quantitative effect on the Constitution.



                                           37
convention process under Const 1963, art 12, § 3.27 It is precisely the kind of “alteration

of first governing principles” proposal that requires the opportunities for debate,




27
    Plaintiffs also argue that petition supporters (VNP) did not “comply with the
requirement that the petition republish any existing constitutional provision that the
proposed amendment, if adopted, would alter or abrogate.” Protect Our Jobs, 492 Mich.
at 778; see also Const 1963, art 12, § 2; MCL 168.482(3). Because I conclude that the
proposal constitutes a revision rather than an amendment, and thus cannot be placed on
the ballot for that reason, it is unnecessary for me to address this argument. However, I
do question whether VNP has fully complied with the republication requirement, and this
is a necessary matter for consideration by the majority that would place the VNP proposal
on the ballot. In particular, Const 1963, art 9, § 17 provides, “No money shall be paid out
of the state treasury except in pursuance of appropriations made by law.” Yet, the VNP
proposal would require that “[t]he state of Michigan . . . indemnify commissioners for
costs incurred if the Legislature does not appropriate sufficient funds to cover such
costs.” VNP proposal, art 4, § 6(5) (emphasis added). Would this provision require
money to be paid out of the state treasury absent an appropriation? If so, Const 1963, art
9, § 17 should have been republished and it was not. For reasons set forth earlier in this
opinion, I also question whether Const 1963, art 3, § 2, setting forth the separation-of-
powers principle of our state’s Constitution should not have been republished. Finally, I
question whether Const 1963, art 11, § 1 should have also been republished. It provides:

              All officers, legislative, executive and judicial, before entering upon
       the duties of their respective offices, shall take and subscribe the following
       oath or affirmation: I do solemnly swear (or affirm) that I will support the
       Constitution of the United States and the constitution of this state, and that I
       will faithfully discharge the duties of the office of …………. according to
       the best of my ability. No other oath, affirmation, or any religious test
       shall be required as a qualification for any office or public trust. [Id.
       (emphasis added).]

Yet, the VNP proposal would require “applicants to attest under oath that they meet the
qualifications set forth in this section; and either that they affiliate with one of the two
political parties with the largest representation in the Legislature (hereinafter, ‘major
parties’), and if so, identify the party with which they affiliate, or that they do not affiliate
with either of the major parties.” VNP Proposal, art 4, § 6(2)(A)(III) (emphasis added).
Would this provision require an additional oath as a qualification for any office or public
trust? If so, Const 1963, art 11, § 1 should also have been republished and it was not.


                                               38
modification, give-and-take, and compromise that are only available in the convention

process. It is not the kind of proposal that the electorate should be required to “take or

leave” as they cast their votes over the course of the next 90 days after digesting a “100-

word or less” summary. That is, it is not the kind of proposal under our Constitution that

is appropriate for the “amendment” process. Therefore, I respectfully dissent from this

Court’s decision to affirm the judgment of the Court of Appeals.


                                                       Stephen J. Markman
                                                       Brian K. Zahra
                                                       Kurtis T. Wilder




Thus, three significant constitutional provisions should arguably have been republished,
and they were not.



                                            39
                             STATE OF MICHIGAN

                                   SUPREME COURT


CITIZENS PROTECTING MICHIGAN’S
CONSTITUTION, JOSEPH SPYKE, and
JEANNE DAUNT,

              Plaintiffs-Appellants,

v                                                             No. 157925

SECRETARY OF STATE and BOARD OF
STATE CANVASSERS,

              Defendants/Cross-Defendants-
              Appellees,

and

VOTERS NOT POLITICIANS BALLOT
COMMITTEE, d/b/a VOTERS NOT
POLITICIANS; COUNT MI VOTE, d/b/a
VOTERS NOT POLITICIANS; KATHRYN
A. FAHEY; WILLIAM R. BOBIER; and
DAVIA C. DOWNEY,

              Intervening Defendants/Cross-
              Plaintiffs-Appellees.


WILDER, J. (dissenting).
       I concur in full with Chief Justice MARKMAN’s dissent.           I write separately,

however, to address an additional, alternative basis for rejecting the proposal submitted

by Voters Not Politicians (VNP). The VNP proposal requires that applicants to the

independent citizens redistricting commission attest under oath either that they affiliate or

do not affiliate with one of the two major political parties.        Because the proposal
abrogates the Oath Clause of Const 1963, art 11, § 1, which forbids requiring additional

oaths or affirmations as a qualification for public office, VNP was required to republish

that provision on its petitions. It is uncontested that VNP failed to do so. Because strict

compliance with the republication requirement was required, an order of mandamus

should issue directing the rejection of the VNP proposal.1

                               I. THE VNP PROPOSAL2

      The VNP proposal, art 4, § 6, provides, in pertinent part:

             (2) Commissioners shall be selected through the following process:

             (A) The Secretary of State shall do all of the following:

                                          * * *
              (III) require applicants to attest under oath that they meet the
      qualifications set forth in this section; and either that they affiliate with one
      of the two political parties with the largest representation in the Legislature
      (hereinafter, “major parties”), and if so, identify the party with which they
      affiliate, or that they do not affiliate with either of the major parties.
      [Emphasis added.][3]

1
  Appellants raised three additional constitutional provisions that they claim would be
abrogated by the VNP proposal and were not republished with the circulated VNP
petition: Const 1963, art 9, § 17 (concerning appropriations); Const 1963, art 1, § 5
(concerning free speech); and Const 1963, art 6, § 13 (conferring original jurisdiction on
the circuit courts). Because I believe that substantial questions have been raised
regarding the abrogation of Const 1963, art 11, § 1, and that this abrogation appears to be
sufficient by itself to reverse the decision of the Court of Appeals, I do not address the
other three constitutional provisions.
2
 In the proposal, language being added to the Constitution is shown in all capital letters.
That capitalization has been altered when quoted in this opinion to make reading the
proposed language easier.
3
  The commissioner qualifications are listed in VNP proposal, art 4, § 6(1). “Each
commissioner shall” be registered to vote in Michigan, otherwise not disqualified for
appointed or elected office by the Michigan Constitution, and not currently, or in the past


                                             2
         Under the VNP proposal, the Secretary of State is required to eliminate the

applications that are incomplete. Therefore, if an applicant fails to attest under oath

regarding his or her political party affiliation, the applicant is ineligible to be selected for

a position on the commission. See VNP proposal, art 4, § 6(2)(D)(I).

        II. BACKGROUND REGARDING REPUBLICATION REQUIREMENTS

         Both Const 1963, art 12, § 24 and MCL 168.482(3)5 require that ballot proposals

that would amend Michigan’s Constitution republish any existing constitutional

provisions that the proposed amendment would alter or abrogate.                  The petition

republication requirement serves “to inform the petition-signer, should he sign,” of the

effect “an initiated proposal will have upon an existing constitutional provision (or

provisions) should that proposal receive electoral approval.” Carman v Secretary of



6 years have been (or related to anyone who has been) (1) a declared candidate, elected
official, or part of a governing body for federal, state, or local office; (2) a paid consultant
or employee of any elected official, political candidate, or political action committee; (3)
a legislative employee; (4) a registered lobbyist; or (5) an unclassified state employee.
4
  Const 1963, art 12, § 2 provides that petitions “shall be in the form, and shall be signed
and circulated in such manner, as prescribed by law.” That section subsequently provides
that “[s]uch proposed [constitutional] amendment, existing provisions of the constitution
which would be altered or abrogated thereby, and the question as it shall appear on the
ballot shall be published in full as provided by law.” Id.
5
    MCL 168.482(3) provides, in relevant part:

         If the proposal would alter or abrogate an existing provision of the
         constitution, the petition shall so state and the provisions to be altered or
         abrogated shall be inserted, preceded by the words:

               “Provisions of existing constitution altered or abrogated by the
         proposal if adopted.”



                                               3
State, 384 Mich. 443, 454; 185 NW2d 1 (1971) (emphasis omitted). Such “dissemination

of necessary information to the public” is considered both “wholesome and desirable.”

Id. “Const 1963, art 12, § 2 and MCL 168.482(3) together establish the requirements for

publishing existing constitutional provisions.”     Protect Our Jobs v Bd of State

Canvassers, 492 Mich. 763, 778; 822 NW2d 534 (2012).

      In Stand Up For Democracy v Secretary of State, 492 Mich. 588; 822 NW2d 159

(2012), this Court held that a petition must fully observe mandatory statutory provisions

concerning a petition’s form requirements. In Protect Our Jobs, 492 Mich. at 778, this

Court held that the strict-compliance principle articulated in Stand Up For Democracy

applied with “equal force” to the requirement that a petition republish any existing

constitutional provision that the proposed amendment, if adopted, would alter or

abrogate.

      Protect Our Jobs, which involved the proper interpretation of “alter” and

“abrogate” in the context of a ballot proposal to amend the Constitution, id. at 772-773,

reaffirmed the principles articulated in Ferency v Secretary of State, 409 Mich. 569; 297

NW2d 544 (1980), and Sch Dist of City of Pontiac v City of Pontiac, 262 Mich. 338; 247

N.W. 474 (1933), Protect Our Jobs, 492 Mich. at 778-781. “[A]n existing provision is

only altered when the amendment actually adds to, deletes from, or changes the wording

of the provision,” and “an amendment only abrogates an existing provision when it

renders that provision wholly inoperative.” Protect Our Jobs, 492 Mich. at 773 (emphasis

added).

      With respect to abrogation—the only type of change asserted to be at issue by

plaintiffs in the instant case—Protect Our Jobs held that republication is required if the


                                            4
proposed change “would essentially eviscerate an existing provision.” Id. at 782. The

standard for abrogation was articulated as follows:

      Our caselaw establishes that an existing provision of the Constitution is
      abrogated and, thus, must be republished if it is rendered “wholly
      inoperative.” An existing constitutional provision is rendered wholly
      inoperative if the proposed amendment would make the existing provision a
      nullity or if it would be impossible for the amendment to be harmonized
      with the existing provision when the two provisions are considered
      together. That is, if two provisions are incompatible with each other, the
      new provision would abrogate the existing provision and, thus, the existing
      provision would have to be republished. An existing provision is not
      rendered wholly inoperative if it can be reasonably construed in a manner
      consistent with the new provision, i.e., the two provisions are not
      incompatible.

             Determining whether the existing and new provisions can be
      harmonized requires careful consideration of the actual language used in
      both the existing provision and the proposed amendment. An existing
      provision that uses nonexclusive or nonabsolute language is less likely to
      be rendered inoperative simply because a proposed new provision
      introduces in some manner a change to the existing provision. Rather,
      when the existing provision would likely continue to exist as it did
      preamendment, although it might be affected or supplemented in some
      fashion by the proposed amendment, no abrogation occurs. On the other
      hand, a proposed amendment more likely renders an existing provision
      inoperative if the existing provision creates a mandatory requirement or
      uses language providing an exclusive power or authority because any
      change to such a provision would tend to negate the specifically conferred
      constitutional requirement. [Id. at 782-783 (citations omitted; emphasis
      added).]

      Protect Our Jobs involved four distinct ballot proposals to amend the Michigan

Constitution, none of which altered an existing provision of the Constitution. However,

the Court held that the ballot proposal at issue in Citizens for More Michigan Jobs v

Secretary of State abrogated an existing constitutional provision. Id. at 773. That

proposed amendment would have allowed for the construction of eight new casinos in



                                            5
Michigan and would have compelled the issuance of a liquor license to each of the eight

casinos. Id. The Court held that the amendment’s requirement that the casinos “shall be

granted” liquor licenses “render[ed] wholly inoperative the ‘complete control of the

alcoholic beverage traffic within this state’ afforded to the Liquor Control Commission

under . . . Const 1963, art 4, § 40.” Id. Because Article 4, § 40 was required to be

republished, the fact that it was not was “fatal to the proposed amendment” and

mandamus was denied. Id. at 791.

                                III. THE OATH CLAUSE

       Const 1963, art 11, § 1 provides:

              All officers, legislative, executive and judicial, before entering upon
       the duties of their respective offices, shall take and subscribe the following
       oath or affirmation: I do solemnly swear (or affirm) that I will support the
       Constitution of the United States and the constitution of this state, and that I
       will faithfully discharge the duties of the office of ……………. according
       to the best of my ability. No other oath, affirmation, or any religious test
       shall be required as a qualification for any office or public trust. [Emphasis
       added.][6]

       Throughout Michigan history, this constitutional provision has largely remained

the same. Const 1835, art 12, § 1; Const 1850, art 18, § 1; and Const 1908, art 16, § 2 all

provided that “[n]o other oath, declaration or test shall be required as a qualification for




6
  There is no question that the VNP proposal contemplates that redistricting
commissioners would hold “office.” See VNP proposal, art 4, § 6(3) (stating that
“commissioners shall hold office for the term set forth in part (18) of this section” and
that “[a] commissioner’s office shall become vacant upon the occurrence of any of the
following,” including “gross misconduct in office” and “inability to discharge the duties
of office”) (emphasis added).



                                              6
any office or public trust.” Const 1963, art 11, § 1 narrowed the provision from “test” to

“any religious test.”

       In Dapper v Smith, 138 Mich. 104; 101 N.W. 60 (1904), the issue before the Court

was the constitutionality of a Kent County law that denied a spot on the ballot to any

candidate unless the candidate declared an oath of the fact that he was a candidate for the

office. The oath prohibited voters from choosing a candidate who declined to seek office

on his own initiative but was “willing to consent to serve his State or his community in

answer to the call of duty when chosen by his fellow citizens to do so . . . .” Id. at 105.

The Court noted that the constitutional provision was “not one designed for the benefit of

the aspirant for public station alone; it is in the interest of the electorate as well.” Id. The

Court found the law was unconstitutional, in violation of Article 18, § 1, which provided

that “no other oath, declaration, or test shall be required as a qualification for any office

or public trust.” Id. at 105-106. The Court could not “escape the conclusion that the

provision in question does most seriously impede the electors in the choice of candidates

for office, and that it is in conflict with the provisions of section 1 of article 18 of the

Constitution.” Id. (emphasis added).

       In Harrington v Secretary of State, 211 Mich. 395, 395-396; 179 N.W. 283 (1920),

the Court relied on Dapper to strike down a statutory amendment that required primary

candidates to sign an affidavit stating that the candidate was a member of a certain

political party, naming the political party, and indicating that the candidate would

“support the principles of that political party of which he is a member, if nominated and

elected[.]” (Quotation marks and citation omitted.) The Court noted the fallacy of

requiring additional oaths before a candidate even becomes a candidate: “Where is the


                                               7
logic of saying that when elected the officer cannot be subjected to any test oath other

than the constitutional oath of office, but before he can be a candidate he must subject

himself to a different test oath or he cannot be a candidate, and is therefore in practical

effect barred from holding the office?” Id. at 397. The Secretary of State urged that

Dapper be overruled, but the Court declined, concluding that “the amendment

contravenes the constitutional provision above quoted.” Id. at 399.

                                     IV. ANALYSIS

       In the instant case, the Court of Appeals panel agreed with plaintiffs that the VNP

proposal is “not an oath of office, but is merely an affirmation that the applicant satisfies

the commissioner qualifications, which are enumerated in a separate section, § 6(1),”

reasoning that Advisory Opinion on Constitutionality of 1975 PA 227, 396 Mich. 465,

510; 242 NW2d 3 (1976), supported this conclusion. Citizens Protecting Michigan’s

Constitution v Secretary of State, ___ Mich App ___, ___; ___ NW2d ___ (2018)

(Docket No. 343517) (CPMC); slip op at 27. In that case, the Court held that a financial

disclosure oath did not violate Article 11, § 1; rather, it was more akin to nominating

petition affidavits under MCL 168.558 and former MCL 168.557. Advisory Opinion, 396

Mich. at 510-511. However, the plain language of the VNP proposal requires applicants

to attest under oath that they meet the qualifications “set forth in this section; and”

indicate their party affiliation, if any. VNP proposal, art 4, § 6(2)(A)(III) (emphasis

added). The political party affiliation question is undoubtedly a requirement of the

attestation under oath in addition to the qualifications of § 6(1). The Court of Appeals,

without explanation, simply declared that a financial disclosure oath is analogous to a




                                             8
political affiliation attestation, and in doing so, it ignored language from Advisory

Opinion that distinguished Dapper and Harrington and is particularly germane to this

case:

                Essentially in both Dapper v Smith and Harrington v Secretary of
        State, the Court upheld the right of belief of the citizen in the face of the
        government attempt to force the citizen to make a decision. In Harrington,
        the Court held that the government could not force a potential candidate to
        choose a political philosophy. In Dapper, the potential candidate could not
        even be forced to decide if he wanted to be a candidate. The situation we
        have in this case is vastly different from that in Dapper and Harrington.
        Sections 131 and 132 [of 1975 PA 227] do not require the potential
        candidate to form a belief or choose between differing thoughts. The
        financial disclosure requirements are not analogous to the filing of an oath,
        affirmation, or religious test. We believe they are more analogous to
        affidavits required by MCLA 168.557 (change of name) and MCLA
        168.558 (name, address, residency, etc.). We find no violation of art 11,
        § 1 by §§ 131 and 132. [Advisory Opinion, 396 Mich. at 510-511 (citations
        omitted; emphasis added).]

        In this case, the Court of Appeals’ analysis made no reference to Dapper

whatsoever. Moreover, the panel distinguished Harrington on the basis that in its view,

“the oath required by the VNP Proposal relates only to the information on the application

and does not bind a candidate once he or she becomes a commissioner.” CPMC, ___

Mich App at ___; slip op at 27 (emphasis added). However, whether the oath in the

instant case, unlike Harrington, does not purport to bind a candidate into the future has

no bearing on whether an oath or affirmation exists as a qualification for office in the first

instance. Nothing in the language of Article 11, § 1 limits the provision to “binding”

oaths, affirmations, or religious tests.7 Rather, the language of Article 11, § 1 bars

7
  While VNP’s oath does not purport to bind a candidate’s political affiliation into the
future, we note that it would defeat the stated purpose of this independent “non-partisan”


                                              9
additional oaths or affirmations as a requirement for office—“[n]o other oath,

affirmation, or any religious test shall be required as a qualification for any office or

public trust.” (Emphasis added.)

       The plain language of the VNP proposal requires applicants to make a choice

when filling out the application—they must attest under oath that they affiliate with the

Democratic Party, Republican Party, or indicate that they affiliate with neither party. If

the applicant fails to meet this qualification, the application is discarded and the applicant

is rendered categorically ineligible for a commissioner position. As this Court stated in

Advisory Opinion, Dapper and Harrington stand for the proposition that Article 11, § 1

precludes any requirement that requires a potential candidate to form a belief or choose

between differing thoughts as a qualification for office. Under Dapper and Harrington,

commissioner applicants may not be forced to attest, under oath, to which political party

they most closely affiliate with, if any.

       VNP cites two cases for the proposition that “appointment to public bodies” may

be based upon “consideration of political affiliation in cases where the requirement in

question is designed to ensure representation of diverse political interests, and does not

exclude persons of any particular political persuasion from participation.”          In other

words, defendants argue that the plain language of Article 11, § 1 may be set aside in the

interests of political diversity. However, these cases are easily distinguishable.


commission if it were to be dominated with commissioners from one side of the political
aisle simply because misrepresentations were made during the application process. An
enduring oath would preclude this from occurring and would be consistent with the stated
purposes of VNP.



                                             10
       VNP first cites Attorney General ex rel Connolly v Reading, 268 Mich. 224; 256

N.W. 432 (1934). In that case, electors of the city of Detroit sought a writ of mandamus to

compel the city election commission to comply with a law requiring that not more than

50% of the election inspectors be of the same political party. Id. at 226. The election

commissioners refused to comply with the law, claiming that it was an unconstitutional

test.8 Id. The Court rejected the commissioners’ argument. Id. at 232. In doing so, the

Court quoted Volume 20 of the Corpus Juris, which (citing Attorney General v Bd of

Councilmen of the City of Detroit, 58 Mich. 213; 24 N.W. 887 (1885)) stated that “ ‘such

provisions have been held unconstitutional as making political opinions a condition to

holding public office, but in [other jurisdictions] where the question has been raised it has

been held that such provisions do not establish such a political test of office as is

repugnant to the Constitution but . . . rather a rule for the guidance of the appointing

power.’ ”   Id. at 227-228 (emphasis added).       The Court distinguished the statutory

language pertaining to election inspectors from the language at issue in the Corpus Juris,

Dapper, and Harrington, but found it “identical” to the language in numerous other

statutes creating various other boards. Id. at 228-229. Instead of requiring a person to

declare a party affiliation in order to be an election inspector, the statute was similar to




8
 As noted above, Article 16, § 2 of the 1908 Constitution then provided “No other oath,
declaration or test shall be required as a qualification for any office or public trust.” The
provision has since been amended to limit “test” to “any religious test.”



                                             11
other statutes requiring “that candidates for election to any certain public office shall be

limited to a certain number from each political party.” Id. at 231.9

       Connolly thus had nothing whatsoever to do with oaths or affirmations—the

language of the statute at issue did not require anyone to make an oath or affirmation—

and the case does not support VNP’s claim that its proposal does not abrogate Article 11,

§ 1.

       The other case cited by defendants is Attorney General ex rel Fuller v Parsell, 99

Mich. 381; 58 N.W. 335 (1894). In that case, the attorney general filed a quo warranto

action against Eugene Parsell, the warden of the state house of correction and reformatory

at Ionia. Id. at 382. Parsell refused to give up his office even after he was removed by

the board of control.10 Id. Parsell raised six points in defense of the quo warranto action

against him; the second point is the one most relevant to this case and reads as follows:

              In his second rejoinder he alleges, substantially, that after the
       passage of Act No. 118 [of the Public Acts of 1893], the Governor, by
       virtue of said act, assumed to appoint the board of control, requiring of each
       member thereof the political test named and mentioned in section 2, and by
       reason thereof appointed two Republicans and one Democrat,—the said
       Governor himself being ex officio member of said board, and also being a
       Republican,—and that the said Governor would not have appointed the
       Democratic member of said board had he been a Republican, or the

9
  In light of the language of Const 1963, art 11, § 1 being changed from “test” to “any
religious test,” I believe that it is perfectly permissible to inquire about political
affiliation, particularly for a bipartisan board position. What does not appear to be
permissible, and appears incompatible with the plain language of Article 11, § 1, is
requiring an oath concerning political affiliation.
10
  A new warden, Otis Fuller, had been appointed by the board, and Fuller had to file a
writ of mandamus against the attorney general to force the filing of a quo warranto action
against Parsell. See Fuller v Attorney General, 98 Mich. 96; 57 N.W. 33 (1893).



                                            12
       Republican members had they been Democrats, but that he made said
       appointment of these parties upon said board because of their political
       belief and for political reasons; and as to this the respondent puts himself
       upon the country. [Id. at 383-384.]

       The Court rejected his claim as follows:

               The issue made by the second rejoinder is one purely of law, and
       raises the question of the constitutionality of Act No. 118, Laws of 1893.
       The constitutionality of the act was passed upon in Fuller v Attorney
       General, and the act held valid. It is true the exact point made here was not
       presented in that case, but we see no reason for holding it unconstitutional
       for the reasons assigned. It is now contended that because the Governor, in
       making the appointments on a new board, acting under section 2 of the act,
       appointed from each political party, such appointments are void. That
       section provides that the board shall consist of three members, to be
       appointed by the Governor, and not more than two of such members so
       appointed shall be of the same political party. The Governor, by the same
       section, is made ex officio member of the board. This provision of the act,
       we think, was passed for a salutary purpose, and was within the province of
       the Legislature. We know of no provision of the Constitution of the State
       which it violates. The Governor was bound by this section to appoint each
       member of the board, and, in making the selection, to choose no more than
       two from the same political party. This provision was carried out, as
       admitted by the respondent. It is true that the appointments may have been
       made for political purposes, and because of the political beliefs of the
       parties appointed; but this could not make the appointments void, and no
       issue of fact could be framed thereon. But, if this were not so, the title to
       their office cannot be attacked here. They are at least de facto officers. [Id.
       at 387-388.]

       Of interest, it should be noted that Parsell did not claim a violation of Const 1850,

art 18, § 1, the predecessor of Const 1963, art 11, § 1. Indeed, there was not even a claim

that the board members were required to swear additional oaths or affirmations as a

qualification of their appointment.      In short, Parsell had nothing to do with the

constitutional provision at issue and is wholly irrelevant to the analysis.




                                             13
       The majority argues on VNP’s behalf that the oath here is merely a qualification

for office. In the context of the “test” prohibition contained in former versions of Article

11, § 1, our caselaw has long held that having “special qualifications” for an office (e.g.,

requiring that a candidate live in a municipality for a specified period of time or be a

member of the state bar) does not violate this particular constitutional provision. See

Attorney General v Macdonald, 164 Mich. 590; 129 N.W. 1056 (1911). In the context of

the “oath” prohibition, this Court has acknowledged that a statutory requirement that a

candidate for office of county commissioner of schools file an affidavit or other proof

showing his eligibility for such office did not conflict with the “no other oaths” language

of the Constitution. Tedrow v McNary, 270 Mich. 332, 335; 258 N.W. 868 (1935). The

affidavit in Tedrow passed constitutional muster because it was “simply prima facie

evidence that the candidate [was] educationally qualified to discharge the duties of the

office. No statement in any way affecting his rights as a citizen, or his religious or

political affiliations, need appear therein.” Id. The VNP proposal impermissibly inquires

into the political affiliations of the oath-taker, and therefore, in my judgment, Tedrow

does not support the conclusion that the VNP oath may be characterized as merely

another qualification.

       As the majority points out, judicial candidates must confirm by affidavit their

qualifications for office. The affidavit of candidacy largely reflects a list of special

qualifications: that the judge (1) is an incumbent judge and is domiciled within the

relevant jurisdiction, (2) is a candidate for that office at the primary election, (3) is

licensed to practice law in the state of Michigan, (4) has been admitted to the practice of

law for at least five years, and (5) will not have attained the age of 70 years by election


                                            14
day. See Const 1963, art 6, § 19; MCL 168.544b. Again, these qualifications, like the

education qualification in Tedrow, stop short of inquiring into a candidate’s political

affiliations and therefore are distinguishable from the VNP oath.

       Perhaps most persuasive is the fact that VNP has not characterized its oath as a

qualification. That is a characterization argued by the majority on behalf of VNP. The

VNP proposal considers the oath separately and distinctly from the qualifications for a

commissioner’s position. The commissioner qualifications are listed in Article 4, § 6(1)

of the VNP proposal: “[e]ach commissioner shall” be registered to vote in Michigan, not

otherwise disqualified for appointed or elected office by the Michigan Constitution, and

not currently, or in the past 6 years have been (or related to anyone who has been) (1) a

declared candidate, elected official, or part of a governing body for federal, state, or local

office; (2) a paid consultant or employee of any elected official, political candidate, or

political action committee; (3) a legislative employee; (4) a registered lobbyist; or (5) an

unclassified state employee. The VNP oath requirement is placed in the next subsection,

VNP proposal, art 4, § 6(2), which outlines the commissioner selection process.

       The VNP oath may be more accurately characterized as a political test, but at any

rate it is certainly an oath—which in my view directly conflicts with the plain letter of the

Constitution.    Const 1963, art 11, § 1 is crystal clear—“[n]o other oath [or]

affirmation . . . shall be required as a qualification for any office or public trust.” This

appears to be absolute language. Because Const 1963, art 11, § 1 places an absolute ban

on additional oaths or affirmations required as a qualification for office, it is analogous to

an existing provision that “creates a mandatory requirement or uses language providing

an exclusive power or authority because any change to such a provision would tend to


                                             15
negate the specifically conferred constitutional requirement.” Protect Our Jobs, 492

Mich. at 783. Equally as important, Article 11, § 1 is unlike an existing provision “that

uses nonexclusive or nonabsolute language” deemed “less likely to be rendered

inoperative” in Protect Our Jobs. Protect Our Jobs, 492 Mich. at 783. Because the VNP

proposal, which requires applicants to attest under oath regarding their political

affiliation, appears to render the absolute language of Article 11, § 1 “wholly

inoperative,” Protect Our Jobs, 492 Mich. at 773, it therefore constitutes an abrogation

that is subject to the republication requirements of Const 1963, art 12, § 2 and MCL

168.482(3).11

                                   V. CONCLUSION

      The VNP proposal requires that applicants to the independent citizens redistricting

commission attest under oath that they either affiliate or do not affiliate with one of the



11
    VNP contends that strict enforcement of the republication requirement of MCL
168.482(3) would be unconstitutional and that substantial compliance with this
requirement by publication of the Oath Clause of Const 1963, art 11, § 1 after
certification of the proposal for the ballot would be sufficient. However, Const 1963, art
12, § 2 permits the Legislature to “prescribe” “the form” of petitions. “The Legislature
accepted the Constitution’s invitation to set forth publishing requirements for petitions,”
Protect Our Jobs, 492 Mich. 778, and does not limit the ability to abrogate any provision
of the Constitution, but merely requires republication of that provision if it is to be
abrogated. There is nothing unconstitutional about this “form” requirement. Moreover,
as this Court made clear in Stand Up for Democracy, 492 Mich. at 602 (opinion by MARY
BETH KELLY, J.), petitions for constitutional amendments must “strictly comply with the
form and content requirements of the statute.” We reaffirmed that “the principle
articulated in Stand Up [of strict compliance with the republication requirement]
applie[d] with equal force” in Protect Our Jobs. Protect Our Jobs, 492 Mich. at 778.
Therefore, VNP’s assertion that substantial compliance is appropriate is not supported by
our precedent.



                                            16
two major political parties. Because the proposal would abrogate the Oath Clause of

Const 1963, art 11, § 1, which forbids requiring additional oaths or affirmations as a

qualification for public office, VNP was required to republish that provision on its

petitions, as required by Const 1963, art 12, § 2 and MCL 168.482(3). It is uncontested

that VNP failed to do so. Because strict compliance with the republication requirement

was required, an order of mandamus should issue directing the rejection of the VNP

proposal.

                                                     Kurtis T. Wilder
                                                     Brian K. Zahra




                                          17